UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06247 AMERICAN CENTURY WORLD MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI 64111 (Name and address of agent for service) Registrants telephone number, including area code: 816-531-5575 Date of fiscal year end: 11-30 Date of reporting period: 05-28-2010 ITEM 1. REPORTS TO STOCKHOLDERS. Semiannual Report May 28, 2010 American Century Investments ® International Stock Fund Table of Contents Presidents Letter 2 Independent Chairmans Letter 3 Market Perspective 4 International Equity Total Returns 4 International Stock Performance 5 Portfolio Commentary 6 Top Ten Holdings 8 Types of Investments 8 Investments by Country 8 Shareholder Fee Example 9 Financial Statements Schedule of Investments 11 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Notes to Financial Statements 17 Financial Highlights 22 Other Information Board Approval of Management and Subadvisory Agreements 23 Additional Information 29 Index Definitions 30 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended May 28, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the Insights & News tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web sites home page also provides a link to Our Story, which, first and foremost, outlines our commitmentsince 1958to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. Thats who we are. Another important, unique facet of our story and who we are is Profits with a Purpose, which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organizationfounded by our company founder James E. Stowers, Jr. and his wife Virginiathat is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairmans Letter Fellow Shareholders, The principal event at a recent board meeting was the retirement of Jim Stowers, Jr. from the American Century Mutual Funds Kansas City board. This was one of those times when you felt like you were living a historical moment. Jimwho celebrated his 86th birthday in Januaryfounded what was known as Twentieth Century Mutual Funds over 50 years ago. Through the years, his number one priority has been to Put Investors First! The board presented Jim with a resolution acknowledging that, by building a successful investment company, he has impacted the lives of many by helping them on the path to financial success. We respect Jims decision to focus his energy on the Stowers Institute for Medical Research and American Century Companies, Inc. (ACC), the parent company of the funds investment advisor. The pioneering medical research that Jim and his wife Virginia have made possible through the Institute should enrich the lives of millions in the future. Shortly after his retirement from the board, we received word that ACCs co-chairman Richard W. Brown had succeeded Jim as trustee of a trust that holds a significant interest in ACC stock as a part of Jims long-standing estate and business succession plan. While holding less than a majority interest, the trust is presumed to control the funds investment advisors under the Investment Company Act of 1940. This change triggered the need for a shareholder proxy to approve new management and subadvisory agreements for the funds. I am happy to report that all of the proposals contained in the proxy received the necessary votes and were approved. On behalf of the board, I want to once again thank Jim for his mutual fund board service. More than three years ago, Jim and Richard Brown installed a strong and effective leadership team at American Century Investments and I look forward to continuing to work with them on behalf of fund shareholders. And while Jim no longer sits on the fund board, the inherent optimism captured by his favorite catch phraseThe best is yet to bestill resonates with all of us who have the privilege of serving you. I invite you to send your comments, questions or concerns to me at dhpratt@fundboardchair.com. 3 Market Perspective By Mark Kopinski, Chief Investment Officer, Global and Non-U.S. Equity Events in May Sent Stocks Tumbling Global stock returns generally remained robust for the first several months of the period, as the rally unleashed in March 2009 continued into 2010. Optimism regarding the global economic recovery and business sector gains helped keep stocks in positive territory. Nevertheless, as spring set in, the global stock market rally ended abruptly, starting with the May 6 Flash Crash in the U.S. stock market, when the major indices plunged nearly 7% within 15 minutes. Furthermore, problems that had been percolating in Europe and in the global geopolitical arena boiled over in May, triggering a sharp stock market selloff. In particular, the expanding European government debt crisis beyond Greece, the downgrade of Spains credit rating, the worsening oil disaster in the Gulf of Mexico, and escalating tensions in the Middle East rattled investors nerves. Overall, developed international equity markets significantly under-performed the U.S. market and the emerging markets. European stocks suffered the largest losses for the six-month period, as the mounting debt crisis worried investors. Exploding debt in Greece, Italy, Spain, Ireland, and Portugal all came under scrutiny. Debt Remained the Roadblock to Growth The sovereign debt problem did not just happen as a result of the recent financial crisis or recession; it is a longer-term issue. Recent events only exacerbated the problem and accelerated its becoming a crisis. In fact, sovereign solvency has emerged as one of the most significant roadblocks to growth. Currently, the market is focused on Europe, where severe austerity measures are required to get fiscal balances back in order. This is likely to trim 0.5% from European growth during the next year. The weaker euro should help offset some of the decline in growth, but the more export-oriented northern countries will be the main beneficiaries. Commodity-based countries, such as Australia and Norway, have been the most resilient and have seen more impressive economic recoveries. The debt crisis likely will mean European interest rates will remain accommodative for the remainder of 2010. International Equity Total Returns For the six months ended May 28, 2010* (in U.S. dollars) MSCI EAFE Index -10.90% MSCI Europe Index -14.77% MSCI EAFE Growth Index -8.85% MSCI World Free Index -4.92% MSCI EAFE Value Index -12.95% MSCI Japan Index 0.10% MSCI EM Index -2.75% *Total returns for periods less than one year are not annualized and are based on the period beginning December 1, 2009. 4 Performance International Stock Total Returns as of May 28, 2010 Average Annual Returns Ticker Since Inception Symbol 6 months 1 year 5 years Inception Date Investor Class ASKIX -9.16% 8.65% 1.80% 1.32% 3/31/05 MSCI EAFE Index  -10.90% 6.61% 1.39% 0.89%  (1) Total returns for periods less than one year are not annualized and are based on the period beginning December 1, 2009. (2) Total returns are based on the periods beginning June 1, 2009 for the 1 year returns and June 1, 2005 for the 5 year returns. *From 3/31/05, the Investor Classs inception date. Not annualized. Total Annual Fund Operating Expenses Investor Class 1.52% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 Portfolio Commentary International Stock Portfolio Managers: Alex Tedder and Raj Gandhi Performance Summary The International Stock portfolio returned -9.16%* for the six months ended May 28, 2010, compared with its benchmark, the MSCI EAFE Index, which returned -10.90%. Investor confidence generally remained upbeat for the first four months of the period, as the global economic recovery appeared to gain momentum and stock prices continued to climb. But, late in the period, mounting concerns about the massive levels of sovereign debt in Greece, Spain, and other European nations put an end to the yearlong global stock market rally. Stock prices plunged, wiping out the gains achieved earlier in the period. International growth stocks fared slightly better than their value counterparts, while small-cap stocks outperformed large-cap stocks. Meanwhile, the euro tumbled sharply relative to the U.S. dollar, which added to the woes of foreign-based corporations. Stock selection, primarily in the financials and consumer discretionary sectors, accounted for the portfolios outperformance relative to the benchmark. Our sector allocations also had an overall positive influence on the portfolios relative performance. U.K., Italy Were Top Countries From a regional perspective, the portfolios holdings in the United Kingdom and Italy contributed the most to relative performance, due to favorable stock selection. In particular, an overweight position in British technology company ARM Holdings, a designer of microchips used in mobile devices, digital TVs and other products, contributed positively. The company benefited primarily from strong growth in the smartphone and tablet computer markets, and it posted record royalty revenues, profits, and net cash generation. At the opposite end of the spectrum, Japan and Norway represented the largest detractors to relative performance, primarily due to stock selection. Norways TGS-NOPEC Geophysical Co., which provides seismic data for the oil and gas industries, was among the portfolios largest performance detractors. The companys stock price faltered in the wake of the oil spill in the Gulf of Mexico, which is within the companys survey boundaries. Financials, Consumer Discretionary Led Sector Results Financials and consumer discretionary were the portfolios top-performing sectors for the six-month period. Stock selection was strong in the financials sector, with our holdings in the commercial banking industry driving results. In the consumer discretionary sector, stock selection and an overweight accounted for the portfolios relative outperformance. Our stock selection was particularly effective in the auto industry, where our *Total returns for periods less than one year are not annualized and are based on the period beginning December 1, 2009. 6 International Stock out-of-benchmark position in South Koreas Hyundai Motor Co. was the portfolios top-contributing stock. In the challenging economic environment, consumers traded down for value, and Hyundais line of affordable cars benefited. Backed by a savvy, yet frugal, marketing strategy, the company continued to gain market share in a difficult climate for automakers. Materials, Consumer Staples Sectors Lagged The materials sector represented the portfolios largest performance detractor. Stock selection dragged down results, particularly in the metals and mining segment. Additionally, in the sectors construction materials segment, German cement producer HeidelbergCement represented the portfolios largest performance detractor. The company said its 2009 operating income slid 38.6% from 2008 levels, as revenues plunged 21.6%. The company also said it expects Asia and Africa to drive global growth in 2010 but anticipates slack demand in the U.S. and Europe until the second half of the year. The portfolios consumer staples sector also detracted from performance. While stock selection and an underweight position were slightly negative influences, currency returns accounted for the bulk of the lagging results. Outlook Global economic activity is improving, but significant headwinds remainnamely, the explosion of sovereign debt in developed nations. So far, government responses to the crisis have varied, and this lack of coordination may lead to divergent economic performance in the year ahead. We expect further volatility throughout the international stock markets, yet we will continue to focus on finding companies located in developed countries around the world (excluding the United States) with sustainable growth characteristics and promising long-term outlooks. 7 International Stock Top Ten Holdings % of net assets as of 5/28/10 BHP Billiton Ltd. 2.2% Barclays plc 1.8% Novartis AG 1.8% BG Group plc 1.7% Saipem SpA 1.6% Credit Suisse Group AG 1.5% Vale SA Preference Shares 1.5% Nestle SA 1.4% Tesco plc 1.4% Unilever NV CVA 1.4% Types of Investments in Portfolio % of net assets as of 5/28/10 Foreign Common Stocks 99.2% Other Assets and Liabilities 0.8% Investments by Country % of net assets as of 5/28/10 United Kingdom 21.3% Japan 14.6% Switzerland 10.0% Germany 7.3% France 6.8% Sweden 4.8% Netherlands 3.5% Australia 3.2% Peoples Republic of China 2.8% Brazil 2.5% South Korea 2.3% India 2.0% Taiwan (Republic of China) 2.0% Other Countries 16.1% Other Assets and Liabilities 0.8% 8 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from December 1, 2009 to May 28, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information 9 to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 12/1/09 5/28/10 12/1/09 - 5/28/10 Expense Ratio* Actual $1,000 $908.40 $7.07 1.51% Hypothetical $1,000 $1,017.12 $7.47 1.51% *Expenses are equal to the funds annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 179, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 10 Schedule of Investments International Stock MAY 28, 2010 (UNAUDITED) Shares Value Shares Value Common Stocks  99.2% GERMANY  7.3% Allianz SE 5,906 $ 589,695 AUSTRALIA  3.2% BASF SE 12,266 643,029 BHP Billiton Ltd. 45,014 $1,462,180 Bayerische Motoren Commonwealth Bank Werke AG 11,411 525,680 of Australia 9,277 406,501 Daimler AG 17,808 877,815 Wesfarmers Ltd. 9,833 239,337 Fresenius Medical Care AG 2,108,018 & Co. KGaA 13,777 686,443 AUSTRIA  0.5% Metro AG 9,438 493,930 Erste Group Bank AG 8,526 304,263 SAP AG 8,673 368,188 BELGIUM  0.7% Siemens AG 6,809 611,917 Anheuser-Busch InBev NV 9,901 473,620 4,796,697 BERMUDA  0.2% HONG KONG  1.7% Seadrill Ltd. 7,235 148,152 CNOOC Ltd. 378,000 591,705 BRAZIL  2.5% Li & Fung Ltd. 122,000 541,563 Banco Santander Brasil SA ADR 35,471 369,608 1,133,268 Itau Unibanco Holding SA INDIA  2.0% Preference Shares 17,380 321,399 Housing Development Vale SA Preference Shares 41,300 952,228 Finance Corp. Ltd. 7,276 436,413 1,643,235 Infosys Technologies Ltd. 11,234 645,464 CANADA  1.0% Larsen & Toubro Ltd. 6,806 238,220 Canadian National 1,320,097 Railway Co. 10,970 629,597 INDONESIA  1.1% CZECH REPUBLIC  1.0% PT Bank Mandiri CEZ AS 14,940 623,919 (Persero) Tbk 562,000 309,787 DENMARK  1.8% PT Bank Rakyat Indonesia 280,500 253,594 Carlsberg A/S B Shares 4,370 330,052 PT United Tractors Tbk 88,000 168,396 Novo Nordisk A/S B Shares 10,643 818,250 731,777 1,148,302 IRELAND  0.5% Ryanair Holdings plc ADR 14,586 343,354 FINLAND  0.1% Fortum Oyj 3,007 67,808 ISRAEL  0.6% FRANCE  6.8% Teva Pharmaceutical Industries Ltd. ADR 7,432 407,422 Air Liquide SA 6,674 648,448 ITALY  1.6% BNP Paribas 11,624 659,003 Saipem SpA 33,869 1,050,414 Cie Generale dOptique Essilor International SA 5,585 317,706 JAPAN  14.6% Danone SA 7,568 386,709 Asahi Glass Co. Ltd. 53,000 555,612 LVMH Moet Hennessy Louis Canon, Inc. 20,100 823,378 Vuitton SA 6,610 694,004 Fanuc Ltd. 7,000 734,551 Pernod-Ricard SA 7,974 597,981 HOYA Corp. 18,400 437,211 Societe Television Komatsu Ltd. 34,200 642,554 Francaise 1 12,170 172,492 Mitsubishi Corp. 36,500 824,015 Total SA 10,944 510,458 Mitsubishi UFJ Financial Vallourec SA 2,468 456,491 Group, Inc. 111,400 541,145 4,443,292 Mitsui O.S.K. Lines Ltd. 48,000 340,354 Nidec Corp. 6,800 618,328 11 International Stock Shares Value Shares Value Nomura ETF - Nikkei 225 7,360 $799,265 SPAIN  1.9% Omron Corp. 22,500 466,115 Banco Bilbao Vizcaya ORIX Corp. 8,290 633,321 Argentaria SA 75,758 $ 785,071 Rakuten, Inc. 772 540,328 Banco Santander SA 45,355 460,330 Shin-Etsu Chemical Co. Ltd. 3,100 156,304 1,245,401 SOFTBANK CORP. 17,200 413,872 SWEDEN  4.8% Unicharm Corp. 6,500 641,080 Alfa Laval AB 31,153 393,236 Yahoo! Japan Corp. 1,187 413,852 Atlas Copco AB A Shares 59,033 835,011 9,581,285 Getinge AB B Shares 10,506 207,171 LUXEMBOURG  0.9% H & M Hennes & Mauritz AB Millicom International B Shares 8,579 480,095 Cellular SA 7,182 574,057 Telefonaktiebolaget LM MACAU  0.3% Ericsson B Shares 40,026 403,053 Volvo AB B Shares 78,094 808,727 Wynn Macau Ltd. 132,665 213,015 NETHERLANDS  3.5% 3,127,293 Akzo Nobel NV 6,794 345,299 SWITZERLAND  10.0% ASML Holding NV 10,780 304,489 Adecco SA 6,360 307,215 Royal Dutch Shell plc Credit Suisse Group AG 24,808 961,723 B Shares 30,643 773,383 Holcim Ltd. 6,364 401,086 Unilever NV CVA 32,579 888,932 Kuehne + Nagel 2,312,103 International AG 7,233 677,742 NORWAY  1.0% Nestle SA 20,186 911,298 Telenor ASA 31,500 387,890 Novartis AG 25,559 1,157,204 TGS Nopec Geophysical Roche Holding AG 4,911 673,382 Co. ASA 18,738 253,839 Sonova Holding AG 4,819 518,595 641,729 Swatch Group AG (The) 2,696 701,103 PEOPLES REPUBLIC OF CHINA  2.8% Syngenta AG 1,219 269,332 Baidu, Inc. ADR 5,140 376,300 6,578,680 Ctrip.com International TAIWAN (REPUBLIC OF CHINA)  2.0% Ltd. ADR 4,457 175,561 Hon Hai Precision Industrial & Commercial Industry Co. Ltd. 154,000 607,253 Bank of China Ltd. H Shares 914,000 672,351 HTC Corp. 37,000 499,992 Mindray Medical Taiwan Semiconductor International Ltd. ADR 8,046 239,288 Manufacturing Co. Ltd. ADR 18,112 176,592 Tencent Holdings Ltd. 17,300 329,311 1,283,837 ZTE Corp. H Shares 16,300 53,356 TURKEY  0.3% 1,846,167 Turkiye Garanti Bankasi AS 47,386 204,393 SINGAPORE  0.9% UNITED KINGDOM  21.3% United Overseas Bank Ltd. 48,098 621,748 Admiral Group plc 30,332 563,846 SOUTH KOREA  2.3% Antofagasta plc 27,655 352,100 Hyundai Motor Co. 6,255 713,848 ARM Holdings plc 151,338 540,347 POSCO 613 239,053 Autonomy Corp. plc 7,044 177,926 Samsung Electronics Barclays plc 268,599 1,171,881 Co. Ltd. 870 562,347 BG Group plc 71,695 1,097,402 1,515,248 British Airways plc 62,775 181,861 British American Tobacco plc 13,689 403,763 12 International Stock Shares Value Market Sector Diversification British Sky Broadcasting (as a % of net assets) Group plc 265 $2,203 Financials 18.2% Carnival plc 17,033 646,715 Industrials 16.0% Compass Group plc 103,356 798,217 Consumer Discretionary 13.7% HSBC Holdings plc Information Technology 10.9% (Hong Kong) 90,061 825,476 Consumer Staples 10.6% Intercontinental Hotels Group plc 32,750 516,468 Materials 9.4% ITV plc 818,905 660,071 Health Care 7.7% Kingfisher plc 179,034 577,609 Energy 7.4% Lonmin plc 29,033 703,194 Telecommunication Services 3.0% Diversified 1.2% Next plc 5,601 167,854 Utilities 1.1% Petrofac Ltd. 10,352 168,004 Other Assets and Liabilities 0.8% Reckitt Benckiser Group plc 14,720 689,416 Rolls-Royce Group plc 60,061 510,419 Notes to Schedule of Investments Rolls-Royce Group plc ADR American Depositary Receipt C Shares 5,405,490 7,817 Schroders plc 16,204 310,240 CVA Certificaten Van Aandelen Smiths Group plc 26,482 395,324 ETF Exchange Traded Fund Standard Chartered plc 22,848 539,565 (1) Non-income producing. Tesco plc 153,116 910,049 Tullow Oil plc 16,993 273,759 Vodafone Group plc 295,391 591,502 See Notes to Financial Statements. Wolseley plc 8,389 199,273 13,982,301 TOTAL INVESTMENT SECURITIES  99.2% (Cost $60,010,726) OTHER ASSETS AND LIABILITIES  0.8% TOTAL NET ASSETS  100.0% 13 Statement of Assets and Liabilities MAY 28, 2010 (UNAUDITED) Assets Investment securities, at value (cost of $60,010,726) $65,100,492 Foreign currency holdings, at value (cost of $111,814) 112,008 Receivable for investments sold 1,253,896 Receivable for capital shares sold 42,070 Dividends and interest receivable 353,660 Other assets 416 66,862,542 Liabilities Disbursements in excess of demand deposit cash 113,458 Payable for investments purchased 1,001,068 Payable for capital shares redeemed 51,893 Accrued management fees 79,170 1,245,589 Net Assets $65,616,953 Investor Class Capital Shares, $0.01 Par Value Authorized 50,000,000 Outstanding 6,684,526 Net Asset Value Per Share $9.82 Net Assets Consist of: Capital (par value and paid-in surplus) $88,039,523 Undistributed net investment income 357,917 Accumulated net realized loss on investment and foreign currency transactions (27,865,229) Net unrealized appreciation on investments and translation of assets and liabilities in foreign currencies 5,084,742 $65,616,953 See Notes to Financial Statements. 14 Statement of Operations FOR THE SIX MONTHS ENDED MAY 28, 2010 (UNAUDITED) Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $105,021) $ 1,005,606 Interest 97 1,005,703 Expenses: Management fees 554,767 Directors fees and expenses 1,070 Other expenses 1,894 557,731 Net investment income (loss) 447,972 Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions 2,383,629 Foreign currency transactions (net of foreign tax expenses paid (refunded) of $2,645) (6,838) 2,376,791 Change in net unrealized appreciation (depreciation) on: Investments (2,939,385) Translation of assets and liabilities in foreign currencies (6,667,865) (9,607,250) Net realized and unrealized gain (loss) (7,230,459) Net Increase (Decrease) in Net Assets Resulting from Operations $(6,782,487) See Notes to Financial Statements. 15 Statement of Changes in Net Assets SIX MONTHS ENDED MAY 28, 2010 (UNAUDITED) AND YEAR ENDED NOVEMBER 30, 2009 Increase (Decrease) in Net Assets Operations Net investment income (loss) $447,972 $676,711 Net realized gain (loss) 2,376,791 (11,198,804) Change in net unrealized appreciation (depreciation) (9,607,250) 31,104,600 Net increase (decrease) in net assets resulting from operations (6,782,487) 20,582,507 Distributions to Shareholders From net investment income (782,319) (936,365) Capital Share Transactions Proceeds from shares sold 4,553,474 8,529,669 Proceeds from reinvestment of distributions 765,232 914,349 Payments for shares redeemed (8,842,267) (12,302,762) Net increase (decrease) in net assets from capital share transactions (3,523,561) (2,858,744) Redemption Fees Increase in net assets from redemption fees 3,364 2,513 Net increase (decrease) in net assets (11,085,003) 16,789,911 Net Assets Beginning of period 76,701,956 59,912,045 End of period $65,616,953 $76,701,956 Undistributed net investment income $357,917 $692,264 Transactions in Shares of the Fund Sold 415,086 937,931 Issued in reinvestment of distributions 69,752 105,583 Redeemed (821,257) (1,423,706) Net increase (decrease) in shares of the fund (336,419) (380,192) See Notes to Financial Statements. 16 Notes to Financial Statements MAY 28, 2010 (UNAUDITED) 1. Organization and Summary of Significant Accounting Policies Organization  American Century World Mutual Funds, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. International Stock Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified under the 1940 Act. The funds investment objective is to seek capital growth. The fund pursues its objective by investing primarily in equity securities of issuers in developed foreign countries that are large-sized companies, although it may invest in companies of any size. The following is a summary of the funds significant accounting policies. Security Valuations  Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Certain countries impose taxes on realized gains on the sale of securities registered in their country. The fund records the foreign tax expense, if any, on an accrual basis. The foreign tax expense on realized gains and unrealized appreciation reduces the net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Investment Income  Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations  All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and certain expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Realized and unrealized gains and losses from foreign currency translations arise from changes in currency exchange rates. Net realized and unrealized foreign currency exchange gains or losses occurring during the holding period of investment securities are a component of net realized gain (loss) on foreign currency transactions and net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. Certain countries may impose taxes on the contract amount of purchases and sales of foreign currency contracts in their currency. The fund records the foreign tax expense, if any, as a reduction to the net realized gain (loss) on foreign currency transactions. 17 Exchange Traded Funds  The fund may invest in exchange traded funds (ETFs). ETFs are a type of index fund bought and sold on a securities exchange. An ETF trades like common stock and represents a fixed portfolio of securities designed to track the performance and dividend yield of a particular domestic or foreign market index. A fund may purchase an ETF to temporarily gain exposure to a portion of the U.S. or a foreign market while awaiting purchase of underlying securities. The risks of owning an ETF generally reflect the risks of owning the underlying securities they are designed to track, although the lack of liquidity on an ETF could result in it being more volatile. Additionally, ETFs have fees and expenses that reduce their value. Repurchase Agreements  The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. Each repurchase agreement is recorded at cost. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status  It is the funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2006. Additionally, non-U.S. tax returns filed by the fund due to investments in certain foreign securities remain subject to examination by the relevant taxing authority for 7 years from the date of filing. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders  Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income, if any, are generally declared and paid annually. Distributions from net realized gains, if any, are generally declared and paid twice per year. The fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code, in all events in a manner consistent with provisions of the 1940 Act. Redemption  The fund may impose a 2.00% redemption fee on shares held less than 60 days. The redemption fee is retained by the fund and helps cover transaction costs that long-term investors may bear when the fund sells securities to meet investor redemptions. Indemnifications  Under the corporations organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. 18 2. Fees and Transactions with Related Parties Management Fees  The corporation has entered into a Management Agreement with American Century Global Investment Management, Inc. (ACGIM) (the investment advisor) (See Note 8), under which ACGIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee). The Agreement provides that all expenses of managing and operating the fund, except brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACGIM. The fee is computed and accrued daily based on the daily net assets of the fund and paid monthly in arrears. For funds with a stepped fee schedule, the rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the funds assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 1.10% to 1.50%. The effective annual management fee for the six months ended May 28, 2010 was 1.50%. ACGIM has entered into a Subadvisory Agreement with ACIM (the subadvisor) on behalf of the fund. The subadvisor makes investment decisions for he cash portion of the fund in accordance with the funds investment objectives, policies and restrictions under the supervision of ACGIM and the Board of Directors. ACGIM pays all costs associated with retaining ACIM as the subadvisor of the fund. Acquired Fund Fees and Expenses  The fund may invest in mutual funds, exchange traded funds, and business development companies (the acquired funds). The fund will indirectly realize its pro rata share of the fees and expenses of the acquired funds in which it invests. These indirect fees and expenses are not paid out of the funds assets but are reflected in the return realized by the fund on its investment in the acquired funds. Related Parties  Certain officers and directors of the corporation are also officers and/ or directors of American Century Companies, Inc. (ACC), the parent of the corporations investment advisor, ACGIM, the corporations subadvisor, ACIM, the distributor of the corporation, American Century Investment Services, Inc., and the corporations transfer agent, American Century Services, LLC. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS) and a securities lending agreement with JPMorgan Chase Bank (JPMCB). JPMCB is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended May 28, 2010, were $46,801,696 and $50,719,846, respectively. 4. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or 19  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the funds securities as of May 28, 2010. The Schedule of Investments provides additional details on the funds portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks $2,662,182 $62,438,310  5. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. 6. Interfund Lending The fund, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the fund to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Directors. During the six months ended May 28, 2010, the fund did not utilize the program. 7. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of May 28, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $60,801,437 Gross tax appreciation of investments $7,609,842 Gross tax depreciation of investments (3,310,787) Net tax appreciation (depreciation) of investments $4,299,055 The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 20 As of November 30, 2009, the fund had accumulated capital losses of $(28,974,208), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers of $(13,731,461) and $(15,242,747) expire in 2016 and 2017, respectively. 8. Corporate Event As part of a long-standing estate and business succession plan established by ACC Co-Chairman James E. Stowers, Jr., the founder of American Century Investments, ACC Co-Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of the funds advisors. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee may technically be considered a change of control of ACC and therefore also a change of control of the funds advisors even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of the funds investment advisory and subadvisory agreements. Under the 1940 Act, an assignment automatically terminated such agreements, making the approval of a new agreement necessary. On February 16, 2010, the Board of Directors approved interim investment advisory and subadvisory agreements under which the fund will be managed until a new agreement is approved by fund shareholders. The interim agreements are substantially identical to the terminated agreements (with the exception of different effective and termination dates) and will not result in changes in the management of American Century Investments, the fund, its investment objectives, fees or services provided. On March 29, 2010, the Board of Directors approved a new investment advisory agreement. The new agreement is also substantially identical to the terminated agreement (except for the date, the substitution of ACIM for ACGIM and certain other non-material changes). In order to streamline American Centurys corporate organization, ACGIM was merged into ACIM on July 16, 2010. The new agreement for the fund was approved by shareholders at a Special Meeting of Shareholders on June 16, 2010. The new agreement went into effect on July 16, 2010. 9. Subsequent Events On June 10, 2010, the Board of Directors approved a plan of reorganization (the reorganization) pursuant to which International Growth Fund (International Growth), a fund in a series issued by the corporation, would acquire all of the assets of the fund in exchange for shares of equal value of International Growth and assumption by International Growth of certain liabilities of the fund. Holders of shares of the fund would receive shares of equal value of International Growth. The financial statements and performance history of International Growth would survive after the reorganization. The reorganization is expected to be effective at the close of business on October 29, 2010; however, such timing is subject to change. In preparing the financial statements, management evaluated the impact of events or transactions occurring through the date the financial statements were issued that would merit recognition or disclosure. 21 Financial Highlights International Stock Investor Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $10.92 $8.09 $16.53 $13.57 $10.84 $10.00 Income From Investment Operations Net Investment Income (Loss) 0.06 0.09 0.15 0.13 0.06 0.06 Net Realized and Unrealized Gain (Loss) (1.05) 2.87 (7.81) 2.88 2.74 0.78 Total From Investment Operations (0.99) 2.96 (7.66) 3.01 2.80 0.84 Distributions From Net Investment Income (0.11) (0.13) (0.12) (0.05) (0.08)  From Net Realized Gains   (0.66)    Total Distributions (0.11) (0.13) (0.78) (0.05) (0.08)  Redemption Fees     0.01  Net Asset Value, End of Period $9.82 $10.92 $8.09 $16.53 $13.57 $10.84 Total Return (9.16)% 36.96% (48.50)% 22.22% 26.07% 8.40% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.51% 1.50% 1.51% 1.50% 1.50% 1.50% Ratio of Net Investment Income (Loss) to Average Net Assets 1.21% 1.05% 1.12% 0.83% 0.40% 0.91% Portfolio Turnover Rate 63% 117% 107% 103% 109% 109% Net Assets, End of Period (in thousands) $65,617 $76,702 $59,912 $144,812 $90,181 $20,342 (1) Six months ended May 28, 2010 (unaudited). (2) March 31, 2005 (fund inception) through November 30, 2005. (3) Computed using average shares outstanding throughout the period. (4) Per-share amount was less than $0.005. (5) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. (6) Annualized. See Notes to Financial Statements. 22 Board Approval of Management and Subadvisory Agreements American Century Global Investment Management, Inc. (ACGIM or the Advisor) currently serves as investment advisor to the Fund under an interim management agreement (the Interim Management Agreement) between the Advisor and the Fund approved by the Funds Board of Directors (the Board). American Century Investment Management, Inc. (ACIM or the Subadvisor) currently serves as subadvisor to the Fund under an interim investment subadvisory agreement (the Interim Subad-visory Agreement and, together with the Interim Management Agreement, the Interim Agreements). The Advisor and the Subadvisor (together, the Advisors) previously served as investment advisors to the Fund pursuant to agreements (the Prior Agreements) that terminated in accordance with their terms on February 16, 2010, as a result of a change of control of the Advisors and the Subadvisors parent company, American Century Companies, Inc. (ACC). The change in control occurred as the result of a change in the trustee of a trust created by James E. Stowers, Jr., the founder of American Century Investments, which holds shares representing a significant interest in ACC stock. Mr. Stowers previously served as the trustee of the trust. On February 16, 2010, Mr. Richard W. Brown, Co-Chairman of ACC with Mr. Stowers, became the trustee in accordance with the terms of the trust and Mr. Stowers long-standing estate and succession plan. On February 18, 2010, the Board approved the Interim Agreements in accordance with Rule 15a-4 under the Investment Company Act to ensure continued management of the Funds by the Advisor and the Subad-visor after the termination of the Prior Agreements and until shareholder approval of a new management agreement (the Proposed Agreement) as required under the Act. The Board approved the Proposed Agreement and recommended its approval to shareholders. Fund shareholders approved the Proposed Agreement at a meeting on June 16, 2010. Because American Century had indicated its intention to merge ACGIM into ACIM prior to the expiration of the Interim Agreements, the Proposed Agreement is with ACIM as sole investment advisor to the Fund. The Board took into consideration that the combination is being undertaken for reasons of organizational simplification and will eliminate the need for multiple investment management agreements without changing the nature, quality, or extent of services provided to the Fund. The Board noted that the merger was not related to the change of control that necessitated the Interim Agreements and would not result in any change to the personnel managing the Fund. The Interim Agreements and the Proposed Agreement are substantially identical to the Prior Agreements except for their effective dates, the termination provisions of the Interim Agreements, and the elimination of a subadvisor in the Proposed Agreement. Under the Proposed Agreement, ACIM will provide the same services as provided by ACGIM and ACIM, be subject to the same duties, and receive the same compensation rate as under the Prior Agreements. 23 Basis for Board Approval of Interim Agreements In considering the approval of the Interim Agreements, Rule 15a-4 requires the Board to approve the contracts within ten business days of the termination of the prior agreements and to determine that the compensation to be received under each interim agreement is no greater than would have been received under the corresponding prior agreement. In connection with the approval, the Board noted that it oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor and the Subadvisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. In evaluating the Interim Agreements, the Board, assisted by the advice of its independent legal counsel, considered a number of factors in addition to those required by the rule with no one factor being determinative to its analysis. Among the factors considered by the Board were the circumstances and effect of the change of control, the fact that the Advisor and the Subad-visor will provide the same services and receive the same compensation rate as under the Prior Agreements, and that the change of control did not result in a change of the personnel managing the Fund. Upon completion of its analysis, the Board approved the Interim Agreements, determining that the continued management of the Fund by the Advisor and the Subadvisor was in the best interests of the Fund and Fund shareholders. Basis for Board Approval of Proposed Agreement At a meeting held on March 29, 2010, after considering all information presented, the Board approved, and determined to recommend that shareholders approve, the Proposed Agreement. In connection with that approval, the Board requested and reviewed extensive data and information compiled by the Advisor, the Subadvisor, and certain independent providers of evaluation data concerning the Fund and services provided to the Fund. The Board oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided to the Fund, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services provided to the Fund;  the wide range of programs and services provided to the Fund and their shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the Advisors;  data comparing the cost of owning the Fund to the cost of owning similar funds; 24  the fact that there will be no changes to the fees, services, or personnel who provide such services as compared to the Prior Agreements;  data comparing the Funds performance to appropriate benchmarks and/ or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Fund to the Advisors and the overall profitability of the Advisors;  data comparing services provided and charges to the Fund with those for other non-fund investment management clients of the Advisors; and  consideration of collateral or fall-out benefits derived by the Advisors from the management of the Fund and potential sharing of economies of scale in connection with the management of the Fund. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In particular, the Board recognized that shareholders may have invested in the Fund on the strength of the Advisors industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing services to the Fund. The Board considered all of the information provided by the Advisor, the Subadvisor, the independent data providers, and the Boards independent counsel, and evaluated such information for the Fund. The Board did not identify any single factor as being all-important or controlling, and each Board member may have attributed different levels of importance to different factors. In deciding to approve the Proposed Agreement under the terms ultimately determined by the Board to be appropriate, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services  Generally. Under the Proposed Agreement, ACIM is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the Proposed Agreement, ACIM provides or arranges at its own expense a wide variety of services including:  constructing and designing the Fund  portfolio research and security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets  daily valuation of the Funds portfolio 25  shareholder servicing and transfer agency, including shareholder confir - mations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. Investment Management Services. The investment management services provided to the Fund are complex and provide Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes, and liquidity. As a part of its general oversight and in evaluating investment performance, the Board expects ACIM to manage the Fund in accordance with its investment objectives and approved strategies. In providing these services, ACIM utilizes teams of investment professionals who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the Fund receives special reviews until performance improves, during which time the Board discusses with ACIM the reasons for such underperformance and any efforts being undertaken to improve performance. Shareholder and Other Services. Under the Proposed Agreement, ACIM will also provide the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through the various committees of the Board, regularly reviews reports and evaluations of such services. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by ACIM. 26 Costs of Services Provided and Profitability. The Advisor provided detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Board reviewed with the Advisor the methodology used to prepare this financial information. The Board has also reviewed with the Advisor its methodology for compensating the investment professionals that provide services to the Fund as well as compensation to the five highest paid personnel of the Advisor. This financial information regarding the Advisor is considered in order to evaluate the Advisors financial condition, its ability to continue to provide services under the Proposed Agreement, and the reasonableness of the proposed management fees. The Board concluded that the Advisors profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers ACIMs commitment to providing quality services to shareholders and to conducting its business ethically. It noted that ACIMs practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by ACIM regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by ACIM and its reinvestment in its ability to provide and expand those services. Accordingly, the Board seeks to evaluate economies of scale by reviewing information, such as year-over-year profitability of its advisor generally, the profitability of its management of the Fund specifically, and the expenses incurred by the advisor in providing various functions to the Fund. The Board believes ACIM will appropriately share economies of scale through its competitive fee structure, offering competitive fees from fund inception, fee breakpoints as the Fund increases in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. Comparison to Fees of Funds not Managed by the Advisor. Both the Prior and Proposed Agreements provide that the Fund pays ACGIM or ACIM a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Funds Independent Directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, ACIM is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties that provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be 27 increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to ACIM the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Boards analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider comparing the Funds unified fee to the total expense ratios of similar funds not managed by ACIM. The Board concluded that the management fee to be paid by the Fund to ACIM under the Proposed Agreement is reasonable in light of the services to be provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from ACIM concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or Fall-Out Benefits Derived by the Advisor. The Board considered the existence of collateral benefits ACIM may receive as a result of its relationship with the Fund. The Board concluded that ACIMs primary business is managing mutual funds and it generally does not use Fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that ACIM receives proprietary research from broker-dealers that execute Fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that ACIM is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of fund clients to determine breakpoints in each funds fee schedule, provided they are managed using the same investment team and strategy. Conclusion of the Board. As a result of this process, the Board, in the absence of particular circumstances and assisted by the advice of its independent legal counsel, taking into account all of the factors discussed above and the information provided by ACIM and others, concluded that the Proposed Agreement be approved and recommended its approval to Fund shareholders. 28 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you dont want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you dont have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 29 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. Morgan Stanley Capital International (MSCI) has developed several indices that measure the performance of foreign stock markets. The MSCI EAFE (Europe, Australasia, Far East) Index is designed to measure developed market equity performance, excluding the U.S. and Canada. The MSCI EAFE Growth Index is a capitalization-weighted index that monitors the performance of growth stocks from Europe, Australasia, and the Far East. The MSCI EAFE Value Index is a capitalization-weighted index that monitors the performance of value stocks from Europe, Australasia, and the Far East. The MSCI EM (Emerging Markets) Index represents the performance of stocks in global emerging market countries. The MSCI Europe Index is designed to measure equity market performance in Europe. The MSCI Japan Index is designed to measure equity market performance in Japan. The MSCI World Free Index represents the performance of stocks in developed countries (including the United States) that are available for purchase by global investors. 30 Notes 31 Notes 32 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century World Mutual Funds, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-68674 Semiannual Report May 28, 2010 American Century Investments ® International Growth Fund Table of Contents Presidents Letter 2 Independent Chairmans Letter 3 Market Perspective 4 International Equity Total Returns 4 International Growth Performance 5 Portfolio Commentary 7 Top Ten Holdings 9 Types of Investments in Portfolio 9 Investments by Country 9 Shareholder Fee Example 10 Financial Statements Schedule of Investments 12 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Notes to Financial Statements 18 Financial Highlights 25 Other Information Board Approval of Management and Subadvisory Agreements 31 Additional Information 37 Index Definitions 38 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended May 28, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the Insights & News tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web sites home page also provides a link to Our Story, which, first and foremost, outlines our commitmentsince 1958to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. Thats who we are. Another important, unique facet of our story and who we are is Profits with a Purpose, which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organizationfounded by our company founder James E. Stowers, Jr. and his wife Virginiathat is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairmans Letter Fellow Shareholders, The principal event at a recent board meeting was the retirement of Jim Stowers, Jr. from the American Century Mutual Funds Kansas City board. This was one of those times when you felt like you were living a historical moment. Jimwho celebrated his 86th birthday in Januaryfounded what was known as Twentieth Century Mutual Funds over 50 years ago. Through the years, his number one priority has been to Put Investors First! The board presented Jim with a resolution acknowledging that, by building a successful investment company, he has impacted the lives of many by helping them on the path to financial success. We respect Jims decision to focus his energy on the Stowers Institute for Medical Research and American Century Companies, Inc. (ACC), the parent company of the funds investment advisor. The pioneering medical research that Jim and his wife Virginia have made possible through the Institute should enrich the lives of millions in the future. Shortly after his retirement from the board, we received word that ACCs co-chairman Richard W. Brown had succeeded Jim as trustee of a trust that holds a significant interest in ACC stock as a part of Jims long-standing estate and business succession plan. While holding less than a majority interest, the trust is presumed to control the funds investment advisors under the Investment Company Act of 1940. This change triggered the need for a shareholder proxy to approve new management and subadvisory agreements for the funds. I am happy to report that all of the proposals contained in the proxy received the necessary votes and were approved. On behalf of the board, I want to once again thank Jim for his mutual fund board service. More than three years ago, Jim and Richard Brown installed a strong and effective leadership team at American Century Investments and I look forward to continuing to work with them on behalf of fund shareholders. And while Jim no longer sits on the fund board, the inherent optimism captured by his favorite catch phraseThe best is yet to bestill resonates with all of us who have the privilege of serving you. I invite you to send your comments, questions or concerns to me at dhpratt@fundboardchair.com. 3 Market Perspective By Mark Kopinski, Chief Investment Officer, Global and Non-U.S. Equity Events in May Sent Stocks Tumbling Global stock returns generally remained robust for the first several months of the period, as the rally unleashed in March 2009 continued into 2010. Optimism regarding the global economic recovery and business sector gains helped keep stocks in positive territory. Nevertheless, as spring set in, the global stock market rally ended abruptly, starting with the May 6 Flash Crash in the U.S. stock market, when the major indices plunged nearly 7% within 15 minutes. Furthermore, problems that had been percolating in Europe and in the global geopolitical arena boiled over in May, triggering a sharp stock market selloff. In particular, the expanding European government debt crisis beyond Greece, the downgrade of Spains credit rating, the worsening oil disaster in the Gulf of Mexico, and escalating tensions in the Middle East rattled investors nerves. Overall, developed international equity markets significantly under-performed the U.S. market and the emerging markets. European stocks suffered the largest losses for the six-month period, as the mounting debt crisis worried investors. Exploding debt in Greece, Italy, Spain, Ireland, and Portugal all came under scrutiny. Debt Remained the Roadblock to Growth The sovereign debt problem did not just happen as a result of the recent financial crisis or recession; it is a longer-term issue. Recent events only exacerbated the problem and accelerated its becoming a crisis. In fact, sovereign solvency has emerged as one of the most significant roadblocks to growth. Currently, the market is focused on Europe, where severe austerity measures are required to get fiscal balances back in order. This is likely to trim 0.5% from European growth during the next year. The weaker euro should help offset some of the decline in growth, but the more export-oriented northern countries will be the main beneficiaries. Commodity-based countries, such as Australia and Norway, have been the most resilient and have seen more impressive economic recoveries. The debt crisis likely will mean European interest rates will remain accommodative for the remainder of 2010. International Equity Total Returns For the six months ended May 28, 2010* (in U.S. dollars) MSCI EAFE Index -10.90% MSCI Europe Index -14.77% MSCI EAFE Growth Index - 8.85% MSCI World Free Index - 4.92% MSCI EAFE Value Index -12.95% MSCI Japan Index 0.10% MSCI EM Index - 2.75% *Total returns for periods less than one year are not annualized and are based on the period beginning December 1, 2009. 4 Performance International Growth Total Returns as of May 28, 2010 Average Annual Returns Ticker Since Inception Symbol 6 months 1 year 5 years 10 years Inception Date Investor Class TWIEX -8.76% 9.96% 2.43% -1.42% 7.15% 5/9/91 MSCI EAFE Index  -10.90% 6.61% 1.39% 0.66% 4.55%  MSCI EAFE Growth Index  -8.85% 8.60% 1.87% -1.27% 2.95%  Institutional Class TGRIX -8.78% 10.14% 2.61% -1.22% 4.03% 11/20/97 A Class TWGAX 10/2/96 No sales charge* -8.93% 9.69% 2.16% -1.67% 4.82% With sales charge* -14.14% 3.41% 0.97% -2.25% 4.37% B Class CBIGX 1/31/03 No sales charge* -9.27% 8.88% 1.42%  6.03% With sales charge* -14.27% 4.88% 1.23%  6.03% C Class AIWCX 6/4/01 No sales charge* -9.33% 8.81% 1.38%  0.18% With sales charge* -10.24% 8.81% 1.38%  0.18% R Class ATGRX -8.97% 9.37% 1.91%  4.99% 8/29/03 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge for equity funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Total returns for periods less than one year are not annualized and are based on the period beginning December 1, 2009. (2) Total returns are based on the period beginning June 1, 2009 for the 1 year returns, June 1, 2005 for the 5 year returns, and June 1, 2000 for the 10 year returns. (3) Total returns from April 30, 1991, the date nearest the Investor Classs inception for which data are available, through May 31, 2010, the date nearest the report date for which data are available. (4) Prior to December 3, 2007, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 5 International Growth Total Annual Fund Operating Expenses Institutional Investor Class Class A Class B Class C Class R Class 1.40% 1.20% 1.65% 2.40% 2.40% 1.90% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 6 Portfolio Commentary International Growth Portfolio Managers: Alex Tedder and Raj Gandhi Performance Summary The International Growth portfolio returned -8.76%* for the six months ended May 28, 2010, compared with its benchmark, the MSCI EAFE Index, which returned -10.90%. Investor confidence generally remained upbeat for the first four months of the period, as the global economic recovery appeared to gain momentum and stock prices continued to climb. But, late in the period, mounting concerns about the massive levels of sovereign debt in Greece, Spain, and other European nations put an end to the yearlong global stock market rally. Stock prices plunged, wiping out the gains achieved earlier in the period. International growth stocks fared slightly better than their value counterparts, while small-cap stocks outperformed large-cap stocks. Meanwhile, the euro tumbled sharply relative to the U.S. dollar, which added to the woes of foreign-based corporations. Stock selection, primarily in the financials and consumer discretionary sectors, accounted for the portfolios outperformance relative to the benchmark. Our sector allocations also had an overall positive influence on the portfolios relative performance. U.K., Italy Were Top Countries From a regional perspective, the portfolios holdings in the United Kingdom and Italy contributed the most to relative performance, due to favorable stock selection combined with underweight positions. In particular, an overweight position in British technology company ARM Holdings, a designer of microchips used in mobile devices, digital TVs and other products, contributed positively. The company benefited primarily from strong growth in the smartphone and tablet computer markets, and it posted record royalty revenues, profits, and net cash generation. At the opposite end of the spectrum, Japan and Norway represented the largest detractors to relative performance, primarily due to stock selection. Norways TGS-NOPEC Geophysical Co., which provides seismic data for the oil and gas industries, was among the portfolios largest performance detractors. The companys stock price faltered in the wake of the oil spill in the Gulf of Mexico, which is within the companys survey boundaries. Financials, Consumer Discretionary Led Sector Results Financials and consumer discretionary were the portfolios top-performing sectors for the six-month period. Stock selection was strong in the financials sector, with our holdings in the commercial banking industry driving results. In the consumer discretionary sector, stock selection and an overweight accounted for the portfolios relative outperformance. Our stock selection was particularly effective in the auto industry, where our out-of-benchmark position in South Koreas Hyundai Motor Co. was the portfolios * All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized and are based on the period beginning December 1, 2009. 7 International Growth top-contributing stock. In the challenging economic environment, consumers traded down for value, and Hyundais line of affordable cars benefited. Backed by a savvy, yet frugal, marketing strategy, the company continued to gain market share in a difficult climate for automakers. Materials, Consumer Staples Sectors Lagged The materials sector represented the portfolios largest performance detractor. Stock selection dragged down results, particularly in the metals and mining segment. Additionally, in the sectors construction materials segment, German cement producer HeidelbergCement represented the portfolios largest performance detractor. The company said its 2009 operating income slid 38.6% from 2008 levels, as revenues plunged 21.6%. The company also said it expects Asia and Africa to drive global growth in 2010 but anticipates slack demand in the U.S. and Europe until the second half of the year. The portfolios consumer staples sector also detracted from performance. While stock selection and an underweight position were slightly negative influences, currency returns accounted for the bulk of the lagging results. Outlook Global economic activity is improving, but significant headwinds remainnamely, the explosion of sovereign debt in developed nations. So far, government responses to the crisis have varied, and this lack of coordination may lead to divergent economic performance in the year ahead. We expect further volatility throughout the international stock markets, yet we will continue to focus on finding companies located in developed countries around the world (excluding the United States) with sustainable growth characteristics and promising long-term outlooks. 8 International Growth Top Ten Holdings % of net assets as of 5/28/10 BHP Billiton Ltd. 2.2% Novartis AG 1.8% BG Group plc 1.5% Barclays plc 1.5% Unilever NV CVA 1.5% Vale SA Preference Shares 1.5% Saipem SpA 1.4% Credit Suisse Group AG 1.4% Nomura ETF  Nikkei 225 1.4% Nestle SA 1.3% Types of Investments in Portfolio % of net assets as of 5/28/10 Foreign Common Stocks 99.5% Temporary Cash Investments 0.3% Other Assets and Liabilities 0.2% Investments by Country % of net assets as of 5/28/10 United Kingdom 20.8% Japan 14.6% Switzerland 10.0% Germany 7.3% France 6.6% Sweden 4.7% Netherlands 3.7% Australia 3.2% Peoples Republic of China 2.8% Brazil 2.5% South Korea 2.2% Other Countries 21.1% Cash and Equivalents* 0.5% *Includes temporary cash investments and other assets and liabilities. 9 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from December 1, 2009 to May 28, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 10 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 12/1/09 5/28/10 12/1/09  5/28/10 Expense Ratio* Actual Investor Class $1,000 $912.40 $6.33 1.35% Institutional Class $1,000 $912.20 $5.39 1.15% A Class $1,000 $910.70 $7.50 1.60% B Class $1,000 $907.30 $10.99 2.35% C Class $1,000 $906.70 $10.99 2.35% R Class $1,000 $910.30 $8.67 1.85% Hypothetical Investor Class $1,000 $1,017.90 $6.68 1.35% Institutional Class $1,000 $1,018.88 $5.69 1.15% A Class $1,000 $1,016.67 $7.91 1.60% B Class $1,000 $1,013.00 $11.60 2.35% C Class $1,000 $1,013.00 $11.60 2.35% R Class $1,000 $1,015.45 $9.14 1.85% * Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 179, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 11 Schedule of Investments International Growth MAY 28, 2010 (UNAUDITED) Shares Value Shares Value Common Stocks  99.5% GERMANY  7.3% AUSTRALIA  3.2% Allianz SE 129,570 $ 12,937,142 BHP Billiton Ltd. 952,154 $ 30,928,613 BASF SE 259,140 13,585,087 Bayerische Motoren Commonwealth Werke AG 267,370 12,317,154 Bank of Australia 196,040 8,590,100 Daimler AG 356,900 17,592,768 Wesfarmers Ltd. 172,107 4,189,118 43,707,831 Fresenius Medical Care AG & Co. KGaA 276,763 13,789,793 AUSTRIA  0.5% Metro AG 191,310 10,012,061 Erste Group Bank AG 190,630 6,802,922 SAP AG 210,770 8,947,662 BELGIUM  0.7% Siemens AG 140,080 12,588,823 Anheuser-Busch InBev NV 201,487 9,638,246 101,770,490 BERMUDA  0.2% HONG KONG  1.7% Seadrill Ltd. 153,030 3,133,613 CNOOC Ltd. 7,774,000 12,169,085 BRAZIL  2.5% Li & Fung Ltd. 2,466,000 10,946,686 Banco Santander Brasil SA ADR 749,421 7,808,967 23,115,771 Itau Unibanco Holding SA INDIA  1.9% Preference Shares 354,790 6,560,950 Housing Development Vale SA Preference Shares 890,500 20,531,688 Finance Corp. Ltd. 148,758 8,922,479 34,901,605 Infosys Technologies Ltd. 229,680 13,196,564 CANADA  0.9% Larsen & Toubro Ltd. 140,260 4,909,293 Canadian National 27,028,336 Railway Co. 212,690 12,206,838 INDONESIA  1.1% CZECH REPUBLIC  1.0% PT Bank Mandiri CEZ AS 338,020 14,116,289 (Persero) Tbk 9,963,000 5,491,824 DENMARK  1.7% PT Bank Rakyat Indonesia 5,718,000 5,169,521 Carlsberg A/S PT United Tractors Tbk 2,235,500 4,277,830 B Shares 90,050 6,801,178 14,939,175 Novo Nordisk A/S IRELAND  0.5% B Shares 217,349 16,710,122 Ryanair Holdings plc ADR 300,581 7,075,677 23,511,300 ISRAEL  0.6% FINLAND  0.4% Teva Pharmaceutical Fortum Oyj 216,290 4,877,352 Industries Ltd. ADR 157,200 8,617,704 FRANCE  6.6% ITALY  1.4% Air Liquide SA 143,157 13,909,182 Saipem SpA 646,804 20,059,998 BNP Paribas 238,658 13,530,314 JAPAN  14.6% Cie Generale dOptique Asahi Glass Co. Ltd. 1,104,000 11,573,512 Essilor International SA 114,170 6,494,620 Canon, Inc. 417,400 17,098,410 Danone SA 141,824 7,246,917 Fanuc Ltd. 133,900 14,050,913 LVMH Moet Hennessy HOYA Corp. 376,400 8,943,823 Louis Vuitton SA 140,270 14,727,375 Komatsu Ltd. 741,400 13,929,516 Pernod-Ricard SA 163,027 12,225,611 Mitsubishi Corp. 731,900 16,523,195 Societe Television Mitsubishi UFJ Francaise 1 257,114 3,644,217 Financial Group, Inc. 2,265,000 11,002,635 Total SA 224,026 10,449,178 Mitsui O.S.K. Lines Ltd. 1,027,000 7,282,147 Vallourec SA 52,150 9,645,863 Nidec Corp. 141,500 12,866,678 91,873,277 12 International Growth Shares Value Shares Value Nomura ETF - Nikkei 225 174,065 $18,902,727 SPAIN  1.9% Omron Corp. 460,500 9,539,816 Banco Bilbao Vizcaya ORIX Corp. 170,590 13,032,344 Argentaria SA 1,602,350 $ 16,604,970 Rakuten, Inc. 16,440 11,506,464 Banco Santander SA 958,444 9,727,709 Shin-Etsu Chemical Co. Ltd. 92,000 4,638,700 26,332,679 SOFTBANK CORP. 350,800 8,441,053 SWEDEN  4.7% Unicharm Corp. 134,600 13,275,293 Alfa Laval AB 658,920 8,317,367 Yahoo! Japan Corp. 26,999 9,413,306 Atlas Copco AB A Shares 1,164,180 16,467,105 202,020,532 Getinge AB B Shares 217,710 4,293,096 LUXEMBOURG  0.9% H & M Hennes & Mauritz AB Millicom International B Shares 163,740 9,163,151 Cellular SA 160,697 12,844,511 Telefonaktiebolaget LM MACAU  0.4% Ericsson B Shares 1,084,320 10,918,873 Volvo AB B Shares 1,517,030 15,710,083 Wynn Macau Ltd. 3,426,520 5,501,833 NETHERLANDS  3.7% 64,869,675 Akzo Nobel NV 172,340 8,759,015 SWITZERLAND  10.0% ASML Holding NV 221,500 6,256,425 Adecco SA 129,940 6,276,644 Royal Dutch Shell plc Credit Suisse Group AG 515,820 19,996,609 B Shares 627,270 15,831,345 Holcim Ltd. 155,150 9,778,212 Unilever NV CVA 760,570 20,752,487 Kuehne + Nagel 51,599,272 International AG 147,880 13,856,548 NORWAY  1.0% Nestle SA 411,340 18,569,970 Telenor ASA 666,310 8,204,912 Novartis AG 542,510 24,562,572 TGS Nopec Roche Holding AG 103,879 14,243,592 Geophysical Co. ASA 396,200 5,367,225 Sonova Holding AG 101,920 10,968,076 13,572,137 Swatch Group AG (The) 56,150 14,601,986 PEOPLES REPUBLIC OF CHINA  2.8% Syngenta AG 24,922 5,506,399 Baidu, Inc. ADR 104,600 7,657,766 138,360,608 Ctrip.com International TAIWAN (REPUBLIC OF CHINA)  1.9% Ltd. ADR 91,740 3,613,639 Hon Hai Precision Industrial & Commercial Industry Co. Ltd. 3,168,000 12,492,058 Bank of China Ltd. HTC Corp. 776,000 10,486,332 H Shares 21,188,000 15,586,180 Taiwan Semiconductor Mindray Medical Manufacturing Co. Ltd. ADR 370,308 3,610,503 International Ltd. ADR 162,760 4,840,482 26,588,893 Tencent Holdings Ltd. 353,600 6,730,893 TURKEY  0.3% ZTE Corp. H Shares 331,400 1,084,798 Turkiye Garanti Bankasi AS 967,750 4,174,254 39,513,758 UNITED KINGDOM  20.8% POLAND  1.2% Admiral Group plc 628,536 11,683,947 Powszechna Kasa Antofagasta plc 513,808 6,541,745 Oszczednosci Bank Polski SA 1,334,070 16,280,762 ARM Holdings plc 3,089,140 11,029,656 SINGAPORE  0.9% Autonomy Corp. plc 169,280 4,275,885 United Overseas Bank Ltd. 979,360 12,659,858 Barclays plc 4,847,717 21,150,284 SOUTH KOREA  2.2% BG Group plc 1,404,739 21,501,687 Hyundai Motor Co. 122,352 13,963,345 British Airways plc 1,281,630 3,712,915 POSCO 12,630 4,925,341 British American Samsung Tobacco plc 313,318 9,241,450 Electronics Co. Ltd. 17,910 11,576,593 British Sky 30,465,279 Broadcasting Group plc 5,370 44,644 13 International Growth Shares Value Market Sector Diversification Carnival plc 370,616 $ 14,071,673 (as a % of net assets) Compass Group plc 2,063,077 15,933,111 Financials 19.0% HSBC Holdings plc Industrials 15.7% (Hong Kong) 1,986,751 18,210,057 Consumer Discretionary 13.5% Intercontinental Information Technology 11.1% Hotels Group plc 735,550 11,599,636 Consumer Staples 10.2% ITV plc 16,944,970 13,658,347 Materials 9.6% Kingfisher plc 3,591,276 11,586,359 Health Care 7.5% Lonmin plc 593,190 14,367,367 Energy 7.0% Next plc 118,330 3,546,187 Telecommunication Services 3.1% Petrofac Ltd. 211,650 3,434,885 Utilities 1.4% Reckitt Benckiser Group plc 276,533 12,951,521 Diversified 1.4% Rolls-Royce Group plc 1,298,026 11,031,073 Cash and Equivalents* 0.5% Rolls-Royce Group plc C Shares 125,708,040 181,793 *Includes temporary cash investments and other assets and liabilities. Schroders plc 332,669 6,369,253 Notes to Schedule of Investments Smiths Group plc 540,810 8,073,217 ADR American Depositary Receipt Standard Chartered plc 462,728 10,927,520 CVA Certificaten Van Aandelen Tesco plc 2,822,793 16,777,344 ETF Exchange Traded Fund Tullow Oil plc 347,437 5,597,247 (1) Non-income producing. Vodafone Group plc 6,898,640 13,814,094 Wolseley plc 288,440 6,851,625 288,164,522 See Notes to Financial Statements. TOTAL COMMON STOCKS (Cost $1,230,513,612) Temporary Cash Investments  0.3% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares 38,096 38,096 Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.875%, 10/31/11, valued at $3,982,228), in a joint trading account at 0.15%, dated 5/28/10, due 6/1/10 (Delivery value $3,900,065) 3,900,000 TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,938,096) TOTAL INVESTMENT SECURITIES  99.8% (Cost $1,234,451,708) OTHER ASSETS AND LIABILITIES  0.2% TOTAL NET ASSETS  100.0% 14 Statement of Assets and Liabilities MAY 28, 2010 (UNAUDITED) Assets Investment securities, at value (cost of $1,234,451,708) $1,384,263,093 Foreign currency holdings, at value (cost of $7,874,361) 7,878,224 Receivable for investments sold 28,410,312 Receivable for capital shares sold 617,788 Dividends and interest receivable 7,607,003 Other assets 207,487 1,428,983,907 Liabilities Disbursements in excess of demand deposit cash 1,055,841 Payable for investments purchased 38,135,008 Payable for capital shares redeemed 678,469 Accrued management fees 1,466,001 Service fees (and distribution fees  A Class and R Class) payable 34,963 Distribution fees payable 2,246 41,372,528 Net Assets $1,387,611,379 Net Assets Consist of: Capital (par value and paid-in surplus) $1,617,582,859 Undistributed net investment income 7,880,231 Accumulated net realized loss on investment and foreign currency transactions (387,595,829) Net unrealized appreciation on investments and translation of assets and liabilities in foreign currencies 149,744,118 $1,387,611,379 Net assets Shares outstanding Net asset value per share Investor Class, $0.01 Par Value $1,129,997,996 129,045,897 $8.76 Institutional Class, $0.01 Par Value $85,804,095 9,803,322 $8.75 A Class, $0.01 Par Value $164,294,885 18,750,387 $8.76* B Class, $0.01 Par Value $1,182,480 135,766 $8.71 C Class, $0.01 Par Value $2,494,832 288,226 $8.66 R Class, $0.01 Par Value $3,837,091 436,185 $8.80 * Maximum offering price $9.29 (net asset value divided by 0.9425) See Notes to Financial Statements. 15 Statement of Operations FOR THE SIX MONTHS ENDED MAY 28, 2010 (UNAUDITED) Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $2,093,486) $ 20,151,327 Interest 1,543 20,152,870 Expenses: Management fees 9,950,390 Distribution fees: B Class 5,040 C Class 11,039 Service fees: B Class 1,680 C Class 3,680 Distribution and service fees: A Class 217,725 R Class 12,583 Directors fees and expenses 24,173 Other expenses 27,210 10,253,520 Net investment income (loss) 9,899,350 Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions 72,683,254 Foreign currency transactions (net of foreign tax expenses paid (refunded) of $57,042) (1,942,111) 70,741,143 Change in net unrealized appreciation (depreciation) on: Investments (90,112,333) Translation of assets and liabilities in foreign currencies (126,942,247) (217,054,580) Net realized and unrealized gain (loss) (146,313,437) Net Increase (Decrease) in Net Assets Resulting from Operations $(136,414,087) See Notes to Financial Statements. 16 Statement of Changes in Net Assets SIX MONTHS ENDED MAY 28, 2010 (UNAUDITED) AND YEAR ENDED NOVEMBER 30, 2009 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 9,899,350 $15,019,787 Net realized gain (loss) 70,741,143 (172,012,014) Change in net unrealized appreciation (depreciation) (217,054,580) 593,662,338 Net increase (decrease) in net assets resulting from operations (136,414,087) 436,670,111 Distributions to Shareholders From net investment income: Investor Class (19,906,689) (18,150,440) Institutional Class (1,322,640) (723,098) A Class (1,881,933) (2,178,683) B Class  (9,776) C Class  (24,583) R Class (29,305) (35,665) Decrease in net assets from distributions (23,140,567) (21,122,245) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions 12,853,462 (85,157,099) Redemption Fees Increase in net assets from redemption fees 23,370 39,738 Net increase (decrease) in net assets (146,677,822) 330,430,505 Net Assets Beginning of period 1,534,289,201 1,203,858,696 End of period $1,387,611,379 $1,534,289,201 Undistributed net investment income $7,880,231 $21,121,448 See Notes to Financial Statements. 17 Notes to Financial Statements MAY 28, 2010 (UNAUDITED) 1. Organization and Summary of Significant Accounting Policies Organization  American Century World Mutual Funds, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. International Growth Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified under the 1940 Act. The funds investment objective is to seek capital growth. The fund pursues its objective by investing primarily in equity securities of foreign companies in at least three developed countries (excluding the United States). The following is a summary of the funds significant accounting policies. Multiple Class  The fund is authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class, the C Class and the R Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Security Valuations  Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Certain countries impose taxes on realized gains on the sale of securities registered in their country. The fund records the foreign tax expense, if any, on an accrual basis. The foreign tax expense on realized gains and unrealized appreciation reduces the net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Investment Income  Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. 18 Foreign Currency Translations  All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and certain expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Realized and unrealized gains and losses from foreign currency translations arise from changes in currency exchange rates. Net realized and unrealized foreign currency exchange gains or losses occurring during the holding period of investment securities are a component of net realized gain (loss) on foreign currency transactions and net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. Certain countries may impose taxes on the contract amount of purchases and sales of foreign currency contracts in their currency. The fund records the foreign tax expense, if any, as a reduction to the net realized gain (loss) on foreign currency transactions. Exchange Traded Funds  The fund may invest in exchange traded funds (ETFs). ETFs are a type of index fund bought and sold on a securities exchange. An ETF trades like common stock and represents a fixed portfolio of securities designed to track the performance and dividend yield of a particular domestic or foreign market index. A fund may purchase an ETF to temporarily gain exposure to a portion of the U.S. or a foreign market while awaiting purchase of underlying securities. The risks of owning an ETF generally reflect the risks of owning the underlying securities they are designed to track, although the lack of liquidity on an ETF could result in it being more volatile. Additionally, ETFs have fees and expenses that reduce their value. Repurchase Agreements  The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. Each repurchase agreement is recorded at cost. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status  It is the funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2006. Additionally, non-U.S. tax returns filed by the fund due to investments in certain foreign securities remain subject to examination by the relevant taxing authority for 7 years from the date of filing. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. 19 Distributions to Shareholders  Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income, if any, are generally declared and paid annually. Distributions from net realized gains, if any, are generally declared and paid twice per year. The fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code, in all events in a manner consistent with provisions of the 1940 Act. Redemption  The fund may impose a 2.00% redemption fee on shares held less than 60 days. The fee may not be applicable to all classes. The redemption fee is retained by the fund and helps cover transaction costs that long-term investors may bear when the fund sells securities to meet investor redemptions. Indemnifications  Under the corporations organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  In preparing the financial statements, management evaluated the impact of events or transactions occurring through the date the financial statements were issued that would merit recognition or disclosure. 2. Fees and Transactions with Related Parties Management Fees  The corporation has entered into a Management Agreement with American Century Global Investment Management, Inc. (ACGIM) (the investment advisor) (see Note 9), under which ACGIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the fund, except brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACGIM. The fee is computed and accrued daily based on the daily net assets of the specific class of shares of the fund and paid monthly in arrears. For funds with a stepped fee schedule, the rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the funds assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The strategy assets of the fund includes the assets of NT International Growth Fund, one fund in a series issued by the corporation. The annual management fee schedule ranges from 1.10% to 1.50% for the Investor Class, A Class, B Class, C Class and R Class. The Institutional Class is 0.20% less at each point within the range. The effective annual management fee for each class for the six months ended May 28, 2010 was 1.34% for the Investor Class, A Class, B Class, C Class and R Class and 1.14% for the Institutional Class. ACGIM has entered into a Subadvisory Agreement with ACIM (the subadvisor) on behalf of the fund. The subadvisor makes investment decisions for the cash portion of the fund in accordance with the funds investment objectives, policies and restrictions under the supervision of ACGIM and the Board of Directors. ACGIM pays all costs associated with retaining ACIM as the subadvisor of the fund. 20 Distribution and Service Fees  The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and the C Class will each pay ACIS an annual distribution fee of 0.75% and service fee of 0.25%. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each classs daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended May 28, 2010, are detailed in the Statement of Operations. Acquired Fund Fees and Expenses  The fund may invest in mutual funds, exchange traded funds, and business development companies (the acquired funds). The fund will indirectly realize its pro rata share of the fees and expenses of the acquired funds in which it invests. These indirect fees and expenses are not paid out of the funds assets but are reflected in the return realized by the fund on its investment in the acquired funds. Related Parties  Certain officers and directors of the corporation are also officers and/ or directors of American Century Companies, Inc. (ACC), the parent of the corporations investment advisor, ACGIM, the corporations subadvisor, ACIM, the distributor of the corporation, ACIS, and the corporations transfer agent, American Century Services, LLC. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS) and a securities lending agreement with JPMorgan Chase Bank (JPMCB). JPMCB is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended May 28, 2010, were $1,061,645,253 and $1,068,407,456, respectively. 21 4. Capital Share Transactions Transactions in shares of the fund were as follows: Six months ended May 28, 2010 Year ended November 30, 2009 Shares Amount Shares Amount Investor Class/Shares Authorized 1,000,000,000 1,000,000,000 Sold 5,613,219 $ 54,077,845 12,516,913 $ 96,703,854 Issued in reinvestment of distributions 1,715,677 16,876,303 2,043,214 15,589,724 Redeemed (9,505,985) (87,645,789) (25,833,107) (196,779,172) (2,177,089) (16,691,641) (11,272,980) (84,485,594) Institutional Class/Shares Authorized 150,000,000 150,000,000 Sold 3,703,064 33,162,880 3,533,605 25,915,890 Issued in reinvestment of distributions 124,940 1,229,822 88,473 675,052 Redeemed (869,635) (8,093,721) (1,961,908) (14,985,413) 2,958,369 26,298,981 1,660,170 11,605,529 A Class/Shares Authorized 125,000,000 125,000,000 Sold 2,824,326 27,136,842 5,639,882 42,702,246 Issued in reinvestment of distributions 128,516 1,263,884 210,171 1,601,500 Redeemed (2,492,831) (23,529,749) (7,312,770) (56,894,013) 460,011 4,870,977 (1,462,717) (12,590,267) B Class/Shares Authorized 10,000,000 10,000,000 Sold 230 2,270 18,871 154,787 Issued in reinvestment of distributions   971 7,361 Redeemed (16,841) (159,868) (39,492) (266,327) (16,611) (157,598) (19,650) (104,179) C Class/Shares Authorized 10,000,000 10,000,000 Sold 13,267 127,011 36,318 302,120 Issued in reinvestment of distributions   2,254 16,969 Redeemed (44,947) (407,617) (177,382) (1,285,116) (31,680) (280,606) (138,810) (966,027) R Class/Shares Authorized 5,000,000 5,000,000 Sold 79,331 779,332 318,322 2,509,562 Issued in reinvestment of distributions 2,819 27,821 4,389 33,532 Redeemed (205,037) (1,993,804) (146,076) (1,159,655) (122,887) (1,186,651) 176,635 1,383,439 Net increase (decrease) 1,070,113 $12,853,462 (11,057,352) $(85,157,099) 22 5. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the funds securities as of May 28, 2010. The Schedule of Investments provides additional details on the funds portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks $56,069,249 $1,324,255,748  Temporary Cash Investments 38,096 3,900,000  Total Value of Investment Securities $56,107,345 $1,328,155,748  6. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. 7. Interfund Lending The fund, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the fund to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Directors. During the six months ended May 28, 2010, the fund did not utilize the program. 23 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of May 28, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $1,270,095,337 Gross tax appreciation of investments $174,244,579 Gross tax depreciation of investments (60,076,823) Net tax appreciation (depreciation) of investments $114,167,756 The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. As of November 30, 2009, the fund had accumulated capital losses of $(404,439,509), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers of $(131,447,878) and $(272,991,631) expire in 2016 and 2017, respectively. The fund had a currency loss deferral of $(10,532), which represent net currency losses incurred in the one-month period ended November 30, 2009. The fund has elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. 9. Corporate Event As part of a long-standing estate and business succession plan established by ACC Co-Chairman James E. Stowers, Jr., the founder of American Century Investments, ACC Co-Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of the funds advisors. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee may technically be considered a change of control of ACC and therefore also a change of control of the funds advisors even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of the funds investment advisory and subadvisory agreements. Under the 1940 Act, an assignment automatically terminated such agreements, making the approval of a new agreement necessary. On February 16, 2010, the Board of Directors approved interim investment advisory and subadvisory agreements under which the fund will be managed until a new agreement is approved by fund shareholders. The interim agreements are substantially identical to the terminated agreements (with the exception of different effective and termination dates) and will not result in changes in the management of American Century Investments, the fund, its investment objectives, fees or services provided. On March 29, 2010, the Board of Directors approved a new investment advisory agreement. The new agreement is also substantially identical to the terminated agreement (except for the date, the substitution of ACIM for ACGIM and certain other non-material changes). In order to streamline American Centurys corporate organization, ACGIM was merged into ACIM on July 16, 2010. The new agreement for the fund was approved by shareholders at a Special Meeting of Shareholders on June 16, 2010. The new agreement went into effect on July 16, 2010. 24 Financial Highlights International Growth Investor Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $9.75 $7.15 $14.87 $12.17 $9.75 $8.79 Income From Investment Operations Net Investment Income (Loss) 0.06 0.09 0.14 0.13 0.06 0.11 Net Realized and Unrealized Gain (Loss) (0.90) 2.64 (6.96) 2.66 2.54 0.94 Total From Investment Operations (0.84) 2.73 (6.82) 2.79 2.60 1.05 Distributions From Net Investment Income (0.15) (0.13) (0.11) (0.09) (0.18) (0.09) From Net Realized Gains   (0.79)    Total Distributions (0.15) (0.13) (0.90) (0.09) (0.18) (0.09) Net Asset Value, End of Period $8.76 $9.75 $7.15 $14.87 $12.17 $9.75 Total Return (8.76)% 38.66% (48.67)% 23.09% 27.03% 12.09% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.35% 1.38% 1.31% 1.27% 1.26% 1.23% Ratio of Net Investment Income (Loss) to Average Net Assets 1.35% 1.18% 1.18% 0.94% 0.52% 1.22% Portfolio Turnover Rate 71% 151% 144% 133% 95% 89% Net Assets, End of Period (in thousands) $1,129,998 $1,279,615 $1,018,753 $2,267,093 $2,352,967 $2,249,430 (1) Six months ended May 28, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. See Notes to Financial Statements. 25 International Growth Institutional Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $9.78 $7.17 $14.91 $12.20 $9.78 $8.82 Income From Investment Operations Net Investment Income (Loss) 0.08 0.11 0.15 0.17 0.07 0.13 Net Realized and Unrealized Gain (Loss) (0.92) 2.64 (6.96) 2.66 2.55 0.94 Total From Investment Operations (0.84) 2.75 (6.81) 2.83 2.62 1.07 Distributions From Net Investment Income (0.19) (0.14) (0.14) (0.12) (0.20) (0.11) From Net Realized Gains   (0.79)    Total Distributions (0.19) (0.14) (0.93) (0.12) (0.20) (0.11) Net Asset Value, End of Period $8.75 $9.78 $7.17 $14.91 $12.20 $9.78 Total Return (8.78)% 38.96% (48.55)% 23.36% 27.19% 12.28% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.15% 1.18% 1.11% 1.07% 1.06% 1.03% Ratio of Net Investment Income (Loss) to Average Net Assets 1.55% 1.38% 1.38% 1.14% 0.72% 1.42% Portfolio Turnover Rate 71% 151% 144% 133% 95% 89% Net Assets, End of Period (in thousands) $85,804 $66,920 $37,160 $80,452 $125,814 $247,077 (1) Six months ended May 28, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. See Notes to Financial Statements. 26 International Growth A Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $9.72 $7.13 $14.82 $12.12 $9.72 $8.76 Income From Investment Operations Net Investment Income (Loss) 0.05 0.07 0.11 0.08 0.03 0.09 Net Realized and Unrealized Gain (Loss) (0.91) 2.63 (6.94) 2.68 2.52 0.94 Total From Investment Operations (0.86) 2.70 (6.83) 2.76 2.55 1.03 Distributions From Net Investment Income (0.10) (0.11) (0.07) (0.06) (0.15) (0.07) From Net Realized Gains   (0.79)    Total Distributions (0.10) (0.11) (0.86) (0.06) (0.15) (0.07) Net Asset Value, End of Period $8.76 $9.72 $7.13 $14.82 $12.12 $9.72 Total Return (8.93)% 38.30% (48.79)% 22.87% 26.57% 11.85% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.60% 1.63% 1.56% 1.52% 1.51% 1.48% Ratio of Net Investment Income (Loss) to Average Net Assets 1.10% 0.93% 0.93% 0.69% 0.27% 0.97% Portfolio Turnover Rate 71% 151% 144% 133% 95% 89% Net Assets, End of Period (in thousands) $164,295 $177,804 $140,798 $241,579 $336,497 $259,651 (1) Prior to December 3, 2007, the A Class was referred to as the Advisor Class. (2) Six months ended May 28, 2010 (unaudited). (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 27 International Growth B Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $9.60 $7.04 $14.68 $12.04 $9.65 $8.70 Income From Investment Operations Net Investment Income (Loss) 0.01 0.01 0.02  (0.05) 0.02 Net Realized and Unrealized Gain (Loss) (0.90) 2.61 (6.87) 2.64 2.52 0.93 Total From Investment Operations (0.89) 2.62 (6.85) 2.64 2.47 0.95 Distributions From Net Investment Income  (0.06)   (0.08)  From Net Realized Gains   (0.79)    Total Distributions  (0.06) (0.79)  (0.08)  Net Asset Value, End of Period $8.71 $9.60 $7.04 $14.68 $12.04 $9.65 Total Return (9.27)% 37.36% (49.18)% 21.93% 25.71% 10.97% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.35% 2.38% 2.31% 2.27% 2.26% 2.23% Ratio of Net Investment Income (Loss) to Average Net Assets 0.35% 0.18% 0.18% (0.06)% (0.48)% 0.22% Portfolio Turnover Rate 71% 151% 144% 133% 95% 89% Net Assets, End of Period (in thousands) $1,182 $1,463 $1,211 $3,320 $2,699 $1,676 (1) Six months ended May 28, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Per-share amount was less than $0.005. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 28 International Growth C Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $9.54 $7.00 $14.60 $11.97 $9.60 $8.66 Income From Investment Operations Net Investment Income (Loss) 0.01 0.01 0.02  (0.05) 0.02 Net Realized and Unrealized Gain (Loss) (0.89) 2.59 (6.83) 2.63 2.50 0.92 Total From Investment Operations (0.88) 2.60 (6.81) 2.63 2.45 0.94 Distributions From Net Investment Income  (0.06)   (0.08)  From Net Realized Gains   (0.79)    Total Distributions  (0.06) (0.79)  (0.08)  Net Asset Value, End of Period $8.66 $9.54 $7.00 $14.60 $11.97 $9.60 Total Return (9.33)% 37.29% (49.18)% 21.97% 25.64% 10.91% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.35% 2.38% 2.31% 2.27% 2.26% 2.23% Ratio of Net Investment Income (Loss) to Average Net Assets 0.35% 0.18% 0.18% (0.06)% (0.48)% 0.22% Portfolio Turnover Rate 71% 151% 144% 133% 95% 89% Net Assets, End of Period (in thousands) $2,495 $3,051 $3,210 $7,318 $6,250 $5,246 (1) Six months ended May 28, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Per-share amount was less than $0.005. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 29 International Growth R Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $9.72 $7.13 $14.81 $12.12 $9.71 $8.75 Income From Investment Operations Net Investment Income (Loss) 0.03 0.06 0.09 0.07 0.01 0.07 Net Realized and Unrealized Gain (Loss) (0.90) 2.62 (6.96) 2.65 2.53 0.94 Total From Investment Operations (0.87) 2.68 (6.87) 2.72 2.54 1.01 Distributions From Net Investment Income (0.05) (0.09) (0.02) (0.03) (0.13) (0.05) From Net Realized Gains   (0.79)    Total Distributions (0.05) (0.09) (0.81) (0.03) (0.13) (0.05) Net Asset Value, End of Period $8.80 $9.72 $7.13 $14.81 $12.12 $9.71 Total Return (8.97)% 37.97% (48.92)% 22.48% 26.39% 11.58% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.85% 1.88% 1.81% 1.77% 1.76% 1.69% Ratio of Net Investment Income (Loss) to Average Net Assets 0.85% 0.68% 0.68% 0.44% 0.02% 0.76% Portfolio Turnover Rate 71% 151% 144% 133% 95% 89% Net Assets, End of Period (in thousands) $3,837 $5,436 $2,727 $4,042 $2,106 $1,809 (1) Six months ended May 28, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. (5) During the year ended November 30, 2005, the class received a partial reimbursement of its distribution and service fees. Had fees not been reimbursed, the ratio of operating expenses to average net assets and the ratio of net investment income (loss) to average net assets would have been 1.73% and 0.72%, respectively. See Notes to Financial Statements. 30 Board Approval of Management and Subadvisory Agreements American Century Global Investment Management, Inc. (ACGIM or the Advisor) currently serves as investment advisor to the Fund under an interim management agreement (the Interim Management Agreement) between the Advisor and the Fund approved by the Funds Board of Directors (the Board). American Century Investment Management, Inc. (ACIM or the Subadvisor) currently serves as subadvisor to the Fund under an interim investment subadvisory agreement (the Interim Subadvisory Agreement and, together with the Interim Management Agreement, the Interim Agreements). The Advisor and the Subadvisor (together, the Advisors) previously served as investment advisors to the Fund pursuant to agreements (the Prior Agreements) that terminated in accordance with their terms on February 16, 2010, as a result of a change of control of the Advisors and the Subadvisors parent company, American Century Companies, Inc. (ACC). The change in control occurred as the result of a change in the trustee of a trust created by James E. Stowers, Jr., the founder of American Century Investments, which holds shares representing a significant interest in ACC stock. Mr. Stowers previously served as the trustee of the trust. On February 16, 2010, Mr. Richard W. Brown, Co-Chairman of ACC with Mr. Stowers, became the trustee in accordance with the terms of the trust and Mr. Stowers long-standing estate and succession plan. On February 18, 2010, the Board approved the Interim Agreements in accordance with Rule 15a-4 under the Investment Company Act to ensure continued management of the Funds by the Advisor and the Subadvisor after the termination of the Prior Agreements and until shareholder approval of a new management agreement (the Proposed Agreement) as required under the Act. The Board approved the Proposed Agreement and recommended its approval to shareholders. Fund shareholders approved the Proposed Agreement at a meeting on June 16, 2010. Because American Century had indicated its intention to merge ACGIM into ACIM prior to the expiration of the Interim Agreements, the Proposed Agreement is with ACIM as sole investment advisor to the Fund. The Board took into consideration that the combination is being undertaken for reasons of organizational simplification and will eliminate the need for multiple investment management agreements without changing the nature, quality, or extent of services provided to the Fund. The Board noted that the merger was not related to the change of control that necessitated the Interim Agreements and would not result in any change to the personnel managing the Fund. The Interim Agreements and the Proposed Agreement are substantially identical to the Prior Agreements except for their effective dates, the termination provisions of the Interim Agreements, and the elimination of a subadvisor in the Proposed Agreement. Under the Proposed Agreement, ACIM will provide the same services as provided by ACGIM and ACIM, be subject to the same duties, and receive the same compensation rate as under the Prior Agreements. 31 Basis for Board Approval of Interim Agreements In considering the approval of the Interim Agreements, Rule 15a-4 requires the Board to approve the contracts within ten business days of the termination of the prior agreements and to determine that the compensation to be received under each interim agreement is no greater than would have been received under the corresponding prior agreement. In connection with the approval, the Board noted that it oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor and the Subadvisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. In evaluating the Interim Agreements, the Board, assisted by the advice of its independent legal counsel, considered a number of factors in addition to those required by the rule with no one factor being determinative to its analysis. Among the factors considered by the Board were the circumstances and effect of the change of control, the fact that the Advisor and the Subad-visor will provide the same services and receive the same compensation rate as under the Prior Agreements, and that the change of control did not result in a change of the personnel managing the Fund. Upon completion of its analysis, the Board approved the Interim Agreements, determining that the continued management of the Fund by the Advisor and the Subadvisor was in the best interests of the Fund and Fund shareholders. Basis for Board Approval of Proposed Agreement At a meeting held on March 29, 2010, after considering all information presented, the Board approved, and determined to recommend that shareholders approve, the Proposed Agreement. In connection with that approval, the Board requested and reviewed extensive data and information compiled by the Advisor, the Subadvisor, and certain independent providers of evaluation data concerning the Fund and services provided to the Fund. The Board oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided to the Fund, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services provided to the Fund;  the wide range of programs and services provided to the Fund and their shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the Advisors;  data comparing the cost of owning the Fund to the cost of owning similar funds; 32  the fact that there will be no changes to the fees, services, or personnel who provide such services as compared to the Prior Agreements;  data comparing the Funds performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Fund to the Advisors and the overall profitability of the Advisors;  data comparing services provided and charges to the Fund with those for other non-fund investment management clients of the Advisors; and  consideration of collateral or fall-out benefits derived by the Advisors from the management of the Fund and potential sharing of economies of scale in connection with the management of the Fund. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In particular, the Board recognized that shareholders may have invested in the Fund on the strength of the Advisors industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing services to the Fund. The Board considered all of the information provided by the Advisor, the Subadvisor, the independent data providers, and the Boards independent counsel, and evaluated such information for the Fund. The Board did not identify any single factor as being all-important or controlling, and each Board member may have attributed different levels of importance to different factors. In deciding to approve the Proposed Agreement under the terms ultimately determined by the Board to be appropriate, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services  Generally. Under the Proposed Agreement, ACIM is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the Proposed Agreement, ACIM provides or arranges at its own expense a wide variety of services including:  constructing and designing the Fund  portfolio research and security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets  daily valuation of the Funds portfolio 33  shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. Investment Management Services. The investment management services provided to the Fund are complex and provide Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes, and liquidity. As a part of its general oversight and in evaluating investment performance, the Board expects ACIM to manage the Fund in accordance with its investment objectives and approved strategies. In providing these services, ACIM utilizes teams of investment professionals who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the Fund receives special reviews until performance improves, during which time the Board discusses with ACIM the reasons for such underperformance and any efforts being undertaken to improve performance. Shareholder and Other Services. Under the Proposed Agreement, ACIM will also provide the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through the various committees of the Board, regularly reviews reports and evaluations of such services. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by ACIM. 34 Costs of Services Provided and Profitability. The Advisor provided detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Board reviewed with the Advisor the methodology used to prepare this financial information. The Board has also reviewed with the Advisor its methodology for compensating the investment professionals that provide services to the Fund as well as compensation to the five highest paid personnel of the Advisor. This financial information regarding the Advisor is considered in order to evaluate the Advisors financial condition, its ability to continue to provide services under the Proposed Agreement, and the reasonableness of the proposed management fees. The Board concluded that the Advisors profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers ACIMs commitment to providing quality services to shareholders and to conducting its business ethically. It noted that ACIMs practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by ACIM regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by ACIM and its reinvestment in its ability to provide and expand those services. Accordingly, the Board seeks to evaluate economies of scale by reviewing information, such as year-over-year profitability of its advisor generally, the profitability of its management of the Fund specifically, and the expenses incurred by the advisor in providing various functions to the Fund. The Board believes ACIM will appropriately share economies of scale through its competitive fee structure, offering competitive fees from fund inception, fee breakpoints as the Fund increases in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. Comparison to Fees of Funds not Managed by the Advisor. Both the Prior and Proposed Agreements provide that the Fund pays ACGIM or ACIM a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Funds Independent Directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, ACIM is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties that provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified 35 fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to ACIM the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Boards analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider comparing the Funds unified fee to the total expense ratios of similar funds not managed by ACIM. The Board concluded that the management fee to be paid by the Fund to ACIM under the Proposed Agreement is reasonable in light of the services to be provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from ACIM concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or Fall-Out Benefits Derived by the Advisor. The Board considered the existence of collateral benefits ACIM may receive as a result of its relationship with the Fund. The Board concluded that ACIMs primary business is managing mutual funds and it generally does not use Fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that ACIM receives proprietary research from broker-dealers that execute Fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that ACIM is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of fund clients to determine breakpoints in each funds fee schedule, provided they are managed using the same investment team and strategy. Conclusion of the Board. As a result of this process, the Board, in the absence of particular circumstances and assisted by the advice of its independent legal counsel, taking into account all of the factors discussed above and the information provided by ACIM and others, concluded that the Proposed Agreement be approved and recommended its approval to Fund shareholders. 36 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you dont want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you dont have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 37 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. Morgan Stanley Capital International (MSCI) has developed several indices that measure the performance of foreign stock markets. The MSCI EAFE (Europe, Australasia, Far East) Index is designed to measure developed market equity performance, excluding the U.S. and Canada. The MSCI EAFE Growth Index is a capitalization-weighted index that monitors the performance of growth stocks from Europe, Australasia, and the Far East. The MSCI EAFE Value Index is a capitalization-weighted index that monitors the performance of value stocks from Europe, Australasia, and the Far East. The MSCI EM (Emerging Markets) Index represents the performance of stocks in global emerging market countries. The MSCI Europe Index is designed to measure equity market performance in Europe. The MSCI Japan Index is designed to measure equity market performance in Japan. The MSCI World Free Index represents the performance of stocks in developed countries (including the United States) that are available for purchase by global investors. 38 Notes 39 Notes 40 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century World Mutual Funds, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-68670 Semiannual Report May 28, 2010 American Century Investments ® Global Growth Fund Table of Contents Presidents Letter 2 Independent Chairmans Letter 3 Market Perspective 4 International Equity Total Returns 4 Global Growth Performance 5 Portfolio Commentary 7 Top Ten Holdings 9 Types of Investments in Portfolio 9 Investments by Country 9 Shareholder Fee Example 10 Financial Statements Schedule of Investments 12 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Notes to Financial Statements 17 Financial Highlights 23 Other Information Board Approval of Management and Subadvisory Agreements 29 Additional Information 35 Index Definitions 36 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended May 28, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the Insights & News tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web sites home page also provides a link to Our Story, which, first and foremost, outlines our commitmentsince 1958to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. Thats who we are. Another important, unique facet of our story and who we are is Profits with a Purpose, which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organizationfounded by our company founder James E. Stowers, Jr. and his wife Virginiathat is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairmans Letter Fellow Shareholders, The principal event at a recent board meeting was the retirement of Jim Stowers, Jr. from the American Century Mutual Funds Kansas City board. This was one of those times when you felt like you were living a historical moment. Jimwho celebrated his 86th birthday in Januaryfounded what was known as Twentieth Century Mutual Funds over 50 years ago. Through the years, his number one priority has been to Put Investors First! The board presented Jim with a resolution acknowledging that, by building a successful investment company, he has impacted the lives of many by helping them on the path to financial success. We respect Jims decision to focus his energy on the Stowers Institute for Medical Research and American Century Companies, Inc. (ACC), the parent company of the funds investment advisor. The pioneering medical research that Jim and his wife Virginia have made possible through the Institute should enrich the lives of millions in the future. Shortly after his retirement from the board, we received word that ACCs co-chairman Richard W. Brown had succeeded Jim as trustee of a trust that holds a significant interest in ACC stock as a part of Jims long-standing estate and business succession plan. While holding less than a majority interest, the trust is presumed to control the funds investment advisors under the Investment Company Act of 1940. This change triggered the need for a shareholder proxy to approve new management and subadvisory agreements for the funds. I am happy to report that all of the proposals contained in the proxy received the necessary votes and were approved. On behalf of the board, I want to once again thank Jim for his mutual fund board service. More than three years ago, Jim and Richard Brown installed a strong and effective leadership team at American Century Investments and I look forward to continuing to work with them on behalf of fund shareholders. And while Jim no longer sits on the fund board, the inherent optimism captured by his favorite catch phraseThe best is yet to bestill resonates with all of us who have the privilege of serving you. I invite you to send your comments, questions or concerns to me at dhpratt@fundboardchair.com. 3 Market Perspective By Mark Kopinski, Chief Investment Officer, Global and Non-U.S. Equity Events in May Sent Stocks Tumbling Global stock returns generally remained robust for the first several months of the period, as the rally unleashed in March 2009 continued into 2010. Optimism regarding the global economic recovery and business sector gains helped keep stocks in positive territory. Nevertheless, as spring set in, the global stock market rally ended abruptly, starting with the May 6 Flash Crash in the U.S. stock market, when the major indices plunged nearly 7% within 15 minutes. Furthermore, problems that had been percolating in Europe and in the global geopolitical arena boiled over in May, triggering a sharp stock market selloff. In particular, the expanding European government debt crisis beyond Greece, the downgrade of Spains credit rating, the worsening oil disaster in the Gulf of Mexico, and escalating tensions in the Middle East rattled investors nerves. Overall, developed international equity markets significantly under-performed the U.S. market and the emerging markets. European stocks suffered the largest losses for the six-month period, as the mounting debt crisis worried investors. Exploding debt in Greece, Italy, Spain, Ireland, and Portugal all came under scrutiny. Debt Remained the Roadblock to Growth The sovereign debt problem did not just happen as a result of the recent financial crisis or recession; it is a longer-term issue. Recent events only exacerbated the problem and accelerated its becoming a crisis. In fact, sovereign solvency has emerged as one of the most significant roadblocks to growth. Currently, the market is focused on Europe, where severe austerity measures are required to get fiscal balances back in order. This is likely to trim 0.5% from European growth during the next year. The weaker euro should help offset some of the decline in growth, but the more export-oriented northern countries will be the main beneficiaries. Commodity-based countries, such as Australia and Norway, have been the most resilient and have seen more impressive economic recoveries. The debt crisis likely will mean European interest rates will remain accommodative for the remainder of 2010. International Equity Total Returns For the six months ended May 28, 2010* (in U.S. dollars) MSCI EAFE Index -10.90% MSCI Europe Index -14.77% MSCI EAFE Growth Index -8.85% MSCI World Free Index -4.92% MSCI EAFE Value Index -12.95% MSCI Japan Index 0.10% MSCI EM Index -2.75% *Total returns for periods less than one year are not annualized and are based on the period beginning December 1, 2009. 4 Performance Global Growth Total Returns as of May 28, 2010 Average Annual Returns Ticker Since Inception Symbol 6 months 1 year 5 years 10 years Inception Date Investor Class TWGGX -5.60% 14.34% 3.31% 0.70% 6.47% 12/1/98 MSCI World Free Index  -4.92% 13.65% 0.94% -0.35% 1.54%  Institutional Class AGGIX -5.66% 14.48% 3.51%  0.39% 8/1/00 A Class AGGRX 2/5/99 No sales charge* -5.78% 13.99% 3.04% 0.44% 5.29% With sales charge* -11.22% 7.38% 1.83% -0.14% 4.74% B Class ACWBX 12/1/05 No sales charge* -6.13% 13.16%   -0.66% With sales charge* -11.13% 9.16%   -1.12% C Class AGLCX 3/1/02 No sales charge* -6.19% 13.10% 2.27%  3.97% With sales charge* -7.13% 13.10% 2.27%  3.97% R Class AGORX -5.87% 13.70%   1.36% 7/29/05 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge for equity funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Total returns for periods less than one year are not annualized and are based on the period beginning December 1, 2009. (2) Total returns are based on the periods beginning June 1, 2009 for the 1 year returns, June 1, 2005 for the 5 year returns and June 1, 2000 for the 10 year returns. (3) Total return from 11/30/98, the date nearest the Investor Classs inception for which data are available, through 5/31/10, the date nearest the report date for which data are available. (4) Prior to September 4, 2007, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 Global Growth Total Annual Fund Operating Expenses Institutional Investor Class Class A Class B Class C Class R Class 1.22% 1.02% 1.47% 2.22% 2.22% 1.72% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 6 Portfolio Commentary Global Growth Portfolio Managers: Keith Creveling and Brent Puff Performance Summary The Global Growth portfolio returned -5.60%* for the six months ended May 28, 2010, compared with its benchmark, the MSCI World Free Index, which returned -4.92%. Investor confidence generally remained upbeat for the first four months of the period, as the global economic recovery appeared to gain momentum and stock prices continued to climb. But, late in the period, mounting concerns about the massive levels of sovereign debt in Greece, Spain, and other European nations put an end to the yearlong global stock market rally. Stock prices plunged, wiping out the gains achieved earlier in the period. International growth stocks fared slightly better than their value counterparts, while small-cap stocks outperformed large-cap stocks. Meanwhile, the euro tumbled sharply relative to the U.S. dollar, which added to the woes of foreign-based corporations. Overall, the impact of currency exchange rates accounted for the bulk of the portfolios relative underperformance. Stock selection and sector allocations generally had a favorable impact on performance, but not enough to offset the impact of a strong U.S. dollar on foreign stock holdings. Brazil Led Detractors; France Was Top Contributor From a geographical perspective, our out-of-benchmark position in Brazil detracted the most from relative performance. In particular, Petroleo Brasileiro, Brazils state-run oil company, dragged down results, as investor uncertainty about a major capitalization plan involving the company and the Brazilian government weighed on the stock. While stock selection and an overweight position were positive factors in Switzerland, currency was a negative influence that landed the country among the largest detractors. Also, the portfolio was not invested in Canada, which hurt results compared with the benchmark. On a relative basis, France led all country contributors in the fund, due to stock selection and an underweighted position, followed by a portfolio-only position in South Korea and an underweighted position in Italy. Our position in South Koreas Hyundai Motor Co. was among the portfolios top-performing holdings. In the challenging economic environment, consumers traded down for value, and Hyundais line of affordable cars benefited. Backed by a savvy, yet frugal, marketing strategy, the company continued to gain market share in a difficult climate for automakers. Financials Stocks Lagged Stock selection led to lagging results in the portfolios financials sector. In particular, our overweighted position in Spains Banco Santander, a financial company operating in Europe, Latin America, and the United States, *All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized and are based on the period beginning December 1, 2009. 7 Global Growth represented the portfolios weakest holding. The companys stock faltered on fallout from Spains mounting financial and sovereign debt crisis, high unemployment, and extended economic downturn. The portfolios materials and consumer discretionary sectors also were among the weakest performers. In materials, stock selection in the chemicals industry drove down results, while stock selection in the specialty retail segment hurt overall performance in the consumer discretionary sector. Industrials Led All Sectors Stock selection combined with an overweighted position pushed the portfolios industrials sector into the top-performing spot for the six-month period. U.S.-based Danaher Corp., a diversified equipment and machinery manufacturer, was the sectors leading stock, advancing on better-than-expected earnings. Despite overall underperformance from the information technology sector, which finished the period as the portfolios largest sector weighting, our overweighted position in U.S.-based Apple, Inc. represented the top contributor. Stock in the personal computer and electronic device manufacturer continued to climb during the period on strong sales of the iPhone, iPod, and iPad. Outlook Global economic activity is improving, but significant headwinds remainnamely, the explosion of sovereign debt in developed nations. So far, government responses to the crisis have varied, and this lack of coordination may lead to divergent economic performance in the year ahead. We expect further volatility throughout the international stock markets, yet we will continue to focus on finding companies located in developed countries around the world, including the United States, with sustainable growth characteristics and promising long-term outlooks. 8 Global Growth Top Ten Holdings % of net assets as of 5/28/10 Apple, Inc. 3.5% BHP Billiton Ltd. 3.0% Cisco Systems, Inc. 2.5% American Express Co. 2.4% EMC Corp. 2.4% United Parcel Service, Inc., Class B 2.4% Union Pacific Corp. 2.3% Danaher Corp. 2.3% Schlumberger Ltd. 2.2% Occidental Petroleum Corp. 2.2% (1) Includes shares traded on all exchanges. Types of Investments in Portfolio % of net assets as of 5/28/10 Domestic Common Stocks 54.8% Foreign Common Stocks 44.9% Total Equity Exposure 99.7% Other Assets and Liabilities 0.3% (2) Includes depositary shares, dual listed securities and foreign ordinary shares. Investments by Country % of net assets as of 5/28/10 United States 54.8% United Kingdom 9.9% Switzerland 9.8% Japan 6.5% France 3.0% Australia 3.0% Other Countries 12.7% Other Assets and Liabilities 0.3% 9 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from December 1, 2009 to May 28, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information 10 to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 12/1/09 5/28/10 12/1/09 - 5/28/10 Expense Ratio* Actual Investor Class $1,000 $944.00 $5.53 1.16% Institutional Class $1,000 $943.40 $4.57 0.96% A Class $1,000 $942.20 $6.71 1.41% B Class $1,000 $938.70 $10.27 2.16% C Class $1,000 $938.10 $10.27 2.16% R Class $1,000 $941.30 $7.90 1.66% Hypothetical Investor Class $1,000 $1,018.83 $5.74 1.16% Institutional Class $1,000 $1,019.81 $4.75 0.96% A Class $1,000 $1,017.61 $6.98 1.41% B Class $1,000 $1,013.93 $10.67 2.16% C Class $1,000 $1,013.93 $10.67 2.16% R Class $1,000 $1,016.38 $8.21 1.66% *Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 179, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 11 Schedule of Investments Global Growth MAY 28, 2010 (UNAUDITED) Shares Value Shares Value Common Stocks  99.7% Nidec Corp. 43,900 $ 3,991,853 AUSTRALIA  3.0% ORIX Corp. 58,580 4,475,261 BHP Billiton Ltd. 295,170 $ 9,587,943 Rakuten, Inc. 8,822 6,174,575 BHP Billiton Ltd. ADR 33,990 2,203,912 SMC Corp. 26,600 3,402,697 11,791,855 25,677,096 BRAZIL  1.6% NETHERLANDS  1.2% ASML Holding NV Banco Santander Brasil New York Shares 169,210 4,781,875 SA ADR 390,170 4,065,571 Itau Unibanco PEOPLES REPUBLIC OF CHINA  0.9% Holding SA ADR 113,280 2,085,485 Baidu, Inc. ADR 17,880 1,308,995 6,151,056 Ctrip.com International Ltd. ADR 51,470 2,027,403 FRANCE  3.0% Accor SA 74,560 3,513,518 3,336,398 Cie Generale dOptique POLAND  0.9% Essilor International SA 42,290 2,405,689 Powszechna Kasa LVMH Moet Hennessy Louis Oszczednosci Bank Polski SA 282,110 3,442,822 Vuitton SA 29,890 3,138,242 SOUTH KOREA  1.4% Pernod-Ricard SA 36,587 2,743,708 Hyundai Motor Co. 47,820 5,457,427 11,801,157 SWEDEN  1.0% GERMANY  1.3% Atlas Copco AB A Shares 266,890 3,775,108 Bayerische Motoren SWITZERLAND  9.8% Werke AG 65,650 3,024,353 ABB Ltd. 187,070 3,191,113 Fresenius Medical Care Adecco SA 125,250 6,050,098 AG & Co. KGaA 41,360 2,060,773 Credit Suisse Group AG 127,030 4,924,527 5,085,126 Holcim Ltd. 56,610 3,567,803 HONG KONG  0.7% Nestle SA 130,310 5,882,853 CNOOC Ltd. 1,688,000 2,642,322 Novartis AG 43,530 1,970,855 Li & Fung Ltd. 36,000 159,806 Roche Holding AG 14,400 1,974,487 2,802,128 Sonova Holding AG 19,180 2,064,047 INDIA  1.1% Swatch Group AG (The) 22,890 5,952,617 HDFC Bank Ltd. 24,690 1,004,953 Xstrata plc 211,420 3,090,034 HDFC Bank Ltd. ADR 6,030 838,170 38,668,434 Infosys Technologies TAIWAN (REPUBLIC OF CHINA)  0.2% Ltd. ADR 42,800 2,462,284 Wistron Corp. 495,518 810,706 4,305,407 UNITED KINGDOM  9.9% INDONESIA  0.6% Admiral Group plc 194,900 3,623,024 PT Bank Mandiri (Persero) Tbk 4,098,500 2,259,183 Antofagasta plc 194,780 2,479,917 ISRAEL  0.6% ARM Holdings plc 476,870 1,702,646 Teva Pharmaceutical Barclays plc 1,563,850 6,822,979 Industries Ltd. ADR 39,940 2,189,511 BG Group plc 358,240 5,483,413 ITALY  1.2% Compass Group plc 1,004,340 7,756,502 Saipem SpA 155,330 4,817,409 HSBC Holdings plc 379,600 3,442,147 JAPAN  6.5% Petrofac Ltd. 85,720 1,391,157 Canon, Inc. 62,400 2,556,159 Reckitt Benckiser Group plc 135,725 6,356,729 Komatsu Ltd. 270,200 5,076,551 39,058,514 12 Global Growth Shares Value Shares Value UNITED STATES  54.8% priceline.com, Inc. 6,980 $ 1,334,297 3M Co. 35,270 $2,797,264 Schlumberger Ltd. 156,010 8,759,961 Air Products Southwestern Energy Co. 55,555 2,089,424 & Chemicals, Inc. 81,530 5,630,462 SYSCO Corp. 255,140 7,605,723 Allergan, Inc. 85,030 5,117,956 Union Pacific Corp. 128,000 9,143,040 Amazon.com, Inc. 32,410 4,066,159 United Parcel Service, Inc., American Express Co. 240,670 9,595,513 Class B 147,420 9,252,079 American Tower Corp., Visa, Inc., Class A 74,681 5,411,385 Class A 197,370 7,999,406 Walt Disney Co. (The) 90,420 3,021,836 Apache Corp. 34,880 3,123,155 Whole Foods Market, Inc. 14,620 591,087 Apple, Inc. 54,170 13,930,357 Yum! Brands, Inc. 89,220 3,653,559 Celgene Corp. 43,690 2,305,084 215,430,410 Cisco Systems, Inc. 422,590 9,787,184 TOTAL INVESTMENT Cliffs Natural Resources, Inc. 39,770 2,221,552 SECURITIES  99.7% Coach, Inc. 142,340 5,851,597 (Cost $356,425,470) Colgate-Palmolive Co. 76,250 5,954,363 OTHER ASSETS AND LIABILITIES  0.3% Cooper Industries plc 94,010 4,415,650 TOTAL NET ASSETS  100.0% Danaher Corp. 111,840 8,877,859 Discovery Communications, Inc., Class A 83,680 3,151,389 Market Sector Diversification EMC Corp. 504,670 9,396,955 (as a % of net assets) Equinix, Inc. 23,780 2,187,998 Information Technology 17.1% EXCO Resources, Inc. 96,546 1,665,419 Consumer Discretionary 16.4% Express Scripts, Inc. 58,060 5,840,836 Industrials 16.0% Fifth Third Bancorp. 214,860 2,791,031 Financials 14.8% General Mills, Inc. 97,534 6,947,347 Energy 9.8% Goldman Sachs Consumer Staples 9.2% Group, Inc. (The) 8,470 1,221,882 Materials 7.3% Google, Inc., Class A 6,060 2,940,191 Health Care 7.1% Hewlett-Packard Co. 133,850 6,158,439 Telecommunication Services 2.0% Home Depot, Inc. (The) 89,800 3,040,628 Other Assets and Liabilities 0.3% Kohls Corp. 58,900 2,989,175 MasterCard, Inc., Class A 18,860 3,805,382 Notes to Schedule of Investments Medco Health ADR American Depositary Receipt Solutions, Inc. 34,910 2,012,562 (1) Non-income producing. Occidental Petroleum Corp. 104,040 8,584,340 PACCAR, Inc. 68,340 2,801,940 PNC Financial Services See Notes to Financial Statements. Group, Inc. 117,274 7,358,944 13 Statement of Assets and Liabilities MAY 28, 2010 (UNAUDITED) Assets Investment securities, at value (cost of $356,425,470) $391,641,622 Foreign currency holdings, at value (cost of $513,718) 513,802 Receivable for investments sold 6,113,701 Receivable for capital shares sold 114,650 Dividends and interest receivable 855,181 399,238,956 Liabilities Disbursements in excess of demand deposit cash 1,133,865 Payable for investments purchased 4,611,564 Payable for capital shares redeemed 190,068 Accrued management fees 355,315 Service fees (and distribution fees  A Class and R Class) payable 7,392 Distribution fees payable 2,612 6,300,816 Net Assets $392,938,140 Net Assets Consist of: Capital (par value and paid-in surplus) $453,338,533 Undistributed net investment income 941,671 Accumulated net realized loss on investment and foreign currency transactions (96,560,072) Net unrealized appreciation on investments and translation of assets and liabilities in foreign currencies 35,218,008 $392,938,140 Net assets Shares outstanding Net asset value per share Investor Class, $0.01 Par Value $314,140,146 42,978,441 $7.31 Institutional Class, $0.01 Par Value $42,630,409 5,780,058 $7.38 A Class, $0.01 Par Value $31,513,405 4,370,640 $7.21* B Class, $0.01 Par Value $754,354 106,946 $7.05 C Class, $0.01 Par Value $3,466,183 508,085 $6.82 R Class, $0.01 Par Value $433,643 60,051 $7.22 *Maximum offering price $7.65 (net asset value divided by 0.9425) See Notes to Financial Statements. 14 Statement of Operations FOR THE SIX MONTHS ENDED MAY 28, 2010 (UNAUDITED) Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $251,604) $ 4,002,556 Interest 1,062 4,003,618 Expenses: Management fees 2,396,488 Distribution fees: B Class 3,088 C Class 14,349 Service fees: B Class 1,029 C Class 4,783 Distribution and service fees: A Class 42,970 R Class 1,060 Directors fees and expenses 6,726 Other expenses 9,288 2,479,781 Net investment income (loss) 1,523,837 Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions (net of foreign tax expenses paid (refunded) of $66,105) 23,229,733 Foreign currency transactions 945,519 24,175,252 Change in net unrealized appreciation (depreciation) on: Investments (net of deferred foreign taxes of $(70,367)) (31,713,560) Translation of assets and liabilities in foreign currencies (17,864,392) (49,577,952) Net realized and unrealized gain (loss) (25,402,700) Net Increase (Decrease) in Net Assets Resulting from Operations $(23,878,863) See Notes to Financial Statements. 15 Statement of Changes in Net Assets SIX MONTHS ENDED MAY 28, 2010 (UNAUDITED) AND YEAR ENDED NOVEMBER 30, 2009 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 1,523,837 $ 2,186,335 Net realized gain (loss) 24,175,252 (61,414,112) Change in net unrealized appreciation (depreciation) (49,577,952) 164,334,702 Net increase (decrease) in net assets resulting from operations (23,878,863) 105,106,925 Distributions to Shareholders From net investment income: Investor Class (2,545,624) (63,581) Institutional Class (512,165) (59,013) A Class (82,118)  Decrease in net assets from distributions (3,139,907) (122,594) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions (10,960,918) (2,669,083) Redemption Fees Increase in net assets from redemption fees 5,841 12,362 Net increase (decrease) in net assets (37,973,847) 102,327,610 Net Assets Beginning of period 430,911,987 328,584,377 End of period $392,938,140 $430,911,987 Undistributed net investment income $941,671 $2,557,741 See Notes to Financial Statements. 16 Notes to Financial Statements MAY 28, 2010 (UNAUDITED) 1. Organization and Summary of Significant Accounting Policies Organization  American Century World Mutual Funds, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. Global Growth Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified under the 1940 Act. The funds investment objective is to seek capital growth. The fund pursues its objective by investing primarily in equity securities of issuers in the United States and other developed countries. The following is a summary of the funds significant accounting policies. Multiple Class  The fund is authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class, the C Class and the R Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Security Valuations  Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Certain countries impose taxes on realized gains on the sale of securities registered in their country. The fund records the foreign tax expense, if any, on an accrual basis. The foreign tax expense on realized gains and unrealized appreciation reduces the net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Investment Income  Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. 17 Foreign Currency Translations  All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and certain expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Realized and unrealized gains and losses from foreign currency translations arise from changes in currency exchange rates. Net realized and unrealized foreign currency exchange gains or losses occurring during the holding period of investment securities are a component of net realized gain (loss) on foreign currency transactions and net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. Certain countries may impose taxes on the contract amount of purchases and sales of foreign currency contracts in their currency. The fund records the foreign tax expense, if any, as a reduction to the net realized gain (loss) on foreign currency transactions. Repurchase Agreements  The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. Each repurchase agreement is recorded at cost. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status  It is the funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2006. Additionally, non-U.S. tax returns filed by the fund due to investments in certain foreign securities remain subject to examination by the relevant taxing authority for 7 years from the date of filing. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders  Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income, if any, are generally declared and paid annually. Distributions from net realized gains, if any, are generally declared and paid twice per year. The fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code, in all events in a manner consistent with provisions of the 1940 Act. Redemption  The fund may impose a 2.00% redemption fee on shares held less than 60 days. The fee may not be applicable to all classes. The redemption fee is retained by the fund and helps cover transaction costs that long-term investors may bear when the fund sells securities to meet investor redemptions. 18 Indemnifications  Under the corporations organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  In preparing the financial statements, management evaluated the impact of events or transactions occurring through the date the financial statements were issued that would merit recognition or disclosure. 2. Fees and Transactions with Related Parties Management Fees  The corporation has entered into a Management Agreement with American Century Global Investment Management, Inc. (ACGIM) (the investment advisor) (see Note 9), under which ACGIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the fund, except brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACGIM. The fee is computed and accrued daily based on the daily net assets of the specific class of shares of the fund and paid monthly in arrears. For funds with a stepped fee schedule, the rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the funds assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 1.05% to 1.30% for the Investor Class, A Class, B Class, C Class and R Class. The Institutional Class is 0.20% less at each point within the range. The effective annual management fee for each class for the six months ended May 28, 2010 was 1.15% for the Investor Class, A Class, B Class, C Class and R Class and 0.95% for the Institutional Class. ACGIM has entered into a Subadvisory Agreement with ACIM (the subadvisor) on behalf of the fund. The subadvisor makes investment decisions for the cash portion of the fund in accordance with the funds investment objectives, policies and restrictions under the supervision of ACGIM and the Board of Directors. ACGIM pays all costs associated with retaining ACIM as the subadvisor of the fund. Distribution and Service Fees  The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and the C Class will each pay ACIS an annual distribution fee of 0.75% and service fee of 0.25%. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each classs daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended May 28, 2010, are detailed in the Statement of Operations. Related Parties  Certain officers and directors of the corporation are also officers and/ or directors of American Century Companies, Inc. (ACC), the parent of the corporations investment advisor, ACGIM, the corporations subadvisor, ACIM, the distributor of the corporation, ACIS, and the corporations transfer agent, American Century Services, LLC. 19 The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS) and a securities lending agreement with JPMorgan Chase Bank (JPMCB). JPMCB is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended May 28, 2010, were $268,476,225 and $277,527,141, respectively. 4. Capital Share Transactions Transactions in shares of the fund were as follows: Six months ended May 28, 2010 Year ended November 30, 2009 Shares Amount Shares Amount Investor Class/Shares Authorized 200,000,000 200,000,000 Sold 1,667,558 $ 13,119,564 5,400,539 $34,671,769 Issued in reinvestment of distributions 263,938 2,088,844 10,253 52,087 Redeemed (3,360,168) (26,062,538) (7,583,471) (47,853,604) (1,428,672) (10,854,130) (2,172,679) (13,129,748) Institutional Class/Shares Authorized 35,000,000 35,000,000 Sold 463,228 3,664,652 1,749,631 10,833,115 Issued in reinvestment of distributions 63,922 510,882 11,450 58,854 Redeemed (412,780) (3,226,347) (868,863) (5,358,928) 114,370 949,187 892,218 5,533,041 A Class/Shares Authorized 35,000,000 35,000,000 Sold 546,882 4,212,654 2,253,267 13,745,515 Issued in reinvestment of distributions 10,288 80,224   Redeemed (715,942) (5,505,553) (1,589,618) (9,705,190) (158,772) (1,212,675) 663,649 4,040,325 B Class/Shares Authorized 10,000,000 10,000,000 Sold 126 1,000 59,034 406,476 Redeemed (6,332) (46,592) (20,190) (111,170) (6,206) (45,592) 38,844 295,306 C Class/Shares Authorized 10,000,000 10,000,000 Sold 147,135 1,089,602 185,636 1,218,550 Redeemed (125,453) (907,695) (129,006) (729,428) 21,682 181,907 56,630 489,122 R Class/Shares Authorized 5,000,000 5,000,000 Sold 18,221 144,094 26,932 176,194 Redeemed (15,724) (123,709) (12,873) (73,323) 2,497 20,385 14,059 102,871 Net increase (decrease) (1,455,101) $(10,960,918) (507,279) $(2,669,083) 20 5. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the funds securities as of May 28, 2010. The Schedule of Investments provides additional details on the funds portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $215,430,410   Foreign Common Stocks 21,963,206 $154,248,006  Total Value of Investment Securities $237,393,616 $154,248,006  6. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. 7. Interfund Lending The fund, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the fund to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Directors. During the six months ended May 28, 2010, the fund did not utilize the program. 21 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of May 28, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $359,708,158 Gross tax appreciation of investments $49,505,939 Gross tax depreciation of investments (17,572,475) Net tax appreciation (depreciation) of investments $31,933,464 The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and on investments in passive foreign investment companies. As of November 30, 2009, the fund had accumulated capital losses of $(116,425,124), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers of $(40,260,034) and $(76,165,090) expire in 2016 and 2017, respectively. The fund had a capital loss deferral of $(667,887), which represents net capital losses incurred in the one-month period ended November 30, 2009. The fund has elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. 9. Corporate Event As part of a long-standing estate and business succession plan established by ACC Co-Chairman James E. Stowers, Jr., the founder of American Century Investments, ACC Co-Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of the funds advisors. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee may technically be considered a change of control of ACC and therefore also a change of control of the funds advisors even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of the funds investment advisory and subadvisory agreements. Under the 1940 Act, an assignment automatically terminated such agreements, making the approval of a new agreement necessary. On February 16, 2010, the Board of Directors approved interim investment advisory and subadvisory agreements under which the fund will be managed until a new agreement is approved by fund shareholders. The interim agreements are substantially identical to the terminated agreements (with the exception of different effective and termination dates) and will not result in changes in the management of American Century Investments, the fund, its investment objectives, fees or services provided. On March 29, 2010, the Board of Directors approved a new investment advisory agreement. The new agreement is also substantially identical to the terminated agreement (except for the date, the substitution of ACIM for ACGIM and certain other non-material changes). In order to streamline American Centurys corporate organization, ACGIM was merged into ACIM on July 16, 2010. The new agreement for the fund was approved by shareholders at a Special Meeting of Shareholders on June 16, 2010. The new agreement went into effect on July 16, 2010. 22 Financial Highlights Global Growth Investor Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.80 $5.90 $12.69 $10.52 $8.88 $7.49 Income From Investment Operations Net Investment Income (Loss) 0.03 0.04 0.04 0.03   Net Realized and Unrealized Gain (Loss) (0.46) 1.86 (4.75) 2.41 1.70 1.41 Total From Investment Operations (0.43) 1.90 (4.71) 2.44 1.70 1.41 Distributions From Net Investment Income (0.06)   (0.05) (0.06) (0.02) From Net Realized Gains   (2.08) (0.22)   Total Distributions (0.06)  (2.08) (0.27) (0.06) (0.02) Net Asset Value, End of Period $7.31 $7.80 $5.90 $12.69 $10.52 $8.88 Total Return (5.60)% 32.24% (44.01)% 23.73% 19.30% 18.87% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.16% 1.22% 1.26% 1.30% 1.31% 1.30% Ratio of Net Investment Income (Loss) to Average Net Assets 0.73% 0.62% 0.40% 0.29% (0.05)% (0.01)% Portfolio Turnover Rate 63% 103% 121% 108% 95% 36% Net Assets, End of Period (in thousands) $314,140 $346,590 $274,599 $481,553 $418,185 $378,976 (1) Six months ended May 28, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Per-share amount was less than $0.005. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 23 Global Growth Institutional Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.90 $5.97 $12.79 $10.60 $8.95 $7.55 Income From Investment Operations Net Investment Income (Loss) 0.04 0.05 0.07 0.06 0.01 0.01 Net Realized and Unrealized Gain (Loss) (0.47) 1.89 (4.81) 2.42 1.72 1.43 Total From Investment Operations (0.43) 1.94 (4.74) 2.48 1.73 1.44 Distributions From Net Investment Income (0.09) (0.01)  (0.07) (0.08) (0.04) From Net Realized Gains   (2.08) (0.22)   Total Distributions (0.09) (0.01) (2.08) (0.29) (0.08) (0.04) Net Asset Value, End of Period $7.38 $7.90 $5.97 $12.79 $10.60 $8.95 Total Return (5.66)% 32.61% (43.88)% 23.99% 19.50% 19.22% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.96% 1.02% 1.05% 1.10% 1.11% 1.10% Ratio of Net Investment Income (Loss) to Average Net Assets 0.93% 0.82% 0.61% 0.49% 0.15% 0.19% Portfolio Turnover Rate 63% 103% 121% 108% 95% 36% Net Assets, End of Period (in thousands) $42,630 $44,752 $28,477 $16,298 $8,540 $8,669 (1) Six months ended May 28, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. See Notes to Financial Statements. 24 Global Growth A Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.67 $5.81 $12.56 $10.41 $8.79 $7.41 Income From Investment Operations Net Investment Income (Loss) 0.02 0.02 0.01 0.01 (0.03) (0.02) Net Realized and Unrealized Gain (Loss) (0.46) 1.84 (4.68) 2.38 1.69 1.40 Total From Investment Operations (0.44) 1.86 (4.67) 2.39 1.66 1.38 Distributions From Net Investment Income (0.02)   (0.02) (0.04)  From Net Realized Gains   (2.08) (0.22)   Total Distributions (0.02)  (2.08) (0.24) (0.04)  Net Asset Value, End of Period $7.21 $7.67 $5.81 $12.56 $10.41 $8.79 Total Return (5.78)% 32.01% (44.17)% 23.47% 18.97% 18.62% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.41% 1.47% 1.51% 1.55% 1.56% 1.55% Ratio of Net Investment Income (Loss) to Average Net Assets 0.48% 0.37% 0.15% 0.04% (0.30)% (0.26)% Portfolio Turnover Rate 63% 103% 121% 108% 95% 36% Net Assets, End of Period (in thousands) $31,513 $34,744 $22,447 $18,402 $5,571 $3,664 (1) Prior to September 4, 2007, the A Class was referred to as the Advisor Class. (2) Six months ended May 28, 2010 (unaudited). (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 25 Global Growth B Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.51 $5.73 $12.50 $10.42 $9.02 Income From Investment Operations Net Investment Income (Loss) (0.01) (0.03) (0.05) (0.08) (0.11) Net Realized and Unrealized Gain (Loss) (0.45) 1.81 (4.64) 2.38 1.57 Total From Investment Operations (0.46) 1.78 (4.69) 2.30 1.46 Distributions From Net Investment Income     (0.06) From Net Realized Gains   (2.08) (0.22)  Total Distributions   (2.08) (0.22) (0.06) Net Asset Value, End of Period $7.05 $7.51 $5.73 $12.50 $10.42 Total Return (6.13)% 31.06% (44.62)% 22.51% 16.29% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.16% 2.22% 2.26% 2.30% 2.31% Ratio of Net Investment Income (Loss) to Average Net Assets (0.27)% (0.38)% (0.60)% (0.71)% (1.05)% Portfolio Turnover Rate 63% 103% 121% 108% 95% Net Assets, End of Period (in thousands) $754 $850 $426 $639 $352 (1) Six months ended May 28, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. See Notes to Financial Statements. 26 Global Growth C Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.27 $5.54 $12.16 $10.14 $8.59 $7.29 Income From Investment Operations Net Investment Income (Loss) (0.01) (0.02) (0.05) (0.07) (0.10) (0.08) Net Realized and Unrealized Gain (Loss) (0.44) 1.75 (4.49) 2.31 1.65 1.38 Total From Investment Operations (0.45) 1.73 (4.54) 2.24 1.55 1.30 Distributions From Net Realized Gains   (2.08) (0.22)   Net Asset Value, End of Period $6.82 $7.27 $5.54 $12.16 $10.14 $8.59 Total Return (6.19)% 31.23% (44.64)% 22.54% 18.04% 17.83% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.16% 2.22% 2.26% 2.30% 2.31% 2.30% Ratio of Net Investment Income (Loss) to Average Net Assets (0.27)% (0.38)% (0.60)% (0.71)% (1.05)% (1.01)% Portfolio Turnover Rate 63% 103% 121% 108% 95% 36% Net Assets, End of Period (in thousands) $3,466 $3,535 $2,382 $2,625 $1,050 $454 (1) Six months ended May 28, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. See Notes to Financial Statements. 27 Global Growth R Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.67 $5.82 $12.62 $10.47 $8.86 $8.37 Income From Investment Operations Net Investment Income (Loss) 0.01  (0.01) 0.02 (0.05) (0.02) Net Realized and Unrealized Gain (Loss) (0.46) 1.85 (4.71) 2.35 1.71 0.51 Total From Investment Operations (0.45) 1.85 (4.72) 2.37 1.66 0.49 Distributions From Net Investment Income     (0.05)  From Net Realized Gains   (2.08) (0.22)   Total Distributions   (2.08) (0.22) (0.05)  Net Asset Value, End of Period $7.22 $7.67 $5.82 $12.62 $10.47 $8.86 Total Return (5.87)% 31.79% (44.40)% 23.08% 18.79% 5.85% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.66% 1.72% 1.76% 1.80% 1.81% 1.80% Ratio of Net Investment Income (Loss) to Average Net Assets 0.23% 0.12% (0.10)% (0.21)% (0.55)% (0.71)% Portfolio Turnover Rate 63% 103% 121% 108% 95% 36% Net Assets, End of Period (in thousands) $434 $442 $253 $202 $32 $26 (1) Six months ended May 28, 2010 (unaudited). (2) July 29, 2005 (commencement of sale) through November 30, 2005. (3) Computed using average shares outstanding throughout the period. (4) Per-share amount was less than $0.005. (5) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (6) Annualized. (7) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended November 30, 2005. See Notes to Financial Statements. 28 Board Approval of Management and Subadvisory Agreements American Century Global Investment Management, Inc. (ACGIM or the Advisor) currently serves as investment advisor to the Fund under an interim management agreement (the Interim Management Agreement) between the Advisor and the Fund approved by the Funds Board of Directors (the Board). American Century Investment Management, Inc. (ACIM or the Subadvisor) currently serves as subadvisor to the Fund under an interim investment subadvisory agreement (the Interim Subad-visory Agreement and, together with the Interim Management Agreement, the Interim Agreements). The Advisor and the Subadvisor (together, the Advisors) previously served as investment advisors to the Fund pursuant to agreements (the Prior Agreements) that terminated in accordance with their terms on February 16, 2010, as a result of a change of control of the Advisors and the Subadvisors parent company, American Century Companies, Inc. (ACC). The change in control occurred as the result of a change in the trustee of a trust created by James E. Stowers, Jr., the founder of American Century Investments, which holds shares representing a significant interest in ACC stock. Mr. Stowers previously served as the trustee of the trust. On February 16, 2010, Mr. Richard W. Brown, Co-Chairman of ACC with Mr. Stowers, became the trustee in accordance with the terms of the trust and Mr. Stowers long-standing estate and succession plan. On February 18, 2010, the Board approved the Interim Agreements in accordance with Rule 15a-4 under the Investment Company Act to ensure continued management of the Funds by the Advisor and the Subad-visor after the termination of the Prior Agreements and until shareholder approval of a new management agreement (the Proposed Agreement) as required under the Act. The Board approved the Proposed Agreement and recommended its approval to shareholders. Fund shareholders approved the Proposed Agreement at a meeting on June 16, 2010. Because American Century had indicated its intention to merge ACGIM into ACIM prior to the expiration of the Interim Agreements, the Proposed Agreement is with ACIM as sole investment advisor to the Fund. The Board took into consideration that the combination is being undertaken for reasons of organizational simplification and will eliminate the need for multiple investment management agreements without changing the nature, quality, or extent of services provided to the Fund. The Board noted that the merger was not related to the change of control that necessitated the Interim Agreements and would not result in any change to the personnel managing the Fund. The Interim Agreements and the Proposed Agreement are substantially identical to the Prior Agreements except for their effective dates, the termination provisions of the Interim Agreements, and the elimination of a subadvisor in the Proposed Agreement. Under the Proposed Agreement, ACIM will provide the same services as provided by ACGIM and ACIM, be subject to the same duties, and receive the same compensation rate as under the Prior Agreements. 29 Basis for Board Approval of Interim Agreements In considering the approval of the Interim Agreements, Rule 15a-4 requires the Board to approve the contracts within ten business days of the termination of the prior agreements and to determine that the compensation to be received under each interim agreement is no greater than would have been received under the corresponding prior agreement. In connection with the approval, the Board noted that it oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor and the Subadvisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. In evaluating the Interim Agreements, the Board, assisted by the advice of its independent legal counsel, considered a number of factors in addition to those required by the rule with no one factor being determinative to its analysis. Among the factors considered by the Board were the circumstances and effect of the change of control, the fact that the Advisor and the Subad-visor will provide the same services and receive the same compensation rate as under the Prior Agreements, and that the change of control did not result in a change of the personnel managing the Fund. Upon completion of its analysis, the Board approved the Interim Agreements, determining that the continued management of the Fund by the Advisor and the Subadvisor was in the best interests of the Fund and Fund shareholders. Basis for Board Approval of Proposed Agreement At a meeting held on March 29, 2010, after considering all information presented, the Board approved, and determined to recommend that shareholders approve, the Proposed Agreement. In connection with that approval, the Board requested and reviewed extensive data and information compiled by the Advisor, the Subadvisor, and certain independent providers of evaluation data concerning the Fund and services provided to the Fund. The Board oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided to the Fund, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services provided to the Fund;  the wide range of programs and services provided to the Fund and their shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the Advisors;  data comparing the cost of owning the Fund to the cost of owning similar funds; 30  the fact that there will be no changes to the fees, services, or personnel who provide such services as compared to the Prior Agreements;  data comparing the Funds performance to appropriate benchmarks and/ or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Fund to the Advisors and the overall profitability of the Advisors;  data comparing services provided and charges to the Fund with those for other non-fund investment management clients of the Advisors; and  consideration of collateral or fall-out benefits derived by the Advisors from the management of the Fund and potential sharing of economies of scale in connection with the management of the Fund. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In particular, the Board recognized that shareholders may have invested in the Fund on the strength of the Advisors industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing services to the Fund. The Board considered all of the information provided by the Advisor, the Subadvisor, the independent data providers, and the Boards independent counsel, and evaluated such information for the Fund. The Board did not identify any single factor as being all-important or controlling, and each Board member may have attributed different levels of importance to different factors. In deciding to approve the Proposed Agreement under the terms ultimately determined by the Board to be appropriate, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services  Generally. Under the Proposed Agreement, ACIM is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the Proposed Agreement, ACIM provides or arranges at its own expense a wide variety of services including:  constructing and designing the Fund  portfolio research and security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets 31  daily valuation of the Funds portfolio  shareholder servicing and transfer agency, including shareholder confir - mations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. Investment Management Services. The investment management services provided to the Fund are complex and provide Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes, and liquidity. As a part of its general oversight and in evaluating investment performance, the Board expects ACIM to manage the Fund in accordance with its investment objectives and approved strategies. In providing these services, ACIM utilizes teams of investment professionals who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the Fund receives special reviews until performance improves, during which time the Board discusses with ACIM the reasons for such underperformance and any efforts being undertaken to improve performance. Shareholder and Other Services. Under the Proposed Agreement, ACIM will also provide the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through the various committees of the Board, regularly reviews reports and evaluations of such services. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by ACIM. 32 Costs of Services Provided and Profitability. The Advisor provided detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Board reviewed with the Advisor the methodology used to prepare this financial information. The Board has also reviewed with the Advisor its methodology for compensating the investment professionals that provide services to the Fund as well as compensation to the five highest paid personnel of the Advisor. This financial information regarding the Advisor is considered in order to evaluate the Advisors financial condition, its ability to continue to provide services under the Proposed Agreement, and the reasonableness of the proposed management fees. The Board concluded that the Advisors profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers ACIMs commitment to providing quality services to shareholders and to conducting its business ethically. It noted that ACIMs practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by ACIM regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by ACIM and its reinvestment in its ability to provide and expand those services. Accordingly, the Board seeks to evaluate economies of scale by reviewing information, such as year-over-year profitability of its advisor generally, the profitability of its management of the Fund specifically, and the expenses incurred by the advisor in providing various functions to the Fund. The Board believes ACIM will appropriately share economies of scale through its competitive fee structure, offering competitive fees from fund inception, fee breakpoints as the Fund increases in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. Comparison to Fees of Funds not Managed by the Advisor. Both the Prior and Proposed Agreements provide that the Fund pays ACGIM or ACIM a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Funds Independent Directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, ACIM is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties that provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified 33 fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to ACIM the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Boards analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider comparing the Funds unified fee to the total expense ratios of similar funds not managed by ACIM. The Board concluded that the management fee to be paid by the Fund to ACIM under the Proposed Agreement is reasonable in light of the services to be provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from ACIM concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or Fall-Out Benefits Derived by the Advisor. The Board considered the existence of collateral benefits ACIM may receive as a result of its relationship with the Fund. The Board concluded that ACIMs primary business is managing mutual funds and it generally does not use Fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that ACIM receives proprietary research from broker-dealers that execute Fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that ACIM is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of fund clients to determine breakpoints in each funds fee schedule, provided they are managed using the same investment team and strategy. Conclusion of the Board. As a result of this process, the Board, in the absence of particular circumstances and assisted by the advice of its independent legal counsel, taking into account all of the factors discussed above and the information provided by ACIM and others, concluded that the Proposed Agreement be approved and recommended its approval to Fund shareholders. 34 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you dont want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you dont have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 35 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. Morgan Stanley Capital International (MSCI) has developed several indices that measure the performance of foreign stock markets. The MSCI EAFE (Europe, Australasia, Far East) Index is designed to measure developed market equity performance, excluding the U.S. and Canada. The MSCI EAFE Growth Index is a capitalization-weighted index that monitors the performance of growth stocks from Europe, Australasia, and the Far East. The MSCI EAFE Value Index is a capitalization-weighted index that monitors the performance of value stocks from Europe, Australasia, and the Far East. The MSCI EM (Emerging Markets) Index represents the performance of stocks in global emerging market countries. The MSCI Europe Index is designed to measure equity market performance in Europe. The MSCI Japan Index is designed to measure equity market performance in Japan. The MSCI World Free Index represents the performance of stocks in developed countries (including the United States) that are available for purchase by global investors. 36 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century World Mutual Funds, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-68671 Semiannual Report May 28, 2010 American Century Investments ® Emerging Markets Fund Table of Contents Presidents Letter 2 Independent Chairmans Letter 3 Market Perspective 4 International Equity Total Returns 4 Emerging Markets Performance 5 Portfolio Commentary 7 Top Ten Holdings 9 Types of Investments in Portfolio 9 Investments by Country 9 Shareholder Fee Example 10 Financial Statements Schedule of Investments 12 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Notes to Financial Statements 18 Financial Highlights 24 Other Information Board Approval of Management and Subadvisory Agreements 30 Additional Information 36 Index Definitions 37 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended May 28, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the Insights & News tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web sites home page also provides a link to Our Story, which, first and foremost, outlines our commitmentsince 1958to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. Thats who we are. Another important, unique facet of our story and who we are is Profits with a Purpose, which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organizationfounded by our company founder James E. Stowers, Jr. and his wife Virginiathat is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairmans Letter Fellow Shareholders, The principal event at a recent board meeting was the retirement of Jim Stowers, Jr. from the American Century Mutual Funds Kansas City board. This was one of those times when you felt like you were living a historical moment. Jimwho celebrated his 86th birthday in Januaryfounded what was known as Twentieth Century Mutual Funds over 50 years ago. Through the years, his number one priority has been to Put Investors First! The board presented Jim with a resolution acknowledging that, by building a successful investment company, he has impacted the lives of many by helping them on the path to financial success. We respect Jims decision to focus his energy on the Stowers Institute for Medical Research and American Century Companies, Inc. (ACC), the parent company of the funds investment advisor. The pioneering medical research that Jim and his wife Virginia have made possible through the Institute should enrich the lives of millions in the future. Shortly after his retirement from the board, we received word that ACCs co-chairman Richard W. Brown had succeeded Jim as trustee of a trust that holds a significant interest in ACC stock as a part of Jims long-standing estate and business succession plan. While holding less than a majority interest, the trust is presumed to control the funds investment advisors under the Investment Company Act of 1940. This change triggered the need for a shareholder proxy to approve new management and subadvisory agreements for the funds. I am happy to report that all of the proposals contained in the proxy received the necessary votes and were approved. On behalf of the board, I want to once again thank Jim for his mutual fund board service. More than three years ago, Jim and Richard Brown installed a strong and effective leadership team at American Century Investments and I look forward to continuing to work with them on behalf of fund shareholders. And while Jim no longer sits on the fund board, the inherent optimism captured by his favorite catch phraseThe best is yet to bestill resonates with all of us who have the privilege of serving you. I invite you to send your comments, questions or concerns to me at dhpratt@fundboardchair.com. 3 Market Perspective By Mark Kopinski, Chief Investment Officer, Global and Non-U.S. Equity Events in May Sent Stocks Tumbling Global stock returns generally remained robust for the first several months of the period, as the rally unleashed in March 2009 continued into 2010. Optimism regarding the global economic recovery and business sector gains helped keep stocks in positive territory. Nevertheless, as spring set in, the global stock market rally ended abruptly, starting with the May 6 Flash Crash in the U.S. stock market, when the major indices plunged nearly 7% within 15 minutes. Furthermore, problems that had been percolating in Europe and in the global geopolitical arena boiled over in May, triggering a sharp stock market selloff. In particular, the expanding European government debt crisis beyond Greece, the downgrade of Spains credit rating, the worsening oil disaster in the Gulf of Mexico, and escalating tensions in the Middle East rattled investors nerves. Overall, developed international equity markets significantly under-performed the U.S. market and the emerging markets. European stocks suffered the largest losses for the six-month period, as the mounting debt crisis worried investors. Exploding debt in Greece, Italy, Spain, Ireland, and Portugal all came under scrutiny. Debt Remained the Roadblock to Growth The sovereign debt problem did not just happen as a result of the recent financial crisis or recession; it is a longer-term issue. Recent events only exacerbated the problem and accelerated its becoming a crisis. In fact, sovereign solvency has emerged as one of the most significant roadblocks to growth. Currently, the market is focused on Europe, where severe austerity measures are required to get fiscal balances back in order. This is likely to trim 0.5% from European growth during the next year. The weaker euro should help offset some of the decline in growth, but the more export-oriented northern countries will be the main beneficiaries. Commodity-based countries, such as Australia and Norway, have been the most resilient and have seen more impressive economic recoveries. The debt crisis likely will mean European interest rates will remain accommodative for the remainder of 2010. International Equity Total Returns For the six months ended May 28, 2010* (in U.S. dollars) MSCI EAFE Index -10.90% MSCI Europe Index -14.77% MSCI EAFE Growth Index -8.85% MSCI World Free Index -4.92% MSCI EAFE Value Index -12.95% MSCI Japan Index 0.10% MSCI EM Index -2.75% *Total returns for periods less than one year are not annualized and are based on the period beginning December 1, 2009. 4 Performance Emerging Markets Total Returns as of May 28, 2010 Average Annual Returns Ticker Since Inception Symbol 6 months (1) 1 year 5 years (2) 10 years (2) Inception Date Investor Class TWMIX -3.98% 21.57% 11.26% 6.58% 7.04% 9/30/97 MSCI EM Growth Index  -2.65% 20.94% 11.56% 7.60% N/A  Institutional Class AMKIX -4.04% 21.67% 11.46% 6.78% 11.86% 1/28/99 A Class AEMMX 5/12/99 No sales charge* -4.23% 21.00% 10.98% 6.32% 9.00% With sales charge* -9.69% 14.09% 9.66% 5.69% 8.42% B Class ACKBX 9/28/07 No sales charge* -4.68% 20.14%   -15.44% With sales charge* -9.68% 16.14%   -16.94% C Class ACECX 12/18/01 No sales charge* -4.50% 20.29% 10.17%  11.36% With sales charge* -5.45% 20.29% 10.17%  11.36% R Class AEMRX -4.26% 21.01%   -14.97% 9/28/07 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge for equity funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Total returns for periods less than one year are not annualized and are based on the period beginning December 1, 2009. (2) Total returns are based on the periods beginning June 1, 2009 for the 1 year returns, June 1, 2005 for the 5 year returns, and June 1, 2000 for the 10 year returns. (3) Benchmark data first available 1/1/99. (4) Prior to September 4, 2007, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 Emerging Markets Total Annual Fund Operating Expenses Institutional Investor Class Class A Class B Class C Class R Class 1.78% 1.58% 2.03% 2.78% 2.78% 2.28% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 6 Portfolio Commentary Emerging Markets Portfolio Managers: Patricia Ribeiro and Anthony Han Performance Summary The Emerging Markets portfolio returned -3.98%* for the six months ended May 28, 2010, compared with its benchmark, the MSCI EM Growth Index, which returned -2.65%. Investor confidence generally remained upbeat for the first four months of the period, as the global economic recovery appeared to gain momentum and stock prices continued to climb. But, late in the period, mounting concerns about the massive levels of sovereign debt in Greece, Spain, and other European nations put an end to the yearlong global stock market rally. Stock prices fell, wiping out the gains achieved earlier in the period. Lower commodity prices, reflecting reduced economic growth expectations in the developed nations, helped drag down emerging market stocks. But, emerging market stocks fared better than their developed market counterparts, primarily because the emerging markets werent facing the sovereign debt problems mounting in many developed nations. The portfolios underperformance relative to the benchmark primarily was due to stock selection and sector allocations, particularly in the materials and telecommunication services sectors. China Led Detractors; Indonesia Led Contributors From a regional perspective, the portfolios largest detractors to performance included China, Russia, and Chile. In each country, our stock selections hurt relative results. In addition, our underweighted positions in China and Chile were ineffective. The leading country contributors included Indonesia, South Africa, and Peru. Stock selection was effective in each country, while overweighted positions in Indonesia and Peru also helped. Materials Sector Was Top Detractor Poor stock selection and an underweighted position in the materials sector dragged down the portfolios relative performance. The metals and mining industry was the sectors largest detractor, with our overweighted position in Chinas Fushan International Energy Group among the portfolios weakest holdings. The company, which mines coking coal used for firing smelters in steel mills, saw its stock price steadily decline since the beginning of 2010, despite strong operating results. Macroeconomic influences, including Chinas tightening efforts, combined with falling steel prices, higher production costs, and economic uncertainty in Europe, created a challenging climate for the nations metals and mining industry. The portfolios telecommunication services and energy sectors also generated lagging results, with stock selection the primary culprit. The energy sector was home to the portfolios largest detractor, Petroleo Brasileiro, Brazils state-controlled oil company. Investor uncertainty about a major capitalization plan involving the company and the Brazilian government weighed on the stock. *All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized and are based on the period beginning December 1, 2009. 7 Emerging Markets Consumer Staples Led Sector Contributors Consumer staples represented the portfolios top-performing sector, driven by strong stock selection. The food and staples retailing industry was the leading contributor, with CP ALL PCL, a Thailand-based company that operates convenience stores under the 7-Eleven trademark, posting the best relative performance. The financials and health care sectors also finished the six-month period as leading contributors, with favorable stock selection driving results. In the health care sector, our overweighted position in China Shineway Pharmaceutical Group, a China-based herbal medicine provider, was the portfolios top-contributing stock. The companys stock price advanced on soaring profits and improving revenues. Outlook Global economic activity is improving, but significant headwinds remain, particularly within the developed world, where mounting sovereign debt threatens long-term economic gains. So far, government responses to the crisis have varied, and this lack of coordination may lead to divergent economic performance in the year ahead. We expect further volatility throughout the international stock markets, yet we will continue to focus on finding companies located in emerging market countries with sustainable growth characteristics and promising long-term outlooks. Emerging markets have held up relatively well, primarily because they have managed their economies frugally throughout the past several years. 8 Emerging Markets Top Ten Holdings % of net assets as of 5/28/10 Samsung Electronics Co. Ltd. 6.5% Vale SA Preference Shares 5.9% America Movil SAB de CV, Series L ADR 2.9% Infosys Technologies Ltd. 2.8% Hon Hai Precision Industry Co. Ltd. 2.7% China Life Insurance Co. Ltd. H Shares 2.2% Sberbank of Russian Federation 2.1% Itau Unibanco Holding SA Preference Shares 2.0% China Mobile Ltd. ADR 1.8% Taiwan Semiconductor Manufacturing Co. Ltd. 1.7% Types of Investments in Portfolio % of net assets as of 5/28/10 Foreign Common Stocks & Rights 99.3% Temporary Cash Investments 0.8% Other Assets and Liabilities (0.1)% Investments by Country % of net assets as of 5/28/10 Brazil 14.9% South Korea 13.9% India 9.2% Taiwan (Republic of China) 9.2% Peoples Republic of China 9.1% South Africa 7.1% Russian Federation 6.4% Hong Kong 5.6% Mexico 5.6% Indonesia 3.5% Malaysia 2.5% Turkey 2.1% Other Countries 10.2% Cash and Equivalents* 0.7% *Includes temporary cash investments and other assets and liabilities. 9 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from December 1, 2009 to May 28, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 10 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 12/1/09 5/28/10 12/1/09  5/28/10 Expense Ratio* Actual Investor Class $1,000 $960.20 $8.32 1.73% Institutional Class $1,000 $959.60 $7.35 1.53% A Class $1,000 $957.70 $9.50 1.98% B Class $1,000 $953.20 $13.07 2.73% C Class $1,000 $955.00 $13.09 2.73% R Class $1,000 $957.40 $10.70 2.23% Hypothetical Investor Class $1,000 $1,016.04 $8.55 1.73% Institutional Class $1,000 $1,017.02 $7.57 1.53% A Class $1,000 $1,014.81 $9.78 1.98% B Class $1,000 $1,011.13 $13.46 2.73% C Class $1,000 $1,011.13 $13.46 2.73% R Class $1,000 $1,013.58 $11.01 2.23% * Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 179, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 11 Schedule of Investments Emerging Markets MAY 28, 2010 (UNAUDITED) Shares Value Shares Value Common Stocks & Rights  99.3% JSW Steel Ltd. 259,119 $ 6,076,782 Mundra Port and Special BRAZIL  14.9% Economic Zone Ltd. 240,444 3,457,392 Cia de Bebidas das Americas 52,394,121 Preference Shares ADR 47,072 $ 4,534,916 Fibria Celulose SA 246,687 3,955,422 INDONESIA  3.5% Gerdau SA PT Astra International Tbk 1,329,500 5,981,942 Preference Shares 311,600 4,185,582 PT Bank Rakyat Indonesia 5,198,500 4,699,852 Hypermarcas SA 410,300 5,543,036 PT Perusahaan Gas Negara 8,506,500 3,410,509 Itau Unibanco Holding SA PT Semen Gresik Preference Shares 624,618 11,550,742 (Persero) Tbk 6,725,000 6,045,227 MRV Engenharia 20,137,530 e Participacoes SA 718,800 4,675,122 LUXEMBOURG  1.6% Natura Cosmeticos SA 205,800 4,274,242 Evraz Group SA GDR 75,982 2,053,003 PDG Realty SA Millicom International Empreendimentos Cellular SA 88,990 7,112,970 e Participacoes 524,600 4,510,823 9,165,973 Petroleo Brasileiro MALAYSIA  2.5% SA-Petrobras ADR 222,067 7,910,027 CIMB Group Holdings Bhd 4,398,400 9,058,492 Vale SA Preference Shares 1,464,300 33,761,427 Supermax Corp. Bhd 2,745,600 5,425,187 84,901,339 14,483,679 CANADA  1.0% MEXICO  5.6% Pacific Rubiales America Movil SAB de CV, Energy Corp. 266,066 5,536,721 Series L ADR 351,470 16,638,590 EGYPT  0.9% Grupo Financiero Banorte SAB de CV, Series O 1,268,471 4,879,339 Orascom Construction Industries 117,823 4,962,157 Mexichem SAB de CV 1,124,649 2,994,596 HONG KONG  5.6% Wal-Mart de Mexico SAB de CV 3,183,254 7,106,467 China Merchants Holdings International Co. Ltd. 1,466,000 4,500,733 31,618,992 China Mobile Ltd. ADR 221,109 10,297,046 NETHERLANDS  1.0% X5 Retail Group NV GDR 175,517 5,668,810 CNOOC Ltd. 5,225,000 8,178,990 Comba Telecom PEOPLES REPUBLIC OF CHINA  9.1% Systems Holdings Ltd. 4,928,000 5,815,479 China Life Insurance Co. Ltd. Skyworth Digital H Shares 2,825,000 12,291,765 Holdings Ltd. 4,268,000 3,309,577 China Shenhua 32,101,825 Energy Co. Ltd. H Shares 654,500 2,609,499 HUNGARY  1.1% China Shineway OTP Bank plc 252,952 6,413,672 Pharmaceutical Group Ltd. 1,834,000 5,691,571 INDIA  9.2% China Shipping Apollo Tyres Ltd. 3,043,774 4,563,652 Container Lines Co. Ltd. Ashok Leyland Ltd. 3,865,898 4,996,549 H Shares 12,003,000 4,158,874 Aurobindo Pharma Ltd. 183,216 3,306,643 Ctrip.com International Ltd. ADR 187,300 7,377,747 Crompton Greaves Ltd. 716,811 3,672,395 Industrial & Commercial HDFC Bank Ltd. 162,236 6,603,467 Bank of China Ltd. ICICI Bank Ltd. 216,478 4,014,088 H Shares 6,881,000 5,061,757 Infosys Technologies Ltd. 273,306 15,703,153 12 Emerging Markets Shares Value Shares Value Ping An Insurance SWITZERLAND  0.8% Group Co. of China Ltd. Ferrexpo plc 1,157,579 $ 4,444,052 H Shares 484,500 $3,924,848 TAIWAN (REPUBLIC OF CHINA)  9.2% Sinopharm Group Co. Eva Airways Corp. 5,836,000 3,227,905 H Shares 977,200 3,823,581 Tencent Holdings Ltd. 354,800 6,753,735 Hon Hai Precision Industry Co. Ltd. 3,921,480 15,463,181 51,693,377 HTC Corp. 222,000 2,999,956 PERU  1.2% MediaTek, Inc. 550,036 8,805,761 Credicorp Ltd. 74,171 6,548,558 Nan Ya Printed RUSSIAN FEDERATION  6.4% Circuit Board Corp. 1,029,000 4,308,297 CTC Media, Inc. 342,273 5,007,454 Richtek Technology Corp. 364,000 3,347,721 NovaTek OAO GDR 105,693 7,648,388 Taiwan Semiconductor Polyus Gold OJSC ADR 101,254 2,578,377 Manufacturing Co. Ltd. 5,320,939 9,717,452 Rosneft Oil Co. OJSC GDR 588,138 4,285,889 Wistron Corp. 2,525,227 4,131,469 Sberbank of 52,001,742 Russian Federation 5,253,220 12,056,028 THAILAND  1.8% Wimm-Bill-Dann Banpu PCL 270,000 4,741,412 Foods OJSC ADR 224,649 4,717,629 CP ALL PCL 4,480,400 3,745,372 36,293,765 Kasikornbank PCL NVDR 707,900 1,853,276 SOUTH AFRICA  7.1% 10,340,060 Aspen Pharmacare Holdings Ltd. 664,655 6,976,311 TURKEY  2.1% Exxaro Resources Ltd. 207,937 3,000,979 Asya Katilim Bankasi AS 2,062,847 4,455,981 Gold Fields Ltd. ADR 177,404 2,439,305 Turkiye Garanti Bankasi AS 1,674,014 7,220,625 Impala Platinum 11,676,606 Holdings Ltd. 238,518 6,003,728 UNITED KINGDOM  0.8% Kumba Iron Ore Ltd. 71,253 3,038,174 Antofagasta plc 350,713 4,465,238 Naspers Ltd. TOTAL COMMON STOCKS & RIGHTS N Shares 212,155 8,335,799 (Cost $443,554,787) Shoprite Holdings Ltd. 514,979 5,339,998 Temporary Cash Investments  0.8% Truworths International Ltd. 725,073 5,179,045 JPMorgan U.S. Treasury 40,313,339 Plus Money Market Fund SOUTH KOREA  13.9% Agency Shares 60,022 60,022 Doosan Infracore Co. Ltd. 220,610 3,176,171 Repurchase Agreement, Bank of America Hanjin Shipping Co. Ltd. 113,860 2,833,703 Securities, LLC, (collateralized by various U.S. Treasury obligations, 1.375%, 5/15/13, Hanjin Shipping valued at $4,810,968), in a joint trading Co. Ltd. Rights 13,424 75,848 account at 0.16%, dated 5/28/10, due Hyundai Motor Co. 61,282 6,993,769 6/1/10 (Delivery value $4,700,084) 4,700,000 LG Chem Ltd. 27,607 6,186,520 TOTAL TEMPORARY LG Household CASH INVESTMENTS & Health Care Ltd. 29,969 7,885,989 (Cost $4,760,022) Lumens Co. Ltd. 332,387 3,559,808 TOTAL INVESTMENT SECURITIES  100.1% POSCO 12,644 4,930,801 (Cost $448,314,809) Samsung OTHER ASSETS Electronics Co. Ltd. 57,207 36,977,228 AND LIABILITIES  (0.1)% Shinhan Financial TOTAL NET ASSETS  100.0% Group Co. Ltd. 175,360 6,184,960 78,804,797 13 Emerging Markets Market Sector Diversification Notes to Schedule of Investments (as a % of net assets) ADR American Depositary Receipt Information Technology 20.7% GDR Global Depositary Receipt Financials 18.8% NVDR Non-Voting Depositary Receipt Materials 16.9% OJSC Open Joint Stock Company Consumer Discretionary 9.9% (1) Non-income producing. Consumer Staples 8.6% Energy 7.2% Industrials 6.2% See Notes to Financial Statements. Telecommunication Services 6.0% Health Care 4.4% Utilities 0.6% Cash and Equivalents* 0.7% *Includes temporary cash investments and other assets and liabilities. 14 Statement of Assets and Liabilities MAY 28, 2010 (UNAUDITED) Assets Investment securities, at value (cost of $448,314,809) $568,726,375 Foreign currency holdings, at value (cost of $1,046,472) 1,046,518 Receivable for capital shares sold 325,181 Dividends and interest receivable 1,969,161 Other assets 252,343 572,319,578 Liabilities Disbursements in excess of demand deposit cash 27,952 Payable for investments purchased 2,837,998 Payable for capital shares redeemed 376,412 Accrued management fees 774,966 Service fees (and distribution fees  A Class and R Class) payable 5,464 Distribution fees payable 3,008 4,025,800 Net Assets $568,293,778 Net Assets Consist of: Capital (par value and paid-in surplus) $ 680,310,896 Accumulated net investment loss (53,553) Accumulated net realized loss on investment and foreign currency transactions (232,353,010) Net unrealized appreciation on investments and translation of assets and liabilities in foreign currencies 120,389,445 $ 568,293,778 Net assets Shares outstanding Net asset value per share Investor Class, $0.01 Par Value $507,705,733 72,666,857 $6.99 Institutional Class, $0.01 Par Value $33,834,546 4,742,668 $7.13 A Class, $0.01 Par Value $21,142,456 3,106,550 $6.81* B Class, $0.01 Par Value $234,061 33,793 $6.93 C Class, $0.01 Par Value $4,749,229 722,137 $6.58 R Class, $0.01 Par Value $627,753 90,112 $6.97 * Maximum offering price $7.23 (net asset value divided by 0.9425) See Notes to Financial Statements. 15 Statement of Operations FOR THE SIX MONTHS ENDED MAY 28, 2010 (UNAUDITED) Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $338,897) $ 5,320,515 Interest 1,656 5,322,171 Expenses: Management fees 5,280,386 Distribution fees: B Class 919 C Class 19,544 Service fees: B Class 306 C Class 6,515 Distribution and service fees: A Class 28,739 R Class 1,411 Directors fees and expenses 9,358 Other expenses 28,546 5,375,724 Net investment income (loss) (53,553) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions 38,005,794 Foreign currency transactions (net of foreign tax expenses paid (refunded) of $93,723) 5,298,823 43,304,617 Change in net unrealized appreciation (depreciation) on: Investments (net of deferred foreign taxes of $(858,586)) (55,205,079) Translation of assets and liabilities in foreign currencies (12,261,154) (67,466,233) Net realized and unrealized gain (loss) (24,161,616) Net Increase (Decrease) in Net Assets Resulting from Operations $(24,215,169) See Notes to Financial Statements. 16 Statement of Changes in Net Assets SIX MONTHS ENDED MAY 28, 2010 (UNAUDITED) AND YEAR ENDED NOVEMBER 30, 2009 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ (53,553) $ 533,727 Net realized gain (loss) 43,304,617 (82,169,040) Change in net unrealized appreciation (depreciation) (67,466,233) 347,324,450 Net increase (decrease) in net assets resulting from operations (24,215,169) 265,689,137 Distributions to Shareholders From net investment income: Investor Class  (1,926,383) Institutional Class  (220,437) A Class  (68,022) R Class  (418) Decrease in net assets from distributions  (2,215,260) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions (32,087,829) (3,779,410) Redemption Fees Increase in net assets from redemption fees 172,071 222,324 Net increase (decrease) in net assets (56,130,927) 259,916,791 Net Assets Beginning of period 624,424,705 364,507,914 End of period $568,293,778 $624,424,705 Accumulated net investment loss $(53,553)  See Notes to Financial Statements. 17 Notes to Financial Statements MAY 28, 2010 (UNAUDITED) 1. Organization and Summary of Significant Accounting Policies Organization  American Century World Mutual Funds, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. Emerging Markets Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified under the 1940 Act. The funds investment objective is to seek capital growth. The fund pursues its objective by investing at least 80% of its assets in securities of issuers in emerging market countries. The following is a summary of the funds significant accounting policies. Multiple Class  The fund is authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class, the C Class and the R Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Security Valuations  Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Certain countries impose taxes on realized gains on the sale of securities registered in their country. The fund records the foreign tax expense, if any, on an accrual basis. The foreign tax expense on realized gains and unrealized appreciation reduces the net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Investment Income  Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. 18 Foreign Currency Translations  All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and certain expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Realized and unrealized gains and losses from foreign currency translations arise from changes in currency exchange rates. Net realized and unrealized foreign currency exchange gains or losses occurring during the holding period of investment securities are a component of net realized gain (loss) on foreign currency transactions and net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. Certain countries may impose taxes on the contract amount of purchases and sales of foreign currency contracts in their currency. The fund records the foreign tax expense, if any, as a reduction to the net realized gain (loss) on foreign currency transactions. Repurchase Agreements  The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. Each repurchase agreement is recorded at cost. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status  It is the funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2006. Additionally, non-U.S. tax returns filed by the fund due to investments in certain foreign securities remain subject to examination by the relevant taxing authority for 7 years from the date of filing. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders  Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income, if any, are generally declared and paid annually. Distributions from net realized gains, if any, are generally declared and paid twice per year. The fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code, in all events in a manner consistent with provisions of the 1940 Act. Redemption  The fund may impose a 2.00% redemption fee on shares held less than 180 days. The fee may not be applicable to all classes. The redemption fee is retained by the fund and helps cover transaction costs that long-term investors may bear when the fund sells securities to meet investor redemptions. 19 Indemnifications  Under the corporations organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  In preparing the financial statements, management evaluated the impact of events or transactions occurring through the date the financial statements were issued that would merit recognition or disclosure. 2. Fees and Transactions with Related Parties Management Fees  The corporation has entered into a Management Agreement with American Century Global Investment Management, Inc. (ACGIM) (the investment advisor) (see Note 9), under which ACGIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the fund, except brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACGIM. The fee is computed and accrued daily based on the daily net assets of the specific class of shares of the fund and paid monthly in arrears. For funds with a stepped fee schedule, the rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the funds assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The strategy assets of the fund includes the assets of NT Emerging Markets Fund, one fund in a series issued by the corporation. The annual management fee schedule ranges from 1.25% to 1.85% for the Investor Class, A Class, B Class, C Class and R Class. The Institutional Class is 0.20% less at each point within the range. The effective annual management fee for each class for the six months ended May 28, 2010 was 1.72% for the Investor Class, A Class, B Class, C Class and R Class and 1.52% for the Institutional Class. ACGIM has entered into a Subadvisory Agreement with ACIM (the subadvisor) on behalf of the fund. The subadvisor makes investment decisions for the cash portion of the fund in accordance with the funds investment objectives, policies and restrictions under the supervision of ACGIM and the Board of Directors. ACGIM pays all costs associated with retaining ACIM as the subadvisor of the fund. Distribution and Service Fees  The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and the C Class will each pay ACIS an annual distribution fee of 0.75% and service fee of 0.25%. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each classs daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended May 28, 2010, are detailed in the Statement of Operations. 20 Related Parties  Certain officers and directors of the corporation are also officers and/ or directors of American Century Companies, Inc. (ACC), the parent of the corporations investment advisor, ACGIM, the corporations subadvisor, ACIM, the distributor of the corporation, ACIS, and the corporations transfer agent, American Century Services, LLC. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS) and a securities lending agreement with JPMorgan Chase Bank (JPMCB). JPMCB is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended May 28, 2010, were $296,943,577 and $320,202,598, respectively. 4. Capital Share Transactions Transactions in shares of the fund were as follows: Six months ended May 28, 2010 Year ended November 30, 2009 Shares Amount Shares Amount Investor Class/Shares Authorized 235,000,000 235,000,000 Sold 6,011,177 $ 45,428,391 19,353,332 $109,588,071 Issued in reinvestment of distributions   411,216 1,603,788 Redeemed (11,235,759) (82,969,532) (17,730,654) (92,632,289) (5,224,582) (37,541,141) 2,033,894 18,559,570 Institutional Class/Shares Authorized 40,000,000 40,000,000 Sold 1,642,796 11,686,874 1,317,412 7,262,735 Issued in reinvestment of distributions   55,526 220,437 Redeemed (640,264) (4,801,518) (4,026,999) (25,605,195) 1,002,532 6,885,356 (2,654,061) (18,122,023) A Class/Shares Authorized 40,000,000 40,000,000 Sold 545,014 3,974,662 1,737,602 8,969,379 Issued in reinvestment of distributions   17,381 66,223 Redeemed (713,256) (5,189,119) (2,684,625) (13,476,300) (168,242) (1,214,457) (929,642) (4,440,698) B Class/Shares Authorized 10,000,000 10,000,000 Sold 3,156 24,257 20,988 121,866 Redeemed (2,625) (19,329) (14,744) (73,057) 531 4,928 6,244 48,809 C Class/Shares Authorized 5,000,000 5,000,000 Sold 102,819 742,978 260,381 1,420,013 Redeemed (160,447) (1,112,296) (292,711) (1,421,591) (57,628) (369,318) (32,330) (1,578) R Class/Shares Authorized 10,000,000 10,000,000 Sold 49,936 379,742 59,323 312,438 Issued in reinvestment of distributions   107 418 Redeemed (30,730) (232,939) (22,963) (136,346) 19,206 146,803 36,467 176,510 Net increase (decrease) (4,428,183) $(32,087,829) (1,539,428) $ (3,779,410) 21 5. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the funds securities as of May 28, 2010. The Schedule of Investments provides additional details on the funds portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks & Rights $72,584,242 $491,382,111  Temporary Cash Investments 60,022 4,700,000  Total Value of Investment Securities $72,644,264 $496,082,111  6. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. 7. Interfund Lending The fund, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the fund to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Directors. During the six months ended May 28, 2010, the fund did not utilize the program. 22 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of May 28, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $454,791,279 Gross tax appreciation of investments $130,227,915 Gross tax depreciation of investments (16,292,819) Net tax appreciation (depreciation) of investments $113,935,096 The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. As of November 30, 2009, the fund had accumulated capital losses of $(267,941,226), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers of $(150,745,366) and $(117,195,860) expire in 2016 and 2017, respectively. The fund had a capital loss deferral of $(781,958), which represent net capital losses incurred in the one-month period ended November 30, 2009. The fund has elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. 9. Corporate Event As part of a long-standing estate and business succession plan established by ACC Co-Chairman James E. Stowers, Jr., the founder of American Century Investments, ACC Co-Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of the funds advisors. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee may technically be considered a change of control of ACC and therefore also a change of control of the funds advisors even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of the funds investment advisory and subadvisory agreements. Under the 1940 Act, an assignment automatically terminated such agreements, making the approval of a new agreement necessary. On February 16, 2010, the Board of Directors approved interim investment advisory and subadvisory agreements under which the fund will be managed until a new agreement is approved by fund shareholders. The interim agreements are substantially identical to the terminated agreements (with the exception of different effective and termination dates) and will not result in changes in the management of American Century Investments, the fund, its investment objectives, fees or services provided. On March 29, 2010, the Board of Directors approved a new investment advisory agreement. The new agreement is also substantially identical to the terminated agreement (except for the date, the substitution of ACIM for ACGIM and certain other non-material changes). In order to streamline American Centurys corporate organization, ACGIM was merged into ACIM on July 16, 2010. The new agreement for the fund was approved by shareholders at a Special Meeting of Shareholders on June 16, 2010. The new agreement went into effect on July 16, 2010. 23 Financial Highlights Emerging Markets Investor Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.28 $4.17 $12.69 $10.06 $8.25 $6.28 Income From Investment Operations Net Investment Income (Loss)  0.01 0.09 0.10 0.11 0.01 Net Realized and Unrealized Gain (Loss) (0.29) 3.13 (7.21) 4.06 3.11 2.05 Total From Investment Operations (0.29) 3.14 (7.12) 4.16 3.22 2.06 Distributions From Net Investment Income  (0.03) (0.10) (0.13) (0.05)  From Net Realized Gains   (1.31) (1.42) (1.37) (0.09) Total Distributions  (0.03) (1.41) (1.55) (1.42) (0.09) Redemption Fees   0.01 0.02 0.01  Net Asset Value, End of Period $6.99 $7.28 $4.17 $12.69 $10.06 $8.25 Total Return (3.98)% 75.36% (62.66)% 48.81% 46.10% 33.10% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.73% 1.78% 1.66% 1.66% 1.80% 1.94% Ratio of Net Investment Income (Loss) to Average Net Assets (0.01)% 0.11% 1.06% 0.96% 1.31% 0.17% Portfolio Turnover Rate 48% 126% 121% 85% 115% 153% Net Assets, End of Period (in thousands) $507,706 $567,248 $316,695 $1,070,138 $523,813 $220,720 (1) Six months ended May 28, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Per-share amount was less than $0.005. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 24 Emerging Markets Institutional Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.43 $4.26 $12.92 $10.21 $8.36 $6.35 Income From Investment Operations Net Investment Income (Loss) 0.01 0.02 0.12 0.12 0.12 0.03 Net Realized and Unrealized Gain (Loss) (0.31) 3.18 (7.35) 4.14 3.16 2.07 Total From Investment Operations (0.30) 3.20 (7.23) 4.26 3.28 2.10 Distributions From Net Investment Income  (0.03) (0.13) (0.15) (0.07)  From Net Realized Gains   (1.31) (1.42) (1.37) (0.09) Total Distributions  (0.03) (1.44) (1.57) (1.44) (0.09) Redemption Fees   0.01 0.02 0.01  Net Asset Value, End of Period $7.13 $7.43 $4.26 $12.92 $10.21 $8.36 Total Return (4.04)% 75.92% (62.63)% 49.21% 46.31% 33.37% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.53% 1.58% 1.46% 1.46% 1.60% 1.74% Ratio of Net Investment Income (Loss) to Average Net Assets 0.19% 0.31% 1.26% 1.16% 1.51% 0.37% Portfolio Turnover Rate 48% 126% 121% 85% 115% 153% Net Assets, End of Period (in thousands) $33,835 $27,787 $27,235 $74,897 $85,886 $113,765 (1) Six months ended May 28, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Per-share amount was less than $0.005. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 25 Emerging Markets A Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.10 $4.07 $12.40 $9.85 $8.11 $6.19 Income From Investment Operations Net Investment Income (Loss) (0.01) (0.01) 0.07 0.07 0.11 (0.01) Net Realized and Unrealized Gain (Loss) (0.28) 3.06 (7.03) 3.99 3.02 2.02 Total From Investment Operations (0.29) 3.05 (6.96) 4.06 3.13 2.01 Distributions From Net Investment Income  (0.02) (0.07) (0.11) (0.03)  From Net Realized Gains   (1.31) (1.42) (1.37) (0.09) Total Distributions  (0.02) (1.38) (1.53) (1.40) (0.09) Redemption Fees   0.01 0.02 0.01  Net Asset Value, End of Period $6.81 $7.10 $4.07 $12.40 $9.85 $8.11 Total Return (4.23)% 75.24% (62.78)% 48.61% 45.59% 32.77% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.98% 2.03% 1.91% 1.91% 2.05% 2.19% Ratio of Net Investment Income (Loss) to Average Net Assets (0.26)% (0.14)% 0.81% 0.71% 1.06% (0.08)% Portfolio Turnover Rate 48% 126% 121% 85% 115% 153% Net Assets, End of Period (in thousands) $21,142 $23,260 $17,105 $36,795 $9,905 $1,773 (1) Prior to September 4, 2007, the A Class was referred to as the Advisor Class. (2) Six months ended May 28, 2010 (unaudited). (3) Computed using average shares outstanding throughout the period. (4) Per-share amount was less than $0.005. (5) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (6) Annualized. See Notes to Financial Statements. 26 Emerging Markets B Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.26 $4.17 $12.67 $12.15 Income From Investment Operations Net Investment Income (Loss) (0.04) (0.06) 0.02 (0.03) Net Realized and Unrealized Gain (Loss) (0.29) 3.15 (7.24) 0.53 Total From Investment Operations (0.33) 3.09 (7.22) 0.50 Distributions From Net Realized Gains   (1.29)  Redemption Fees   0.01 0.02 Net Asset Value, End of Period $6.93 $7.26 $4.17 $12.67 Total Return (4.68)% 74.10% (63.09)% 4.28% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.73% 2.78% 2.67% 2.58% Ratio of Net Investment Income (Loss) to Average Net Assets (1.01)% (0.89)% 0.05% (1.30)% Portfolio Turnover Rate 48% 126% 121% 85% Net Assets, End of Period (in thousands) $234 $241 $113 $54 (1) Six months ended May 28, 2010 (unaudited). (2) September 28, 2007 (commencement of sale) through November 30, 2007. (3) Computed using average shares outstanding throughout the period. (4) Per-share amount was less than $0.005. (5) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (6) Annualized. (7) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended November 30, 2007. See Notes to Financial Statements. 27 Emerging Markets C Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $6.89 $3.96 $12.10 $9.64 $7.95 $6.12 Income From Investment Operations Net Investment Income (Loss) (0.03) (0.05) 0.01 (0.01) 0.03 (0.05) Net Realized and Unrealized Gain (Loss) (0.28) 2.98 (6.87) 3.90 2.99 1.97 Total From Investment Operations (0.31) 2.93 (6.86) 3.89 3.02 1.92 Distributions From Net Investment Income    (0.03)   From Net Realized Gains   (1.29) (1.42) (1.34) (0.09) Total Distributions   (1.29) (1.45) (1.34) (0.09) Redemption Fees   0.01 0.02 0.01  Net Asset Value, End of Period $6.58 $6.89 $3.96 $12.10 $9.64 $7.95 Total Return (4.50)% 73.99% (63.09)% 47.39% 44.59% 31.67% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.73% 2.78% 2.66% 2.66% 2.80% 2.94% Ratio of Net Investment Income (Loss) to Average Net Assets (1.01)% (0.89)% 0.06% (0.04)% 0.31% (0.83)% Portfolio Turnover Rate 48% 126% 121% 85% 115% 153% Net Assets, End of Period (in thousands) $4,749 $5,372 $3,217 $9,098 $2,581 $733 (1) Six months ended May 28, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Per-share amount was less than $0.005. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 28 Emerging Markets R Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.28 $4.17 $12.68 $12.15 Income From Investment Operations Net Investment Income (Loss) (0.01) (0.02) 0.05 (0.01) Net Realized and Unrealized Gain (Loss) (0.30) 3.14 (7.22) 0.52 Total From Investment Operations (0.31) 3.12 (7.17) 0.51 Distributions From Net Investment Income  (0.01) (0.04)  From Net Realized Gains   (1.31)  Total Distributions  (0.01) (1.35)  Redemption Fees   0.01 0.02 Net Asset Value, End of Period $6.97 $7.28 $4.17 $12.68 Total Return (4.26)% 74.94% (62.92)% 4.36% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.23% 2.28% 2.19% 2.08% Ratio of Net Investment Income (Loss) to Average Net Assets (0.51)% (0.39)% 0.53% (0.68)% Portfolio Turnover Rate 48% 126% 121% 85% Net Assets, End of Period (in thousands) $628 $516 $144 $27 (1) Six months ended May 28, 2010 (unaudited). (2) September 28, 2007 (commencement of sale) through November 30, 2007. (3) Computed using average shares outstanding throughout the period. (4) Per-share amount was less than $0.005. (5) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (6) Annualized. (7) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended November 30, 2007. See Notes to Financial Statements. 29 Board Approval of Management and Subadvisory Agreements American Century Global Investment Management, Inc. (ACGIM or the Advisor) currently serves as investment advisor to the Fund under an interim management agreement (the Interim Management Agreement) between the Advisor and the Fund approved by the Funds Board of Directors (the Board). American Century Investment Management, Inc. (ACIM or the Subadvisor) currently serves as subadvisor to the Fund under an interim investment subadvisory agreement (the Interim Subadvisory Agreement and, together with the Interim Management Agreement, the Interim Agreements). The Advisor and the Subadvisor (together, the Advisors) previously served as investment advisors to the Fund pursuant to agreements (the Prior Agreements) that terminated in accordance with their terms on February 16, 2010, as a result of a change of control of the Advisors and the Subadvisors parent company, American Century Companies, Inc. (ACC). The change in control occurred as the result of a change in the trustee of a trust created by James E. Stowers, Jr., the founder of American Century Investments, which holds shares representing a significant interest in ACC stock. Mr. Stowers previously served as the trustee of the trust. On February 16, 2010, Mr. Richard W. Brown, Co-Chairman of ACC with Mr. Stowers, became the trustee in accordance with the terms of the trust and Mr. Stowers long-standing estate and succession plan. On February 18, 2010, the Board approved the Interim Agreements in accordance with Rule 15a-4 under the Investment Company Act to ensure continued management of the Funds by the Advisor and the Subadvisor after the termination of the Prior Agreements and until shareholder approval of a new management agreement (the Proposed Agreement) as required under the Act. The Board approved the Proposed Agreement and recommended its approval to shareholders. Fund shareholders approved the Proposed Agreement at a meeting on June 16, 2010. Because American Century had indicated its intention to merge ACGIM into ACIM prior to the expiration of the Interim Agreements, the Proposed Agreement is with ACIM as sole investment advisor to the Fund. The Board took into consideration that the combination is being undertaken for reasons of organizational simplification and will eliminate the need for multiple investment management agreements without changing the nature, quality, or extent of services provided to the Fund. The Board noted that the merger was not related to the change of control that necessitated the Interim Agreements and would not result in any change to the personnel managing the Fund. The Interim Agreements and the Proposed Agreement are substantially identical to the Prior Agreements except for their effective dates, the termination provisions of the Interim Agreements, and the elimination of a subadvisor in the Proposed Agreement. Under the Proposed Agreement, ACIM will provide the same services as provided by ACGIM and ACIM, be subject to the same duties, and receive the same compensation rate as under the Prior Agreements. 30 Basis for Board Approval of Interim Agreements In considering the approval of the Interim Agreements, Rule 15a-4 requires the Board to approve the contracts within ten business days of the termination of the prior agreements and to determine that the compensation to be received under each interim agreement is no greater than would have been received under the corresponding prior agreement. In connection with the approval, the Board noted that it oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor and the Subadvisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. In evaluating the Interim Agreements, the Board, assisted by the advice of its independent legal counsel, considered a number of factors in addition to those required by the rule with no one factor being determinative to its analysis. Among the factors considered by the Board were the circumstances and effect of the change of control, the fact that the Advisor and the Subad-visor will provide the same services and receive the same compensation rate as under the Prior Agreements, and that the change of control did not result in a change of the personnel managing the Fund. Upon completion of its analysis, the Board approved the Interim Agreements, determining that the continued management of the Fund by the Advisor and the Subadvisor was in the best interests of the Fund and Fund shareholders. Basis for Board Approval of Proposed Agreement At a meeting held on March 29, 2010, after considering all information presented, the Board approved, and determined to recommend that shareholders approve, the Proposed Agreement. In connection with that approval, the Board requested and reviewed extensive data and information compiled by the Advisor, the Subadvisor, and certain independent providers of evaluation data concerning the Fund and services provided to the Fund. The Board oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided to the Fund, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services provided to the Fund;  the wide range of programs and services provided to the Fund and their shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the Advisors;  data comparing the cost of owning the Fund to the cost of owning similar funds; 31  the fact that there will be no changes to the fees, services, or personnel who provide such services as compared to the Prior Agreements;  data comparing the Funds performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Fund to the Advisors and the overall profitability of the Advisors;  data comparing services provided and charges to the Fund with those for other non-fund investment management clients of the Advisors; and  consideration of collateral or fall-out benefits derived by the Advisors from the management of the Fund and potential sharing of economies of scale in connection with the management of the Fund. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In particular, the Board recognized that shareholders may have invested in the Fund on the strength of the Advisors industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing services to the Fund. The Board considered all of the information provided by the Advisor, the Subadvisor, the independent data providers, and the Boards independent counsel, and evaluated such information for the Fund. The Board did not identify any single factor as being all-important or controlling, and each Board member may have attributed different levels of importance to different factors. In deciding to approve the Proposed Agreement under the terms ultimately determined by the Board to be appropriate, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services  Generally. Under the Proposed Agreement, ACIM is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the Proposed Agreement, ACIM provides or arranges at its own expense a wide variety of services including:  constructing and designing the Fund  portfolio research and security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets  daily valuation of the Funds portfolio 32  shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. Investment Management Services. The investment management services provided to the Fund are complex and provide Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes, and liquidity. As a part of its general oversight and in evaluating investment performance, the Board expects ACIM to manage the Fund in accordance with its investment objectives and approved strategies. In providing these services, ACIM utilizes teams of investment professionals who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the Fund receives special reviews until performance improves, during which time the Board discusses with ACIM the reasons for such underperformance and any efforts being undertaken to improve performance. Shareholder and Other Services. Under the Proposed Agreement, ACIM will also provide the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through the various committees of the Board, regularly reviews reports and evaluations of such services. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by ACIM. 33 Costs of Services Provided and Profitability. The Advisor provided detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Board reviewed with the Advisor the methodology used to prepare this financial information. The Board has also reviewed with the Advisor its methodology for compensating the investment professionals that provide services to the Fund as well as compensation to the five highest paid personnel of the Advisor. This financial information regarding the Advisor is considered in order to evaluate the Advisors financial condition, its ability to continue to provide services under the Proposed Agreement, and the reasonableness of the proposed management fees. The Board concluded that the Advisors profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers ACIMs commitment to providing quality services to shareholders and to conducting its business ethically. It noted that ACIMs practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by ACIM regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by ACIM and its reinvestment in its ability to provide and expand those services. Accordingly, the Board seeks to evaluate economies of scale by reviewing information, such as year-over-year profitability of its advisor generally, the profitability of its management of the Fund specifically, and the expenses incurred by the advisor in providing various functions to the Fund. The Board believes ACIM will appropriately share economies of scale through its competitive fee structure, offering competitive fees from fund inception, fee breakpoints as the Fund increases in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. Comparison to Fees of Funds not Managed by the Advisor. Both the Prior and Proposed Agreements provide that the Fund pays ACGIM or ACIM a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Funds Independent Directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, ACIM is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties that provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified 34 fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to ACIM the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Boards analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider comparing the Funds unified fee to the total expense ratios of similar funds not managed by ACIM. The Board concluded that the management fee to be paid by the Fund to ACIM under the Proposed Agreement is reasonable in light of the services to be provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from ACIM concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or Fall-Out Benefits Derived by the Advisor. The Board considered the existence of collateral benefits ACIM may receive as a result of its relationship with the Fund. The Board concluded that ACIMs primary business is managing mutual funds and it generally does not use Fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that ACIM receives proprietary research from broker-dealers that execute Fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that ACIM is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of fund clients to determine breakpoints in each funds fee schedule, provided they are managed using the same investment team and strategy. Conclusion of the Board. As a result of this process, the Board, in the absence of particular circumstances and assisted by the advice of its independent legal counsel, taking into account all of the factors discussed above and the information provided by ACIM and others, concluded that the Proposed Agreement be approved and recommended its approval to Fund shareholders. 35 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you dont want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you dont have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 36 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. Morgan Stanley Capital International (MSCI) has developed several indices that measure the performance of foreign stock markets. The MSCI EAFE (Europe, Australasia, Far East) Index is designed to measure developed market equity performance, excluding the U.S. and Canada. The MSCI EAFE Growth Index is a capitalization-weighted index that monitors the performance of growth stocks from Europe, Australasia, and the Far East. The MSCI EAFE Value Index is a capitalization-weighted index that monitors the performance of value stocks from Europe, Australasia, and the Far East. The MSCI EM (Emerging Markets) Index represents the performance of stocks in global emerging market countries. The MSCI EM Growth Index represents the performance of growth stocks in global emerging market countries. The MSCI Europe Index is designed to measure equity market performance in Europe. The MSCI Japan Index is designed to measure equity market performance in Japan. The MSCI World Free Index represents the performance of stocks in developed countries (including the United States) that are available for purchase by global investors. 37 Notes 38 Notes 39 Notes 40 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century World Mutual Funds, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. 1007 CL-SAN-68673 Semiannual Report May 28, 2010 American Century Investments ® International Value Fund Table of Contents Presidents Letter 2 Independent Chairmans Letter 3 Market Perspective 4 International Equity Total Returns 4 International Value Performance 5 Portfolio Commentary 7 Top Ten Holdings 9 Types of Investments in Portfolio 9 Investments by Country 9 Shareholder Fee Example 10 Financial Statements Schedule of Investments 12 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Notes to Financial Statements 17 Financial Highlights 23 Other Information Board Approval of Management and Subadvisory Agreements 29 Additional Information 37 Index Definitions 38 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended May 28, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the Insights & News tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web sites home page also provides a link to Our Story, which, first and foremost, outlines our commitmentsince 1958to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. Thats who we are. Another important, unique facet of our story and who we are is Profits with a Purpose, which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organizationfounded by our company founder James E. Stowers, Jr. and his wife Virginiathat is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairmans Letter Fellow Shareholders, The principal event at a recent board meeting was the retirement of Jim Stowers, Jr. from the American Century Mutual Funds Kansas City board. This was one of those times when you felt like you were living a historical moment. Jimwho celebrated his 86th birthday in Januaryfounded what was known as Twentieth Century Mutual Funds over 50 years ago. Through the years, his number one priority has been to Put Investors First! The board presented Jim with a resolution acknowledging that, by building a successful investment company, he has impacted the lives of many by helping them on the path to financial success. We respect Jims decision to focus his energy on the Stowers Institute for Medical Research and American Century Companies, Inc. (ACC), the parent company of the funds investment advisor. The pioneering medical research that Jim and his wife Virginia have made possible through the Institute should enrich the lives of millions in the future. Shortly after his retirement from the board, we received word that ACCs co-chairman Richard W. Brown had succeeded Jim as trustee of a trust that holds a significant interest in ACC stock as a part of Jims long-standing estate and business succession plan. While holding less than a majority interest, the trust is presumed to control the funds investment advisors under the Investment Company Act of 1940. This change triggered the need for a shareholder proxy to approve new management and subadvisory agreements for the funds. I am happy to report that all of the proposals contained in the proxy received the necessary votes and were approved. On behalf of the board, I want to once again thank Jim for his mutual fund board service. More than three years ago, Jim and Richard Brown installed a strong and effective leadership team at American Century Investments and I look forward to continuing to work with them on behalf of fund shareholders. And while Jim no longer sits on the fund board, the inherent optimism captured by his favorite catch phraseThe best is yet to bestill resonates with all of us who have the privilege of serving you. I invite you to send your comments, questions or concerns to me at dhpratt@fundboardchair.com. 3 Market Perspective By Mark Kopinski, Chief Investment Officer, Global and Non-U.S. Equity Events in May Sent Stocks Tumbling Global stock returns generally remained robust for the first several months of the period, as the rally unleashed in March 2009 continued into 2010. Optimism regarding the global economic recovery and business sector gains helped keep stocks in positive territory. Nevertheless, as spring set in, the global stock market rally ended abruptly, starting with the May 6 Flash Crash in the U.S. stock market, when the major indices plunged nearly 7% within 15 minutes. Furthermore, problems that had been percolating in Europe and in the global geopolitical arena boiled over in May, triggering a sharp stock market selloff. In particular, the expanding European government debt crisis beyond Greece, the downgrade of Spains credit rating, the worsening oil disaster in the Gulf of Mexico, and escalating tensions in the Middle East rattled investors nerves. Overall, developed international equity markets significantly under-performed the U.S. market and the emerging markets. European stocks suffered the largest losses for the six-month period, as the mounting debt crisis worried investors. Exploding debt in Greece, Italy, Spain, Ireland, and Portugal all came under scrutiny. Debt Remained the Roadblock to Growth The sovereign debt problem did not just happen as a result of the recent financial crisis or recession; it is a longer-term issue. Recent events only exacerbated the problem and accelerated its becoming a crisis. In fact, sovereign solvency has emerged as one of the most significant roadblocks to growth. Currently, the market is focused on Europe, where severe austerity measures are required to get fiscal balances back in order. This is likely to trim 0.5% from European growth during the next year. The weaker euro should help offset some of the decline in growth, but the more export-oriented northern countries will be the main beneficiaries. Commodity-based countries, such as Australia and Norway, have been the most resilient and have seen more impressive economic recoveries. The debt crisis likely will mean European interest rates will remain accommodative for the remainder of 2010. International Equity Total Returns For the six months ended May 28, 2010* (in U.S. dollars) MSCI EAFE Index -10.90% MSCI Europe Index -14.77% MSCI EAFE Growth Index -8.85% MSCI World Free Index -4.92% MSCI EAFE Value Index -12.95% MSCI Japan Index 0.10% MSCI EM Index -2.75% *Total returns for periods less than one year are not annualized and are based on the period beginning December 1, 2009. 4 Performance International Value Total Returns as of May 28, 2010 Average Annual Returns Ticker Since Inception Symbol 6 months 1 year 5 years (2) 10 years Inception Date A Class MEQAX 3/31/97 No sales charge* -13.34% 3.62% 1.25% 2.17% 2.44% With sales charge* -18.36% -2.28% 0.05% 1.56% 1.98% MSCI EAFE Index  -10.90% 6.61% 1.39% 0.66% 3.39%  Investor Class ACEVX -13.32% 3.81%   -3.51% 4/3/06 Institutional Class ACVUX -13.23% 4.06%   -3.33% 4/3/06 B Class MEQBX 3/31/97 No sales charge* -13.82% 2.81% 0.49% 1.45% 1.74% With sales charge* -18.82% -1.19% 0.29% 1.45% 1.74% C Class ACCOX 4/3/06 No sales charge* -13.83% 2.75%   -4.51% With sales charge* -14.68% 2.75%   -4.51% R Class ACVRX -13.46% 3.28%   -4.01% 4/3/06 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge for equity funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. International Value acquired all the net assets of the Mason Street International Equity Fund on March 31, 2006, pursuant to a plan of reorganization approved by the acquired funds shareholders on March 15, 2006. Performance information prior to April 1, 2006, is that of the Mason Street International Equity Fund. (1) Total returns for periods less than one year are not annualized and are based on the period beginning December 1, 2009. (2) Total returns are based on the periods beginning June 1, 2009 for the 1 year returns, June 1, 2005 for the 5 year returns and June 1, 2000 for the 10 year returns. (3) Class returns would have been lower if fees had not been waived. (4) Total return is based on the period from March 31, 1997 through May 31, 2010, the date nearest the report date for which data are available. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects A Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 International Value * The A Classs initial investment is $9,425 to reflect the maximum 5.75% initial sales charge. **Ending value would have been lower if fees had not been waived. Total Annual Fund Operating Expenses Institutional Investor Class Class A Class B Class C Class R Class 1.31% 1.11% 1.56% 2.31% 2.31% 1.81% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects A Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption chart of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not . 6 Portfolio Commentary International Value Portfolio Managers: Gary Motyl and Guang Yang Performance Summary International Value declined -13.34%* for the six months ended May 28, 2010. By comparison, its benchmark, the MSCI EAFE Index, fell -10.90%. (Please see pages 5 and 6 for additional performance comparisons.) The portfolios poor absolute performance reflects the challenging environment for international equities in the last six months. Every sector in the portfolio and index had negative results in dollar terms, with the exception of information technology (IT) stocks. Relative to the benchmark, positioning in the energy and utilities sectors detracted most. At the other end of the spectrum, financial, information technology, and consumer discretionary stocks were the leading contributors to relative return. Energy, Utilities Detracted Most The portfolios energy and utilities shares were the leading detractors from relative performance because of stock choices and overweight positions in what were two of the poorest-performing portions of the MSCI EAFE Index for the six months. In the energy sector, underperformance was concentrated in the oil, gas, and consumable fuels industry segment. Stakes in Petroleo Brasileiro, Repsol YPF, and Total were the main sources of weakness. Repsol and Total were caught in the downdraft as they have exposure to central and southern Europe, whose economies and financial markets were at the center of the sovereign debt crisis. In the utilities space, our holdings in the electric utilities segment detracted most, led by Iberdrola and E.ON. In the health care sector, pharmaceutical names detracted most. Merck KGaA (German Merck, as opposed to U.S.-based pharma giant Merck & Co.) was the leading detractor after cutting its dividend and revising down future earnings estimates. In addition, investors worried about the price paid to acquire life sciences company Millipore. Elsewhere, it hurt to hold an underweight position in consumer staples shares, which held up comparatively well during a difficult period for international equities. In addition, the portfolios industrials holdings detracted as a result of positions in the transport and airline industries. Among leading individual detractors were financial services firms AXA and Aviva, who had exposure to struggling European financial markets through their asset management and insurance arms. * All fund returns referenced in this commentary are for A Class shares and are not reduced by sales charges. A Class shares are subject to a maximum sales charge of 5.75%. Had the sales charge been applied, returns would have been lower than those shown. Total returns for periods less than one year are not annualized and are based on the period beginning December 1, 2009. 7 International Value Financial, IT Shares Contributed Most The leading contribution to the portfolios relative performance came from positioning among financial shares, as it helped to be underrepresented in the poorest-performing sector in the index. Specifically, we held an underweight position in commercial banks, which lagged because of concerns about exposure to credit losses. Good examples were Spains Banco Santander, the Argentine Banco Bilbao Vizcaya Argentaria, and French banks BNP Paribas and Societe Generale, all of which performed poorly and to which we had little or no exposure. In addition, the banking stocks in the fund held up better than those in the index, such as our stake in Singaporean bank DBS Group and Australia & New Zealand Banking Group. Holdings in the IT sector also contributed to relative return, thanks largely to positioning in the software and semiconductor industries. The top contributor in the sector was leading Japanese game maker Nintendo, which is categorized in the software sector. The company benefited from announced new product launches and resolution on some long-running lawsuits. Samsung Electronics was another leading contributor, managing positive returns in a difficult period for equities. Top Individual Contributors The number-one and number-six contributors to relative return for the period were China Telecom and China Mobile. These are the largest wire-line and mobile phone companies in the world, respectively, enjoying dominant market positions in the massive, growing Chinese market, as well as working on expanding their range of services and markets. The portfolio also continued to enjoy meaningful contributions to return from holdings among auto makers and auto component companies, such as Korean car maker Hyundai Motor Co. and German automobile manufacturer Bayerische Motoren Werke. These firms benefited from improving economic growth, as did engine maker Rolls-Royce Group (categorized as an aerospace and defense company because its engines are used in military and industrial markets). Outlook We believe the portfolio can outperform its benchmark over time through individual security selection, focusing on what we believe to be attractively valued, high-quality companies offering compelling risk/reward trade-offs, said portfolio manager Guang Yang. As a result, the portfolios sector and industry selection as well as capitalization range allocations are primarily a result of identifying what we believe to be superior individual securities. In keeping with our value-oriented approach, the largest overweight position as of May 28, 2010, was in telecommunication services shares; the energy and IT sectors accounted for other notable overweights. The most notable sector underweights were in consumer staples, materials, and financial shares. 8 International Value Top Ten Holdings % of net assets as of 5/28/10 China Telecom Corp. Ltd. H Shares 2.7% E.ON AG 2.6% Royal Dutch Shell plc B Shares 2.4% Telefonica SA ADR 2.3% Cie Generale des Etablissements Michelin, Class B 2.2% Nintendo Co. Ltd. 2.2% Vodafone Group plc 2.2% Telenor ASA 2.1% Roche Holding AG 2.1% Samsung Electronics Co. Ltd. 2.1% Types of Investments in Portfolio % of net assets as of 5/28/10 Foreign Common Stocks & Rights 98.7% Temporary Cash Investments 0.4% Other Assets and Liabilities 0.9% Investments by Country % of net assets as of 5/28/10 United Kingdom 19.1% France 12.7% Germany 10.1% Switzerland 8.0% Netherlands 7.0% South Korea 6.1% Spain 5.8% Peoples Republic of China 4.9% Japan 4.3% Brazil 3.9% Hong Kong 3.7% Norway 2.1% Australia 2.1% Taiwan (Republic of China) 2.0% Other Countries 6.9% Cash and Equivalents* 1.3% *Includes temporary cash investments and other assets and liabilities. 9 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from December 1, 2009 to May 28, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 10 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 12/1/09 5/28/10 12/1/09  5/28/10 Expense Ratio* Actual Investor Class $1,000 $866.80 $6.04 1.32% Institutional Class $1,000 $867.70 $5.13 1.12% A Class $1,000 $866.60 $7.19 1.57% B Class $1,000 $861.80 $10.59 2.32% C Class $1,000 $861.70 $10.59 2.32% R Class $1,000 $865.40 $8.32 1.82% Hypothetical Investor Class $1,000 $1,018.05 $6.53 1.32% Institutional Class $1,000 $1,019.03 $5.54 1.12% A Class $1,000 $1,016.82 $7.76 1.57% B Class $1,000 $1,013.14 $11.45 2.32% C Class $1,000 $1,013.14 $11.45 2.32% R Class $1,000 $1,015.60 $9.00 1.82% * Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 179, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 11 Schedule of Investments International Value MAY 28, 2010 (UNAUDITED) Shares Value Shares Value Common Stocks & Rights  98.7% ITALY  1.1% AUSTRALIA  2.1% ENI SpA 8,670 $162,810 Australia & New Zealand UniCredit SpA 48,220 100,972 Banking Group Ltd. 14,620 $ 276,532 263,782 National Australia Bank Ltd. 11,380 237,646 JAPAN  4.3% 514,178 Mabuchi Motor Co. Ltd. 2,800 140,842 AUSTRIA  0.9% Mitsubishi UFJ Financial Telekom Austria AG 16,860 213,137 Group, Inc. 44,420 215,778 Mitsubishi UFJ Financial BRAZIL  3.9% Group, Inc. ADR 3,660 17,714 Empresa Brasileira de Nintendo Co. Ltd. 1,830 531,564 Aeronautica SA ADR 7,620 165,964 Petroleo Brasileiro Sony Corp. 5,100 158,598 SA-Petrobras ADR 11,580 412,480 1,064,496 Vale SA Preference NETHERLANDS  7.0% Shares ADR 16,930 390,236 Akzo Nobel NV 4,950 251,579 968,680 ING Groep NV CVA 56,972 450,836 FRANCE  12.7% Koninklijke Philips Alstom SA 2,320 110,106 Electronics NV 9,497 283,203 AXA SA 26,237 430,755 Royal Dutch Shell plc Cie Generale des B Shares 23,125 583,640 Etablissements Michelin, SBM Offshore NV 9,788 155,945 Class B 8,110 539,953 1,725,203 Credit Agricole SA 8,190 87,943 NORWAY  2.1% Electricite de France SA 2,710 119,552 Telenor ASA 42,360 521,619 France Telecom SA 22,060 420,330 PEOPLES REPUBLIC OF CHINA  4.9% GDF Suez 11,844 368,494 China Shenhua Energy Co. Ltd. Sanofi-Aventis SA 5,813 348,333 H Shares 26,000 103,662 Total SA 9,030 421,184 China Telecom Corp. Ltd. Vivendi SA 12,620 272,264 H Shares 1,460,000 668,611 3,118,914 Shanghai Electric Group Co. Ltd. H Shares 916,000 420,492 GERMANY  10.1% 1,192,765 Bayerische Motoren Werke AG 6,110 281,475 PORTUGAL  0.7% Deutsche Lufthansa AG 8,410 111,432 Portugal Telecom SGPS SA 15,910 161,604 Deutsche Post AG 11,140 164,668 RUSSIAN FEDERATION  0.9% E.ON AG 20,850 634,995 OAO Gazprom ADR 11,290 231,205 Merck KGaA 6,980 506,274 SINGAPORE  1.5% SAP AG 11,810 501,361 DBS Group Holdings Ltd. 38,250 375,255 Siemens AG ADR 3,040 272,171 SOUTH KOREA  6.1% 2,472,376 Hana Financial Group, Inc. 15,320 385,163 HONG KONG  3.7% Hyundai Motor Co. 2,810 320,689 Cheung Kong Holdings Ltd. 23,300 264,191 KB Financial Group, Inc. 7,050 288,285 China Mobile Ltd. 53,500 498,228 Samsung Electronics Co. Ltd. 790 510,637 Hutchison Whampoa Ltd. 23,900 148,728 1,504,774 911,147 12 International Value Shares Value Shares Value SPAIN  5.8% Pearson plc 16,290 $223,458 Banco Santander SA 8,470 $85,966 Rolls-Royce Group plc 40,420 343,503 Iberdrola SA 63,140 420,842 Rolls-Royce Group plc Repsol YPF SA 17,380 356,712 C Shares 3,637,800 5,261 Telefonica SA ADR 9,700 556,489 Unilever plc 7,335 197,529 1,420,009 Vodafone Group plc 264,953 530,552 SWEDEN  0.6% 4,691,546 Telefonaktiebolaget LM TOTAL COMMON STOCKS & RIGHTS Ericsson B Shares 14,000 140,977 (Cost $24,012,114) SWITZERLAND  8.0% Temporary Cash Investments  0.4% ACE Ltd. 6,380 313,641 JPMorgan U.S. Treasury Basilea Pharmaceutica 1,960 119,131 Plus Money Market Fund Lonza Group AG 2,680 175,637 Agency Shares Nestle SA 8,240 371,995 (Cost $97,764) 97,764 TOTAL INVESTMENT Novartis AG 4,310 195,139 SECURITIES  99.1% Roche Holding AG 3,770 516,932 (Cost $24,109,878) Swiss Reinsurance Co. Ltd. 6,757 274,293 OTHER ASSETS 1,966,768 AND LIABILITIES  0.9% TAIWAN (REPUBLIC OF CHINA)  2.0% TOTAL NET ASSETS  100.0% Compal Electronics, Inc. 125,214 151,594 Lite-On Technology Corp. 61,783 69,792 Market Sector Diversification Taiwan Semiconductor (as a % of net assets) Manufacturing Co. Ltd. 150,749 275,308 Financials 18.6% 496,694 Telecommunication Services 15.7% TURKEY  1.2% Consumer Discretionary 12.6% Turkcell Iletisim Energy 11.4% Hizmet AS ADR 21,790 293,729 Industrials 10.8% UNITED KINGDOM  19.1% Information Technology 9.0% Aviva plc 95,440 440,151 Health Care 8.9% BAE Systems plc 37,660 175,504 Utilities 6.8% BP plc 53,240 380,536 Materials 2.6% British Airways plc 110,840 321,106 Consumer Staples 2.3% British Sky Broadcasting Group plc 30,460 253,231 Cash and Equivalents* 1.3% Burberry Group plc 30,150 300,318 *Includes temporary cash investments and other assets and liabilities. GlaxoSmithKline plc 18,590 310,702 Notes to Schedule of Investments HSBC Holdings plc (Hong Kong) 36,400 333,633 ADR American Depositary Receipt Kingfisher plc 145,040 467,935 CVA Certificaten Van Aandelen Marks & Spencer Group plc 56,340 287,423 (1) Non-income producing. National Grid plc 14,452 109,232 National Grid plc Rights 5,780 11,472 See Notes to Financial Statements. 13 Statement of Assets and Liabilities MAY 28, 2010 (UNAUDITED) Assets Investment securities, at value (cost of $24,109,878) $24,346,622 Foreign currency holdings, at value (cost of $36,957) 36,904 Receivable for capital shares sold 74,472 Dividends and interest receivable 212,164 24,670,162 Liabilities Disbursements in excess of demand deposit cash 12,752 Payable for capital shares redeemed 49,804 Accrued management fees 25,275 Service fees (and distribution fees  A Class and R Class) payable 3,497 Distribution fees payable 1,126 92,454 Net Assets $24,577,708 Net Assets Consist of: Capital (par value and paid-in surplus) $32,992,653 Undistributed net investment income 295,295 Accumulated net realized loss on investment and foreign currency transactions (8,940,836) Net unrealized appreciation on investments and translation of assets and liabilities in foreign currencies 230,596 $24,577,708 Net assets Shares outstanding Net asset value per share Investor Class, $0.01 Par Value $5,850,867 959,622 $6.10 Institutional Class, $0.01 Par Value $1,358,587 223,206 $6.09 A Class, $0.01 Par Value $15,302,299 2,497,182 $6.13* B Class, $0.01 Par Value $1,029,459 171,447 $6.00 C Class, $0.01 Par Value $827,352 135,058 $6.13 R Class, $0.01 Par Value $209,144 34,240 $6.11 *Maximum offering price $6.50 (net asset value divided by 0.9425) See Notes to Financial Statements. 14 Statement of Operations FOR THE SIX MONTHS ENDED MAY 28, 2010 (UNAUDITED) Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $46,168) $ 514,800 Interest 410 515,210 Expenses: Management fees 183,509 Distribution fees: B Class 4,755 C Class 3,506 Service fees: B Class 1,585 C Class 1,169 Distribution and service fees: A Class 22,531 R Class 422 Directors fees and expenses 740 Other expenses 1,343 219,560 Net investment income (loss) 295,650 Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions (236,263) Foreign currency transactions 112,836 (123,427) Change in net unrealized appreciation (depreciation) on: Investments (1,241,077) Translation of assets and liabilities in foreign currencies (3,117,048) (4,358,125) Net realized and unrealized gain (loss) (4,481,552) Net Increase (Decrease) in Net Assets Resulting from Operations $(4,185,902) See Notes to Financial Statements. 15 Statement of Changes in Net Assets SIX MONTHS ENDED MAY 28, 2010 (UNAUDITED) AND YEAR ENDED NOVEMBER 30, 2009 Increase (Decrease) in Net Assets Operations Net investment income (loss) $295,650 $792,809 Net realized gain (loss) (123,427) (6,688,028) Change in net unrealized appreciation (depreciation) (4,358,125) 15,518,583 Net increase (decrease) in net assets resulting from operations (4,185,902) 9,623,364 Distributions to Shareholders From net investment income: Investor Class (281,159) (55,648) Institutional Class (73,160) (609,469) A Class (645,217) (312,916) B Class (28,789) (20,569) C Class (19,261) (4,827) R Class (4,722) (1,437) Decrease in net assets from distributions (1,052,308) (1,004,866) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions (7,736) (22,114,533) Redemption Fees Increase in net assets from redemption fees 3,329 2,341 Net increase (decrease) in net assets (5,242,617) (13,493,694) Net Assets Beginning of period 29,820,325 43,314,019 End of period $ 24,577,708 $ 29,820,325 Undistributed net investment income $295,295 $1,051,953 See Notes to Financial Statements. 16 Notes to Financial Statements MAY 28, 2010 (UNAUDITED) 1. Organization and Summary of Significant Accounting Policies Organization  American Century World Mutual Funds, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. International Value Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified under the 1940 Act. The funds investment objective is to seek long-term capital growth. The fund pursues its objective by investing primarily in equity securities of foreign companies. The fund may also invest a portion of its assets in U.S. companies. The following is a summary of the funds significant accounting policies. Multiple Class  The fund is authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class, the C Class and the R Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Security Valuations  Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income  Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations  All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and certain expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Realized and unrealized gains and losses from foreign currency translations arise from changes in currency exchange rates. 17 Net realized and unrealized foreign currency exchange gains or losses occurring during the holding period of investment securities are a component of net realized gain (loss) on foreign currency transactions and net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. Certain countries may impose taxes on the contract amount of purchases and sales of foreign currency contracts in their currency. The fund records the foreign tax expense, if any, as a reduction to the net realized gain (loss) on foreign currency transactions. Repurchase Agreements  The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. Each repurchase agreement is recorded at cost. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status  It is the funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2006. Additionally, non-U.S. tax returns filed by the fund due to investments in certain foreign securities remain subject to examination by the relevant taxing authority for 7 years from the date of filing. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders  Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income, if any, are generally declared and paid annually. Distributions from net realized gains, if any, are generally declared and paid twice per year. The fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code, in all events in a manner consistent with provisions of the 1940 Act. Redemption  The fund may impose a 2.00% redemption fee on shares held less than 60 days. The fee may not be applicable to all classes. The redemption fee is retained by the fund and helps cover transaction costs that long-term investors may bear when the fund sells securities to meet investor redemptions. Indemnifications  Under the corporations organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  In preparing the financial statements, management evaluated the impact of events or transactions occurring through the date the financial statements were issued that would merit recognition or disclosure. 18 2. Fees and Transactions with Related Parties Management Fees  The corporation has entered into a Management Agreement with American Century Global Investment Management, Inc. (ACGIM) (the investment advisor) (see Note 9), under which ACGIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the fund, except brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACGIM. The fee is computed and accrued daily based on the daily net assets of the specific class of shares of the fund and paid monthly in arrears. For funds with a stepped fee schedule, the rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the funds assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 1.10% to 1.30% for the Investor Class, A Class, B Class, C Class and R Class. The Institutional Class is 0.20% less at each point within the range. The effective annual management fee for each class for the six months ended May 28, 2010 was 1.30% for the Investor Class, A Class, B Class, C Class and R Class and 1.10% for the Institutional Class. ACGIM has entered into a Subadvisory Agreement with ACIM (the subadvisor) on behalf of the fund. The subadvisor makes investment decisions for the cash portion of the fund in accordance with the funds investment objectives, policies and restrictions under the supervision of ACGIM and the Board of Directors. ACGIM pays all costs associated with retaining ACIM as the subadvisor of the fund. ACGIM has entered into a Subadvisory Agreement with Templeton Investment Counsel, LLC (Templeton) on behalf of the fund. Templeton makes investment decisions for the fund in accordance with the funds investment objectives, policies, and restrictions under the supervision of ACGIM and the Board of Directors. ACGIM pays all costs associated with retaining Templeton as the subadvisor of the fund. Templeton has entered into a Subadvisory Agreement with Franklin Templeton Investments (Asia) Limited on behalf of the fund. Distribution and Service Fees  The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and the C Class will each pay ACIS an annual distribution fee of 0.75% and service fee of 0.25%. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each classs daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended May 28, 2010, are detailed in the Statement of Operations. Other Expenses  The funds total other expenses include the fees and expenses of the funds independent directors and their legal counsel, interest, and other miscellaneous expenses. A portion of these expenses was due to nonrecurring expenses paid by the fund. The impact of total other expenses to the annualized ratio of operating expenses to average net assets was 0.02%. Related Parties  Certain officers and directors of the corporation are also officers and/ or directors of American Century Companies, Inc. (ACC), the parent of the corporations investment advisor, ACGIM, the corporations subadvisor, ACIM, the distributor of the corporation, ACIS, and the corporations transfer agent, American Century Services, LLC. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 19 3. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended May 28, 2010, were $4,378,364 and $3,582,525, respectively. 4. Capital Share Transactions Transactions in shares of the fund were as follows: Six months ended May 28, 2010 Year ended November 30, 2009 Shares Amount Shares Amount Investor Class/Shares Authorized 55,000,000 55,000,000 Sold 347,173 $ 2,423,066 673,027 $4,620,879 Issued in reinvestment of distributions 38,587 273,798 9,439 54,649 Redeemed (390,195) (2,771,587) (177,325) (1,061,257) (4,435) (74,723) 505,141 3,614,271 Institutional Class/Shares Authorized 55,000,000 55,000,000 Sold 36,253 247,319 110,391 687,461 Issued in reinvestment of distributions 10,333 73,160 105,262 609,469 Redeemed (45,101) (316,683) (4,343,332) (26,020,480) 1,485 3,796 (4,127,679) (24,723,550) A Class/Shares Authorized 45,000,000 55,000,000 Sold 750,740 5,474,243 573,706 3,482,243 Issued in reinvestment of distributions 89,337 636,290 52,914 307,968 Redeemed (885,140) (6,018,456) (823,600) (4,757,711) (45,063) 92,077 (196,980) (967,500) B Class/Shares Authorized 5,000,000 5,000,000 Sold   22,588 137,394 Issued in reinvestment of distributions 4,077 28,443 3,600 20,448 Redeemed (42,977) (295,765) (102,821) (558,503) (38,900) (267,322) (76,633) (400,661) C Class/Shares Authorized 10,000,000 50,000,000 Sold 33,546 239,654 73,369 441,842 Issued in reinvestment of distributions 2,661 18,909 808 4,679 Redeemed (21,008) (142,925) (16,397) (95,563) 15,199 115,638 57,780 350,958 R Class/Shares Authorized 5,000,000 5,000,000 Sold 19,658 138,144 5,090 29,371 Issued in reinvestment of distributions 667 4,722 248 1,437 Redeemed (2,974) (20,068) (2,852) (18,859) 17,351 122,798 2,486 11,949 Net increase (decrease) (54,363) $(7,736) (3,835,885) $(22,114,533) 20 5. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the funds securities as of May 28, 2010. The Schedule of Investments provides additional details on the funds portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks & Rights $2,422,424 $21,826,434  Temporary Cash Investments 97,764   Total Value of Investment Securities $2,520,188 $21,826,434  6. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. 7. Interfund Lending The fund, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the fund to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Directors. During the six months ended May 28, 2010, the fund did not utilize the program. 21 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of May 28, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $24,237,812 Gross tax appreciation of investments $3,978,316 Gross tax depreciation of investments (3,869,506) Net tax appreciation (depreciation) of investments $ 108,810 The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. As of November 30, 2009, the fund had accumulated capital losses of $(8,554,284), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers of $(1,370,503) and $(7,183,781) expire in 2016 and 2017, respectively. 9. Corporate Event As part of a long-standing estate and business succession plan established by ACC Co-Chairman James E. Stowers, Jr., the founder of American Century Investments, ACC Co-Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of the funds advisors. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee may technically be considered a change of control of ACC and therefore also a change of control of the funds advisors even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of the funds investment advisory and subadvisory agreements. Under the 1940 Act, an assignment automatically terminated such agreements, making the approval of new agreements necessary. On February 16, 2010, the Board of Directors approved interim investment advisory and subadvisory agreements under which the fund will be managed until new agreements are approved by fund shareholders. The interim agreements are substantially identical to the terminated agreements (with the exception of different effective and termination dates) and will not result in changes in the management of American Century Investments, the fund, its investment objectives, fees or services provided. On March 29, 2010, the Board of Directors approved new investment advisory and subadvisory agreements. The new agreements are also substantially identical to the terminated agreements (except for the date, the substitution of ACIM for ACGIM and certain other non-material changes). In order to streamline American Centurys corporate organization, ACGIM was merged into ACIM on July 16, 2010. The new agreements for the fund were approved by shareholders at a Special Meeting of Shareholders on June 16, 2010. The new agreements went into effect on July 16, 2010. 22 Financial Highlights International Value Investor Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.33 $5.47 $11.48 $14.36 $12.85 Income From Investment Operations Net Investment Income (Loss) 0.08 0.11 0.19 0.22 0.15 Net Realized and Unrealized Gain (Loss) (1.02) 1.88 (5.18) 2.09 1.36 Total From Investment Operations (0.94) 1.99 (4.99) 2.31 1.51 Distributions From Net Investment Income (0.29) (0.13) (0.24) (0.47)  From Net Realized Gains   (0.78) (4.72)  Total Distributions (0.29) (0.13) (1.02) (5.19)  Net Asset Value, End of Period $6.10 $7.33 $5.47 $11.48 $14.36 Total Return (13.32)% 36.98% (47.43)% 23.55% 11.75% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.32% 1.31% 1.31% 1.30% 1.30% Ratio of Net Investment Income (Loss) to Average Net Assets 2.30% 2.34% 2.20% 1.96% 2.77% Portfolio Turnover Rate 13% 16% 4% 11% 17% Net Assets, End of Period (in thousands) $5,851 $7,062 $2,512 $3,044 $437 (1) Six months ended May 28, 2010 (unaudited). (2) April 3, 2006 (commencement of sale) through November 30, 2006. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. (6) Due to cyclical dividends and the eight-month period ended November 30, 2006, the annualized ratio of net investment income (loss) to average net assets is higher than expected. See Notes to Financial Statements. 23 International Value Institutional Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.34 $5.48 $11.50 $14.38 $12.85 Income From Investment Operations Net Investment Income (Loss) 0.09 0.18 0.21 0.23 0.25 Net Realized and Unrealized Gain (Loss) (1.02) 1.82 (5.19) 2.10 1.28 Total From Investment Operations (0.93) 2.00 (4.98) 2.33 1.53 Distributions From Net Investment Income (0.32) (0.14) (0.26) (0.49)  From Net Realized Gains   (0.78) (4.72)  Total Distributions (0.32) (0.14) (1.04) (5.21)  Net Asset Value, End of Period $6.09 $7.34 $5.48 $11.50 $14.38 Total Return (13.23)% 37.18% (47.32)% 23.77% 11.91% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.12% 1.11% 1.11% 1.10% 1.10% Ratio of Net Investment Income (Loss) to Average Net Assets 2.50% 2.54% 2.40% 2.16% 2.97% Portfolio Turnover Rate 13% 16% 4% 11% 17% Net Assets, End of Period (in thousands) $1,359 $1,627 $23,847 $45,262 $35,574 (1) Six months ended May 28, 2010 (unaudited). (2) April 3, 2006 (commencement of sale) through November 30, 2006. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. (6) Due to cyclical dividends and the eight-month period ended November 30, 2006, the annualized ratio of net investment income (loss) to average net assets is higher than expected. See Notes to Financial Statements. 24 International Value A Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.33 $5.48 $11.49 $14.35 $12.70 $10.91 $9.64 Income From Investment Operations Net Investment Income (Loss) 0.07 0.10 0.18 0.20 0.25 0.18 0.13 Net Realized and Unrealized Gain (Loss) (1.01) 1.86 (5.20) 2.11 1.40 1.97 1.37 Total From Investment Operations (0.94) 1.96 (5.02) 2.31 1.65 2.15 1.50 Distributions From Net Investment Income (0.26) (0.11) (0.21) (0.45)  (0.15) (0.11) From Net Realized Gains   (0.78) (4.72)  (0.21) (0.12) Total Distributions (0.26) (0.11) (0.99) (5.17)  (0.36) (0.23) Net Asset Value, End of Period $6.13 $7.33 $5.48 $11.49 $14.35 $12.70 $10.91 Total Return (13.34)% 36.40% (47.53)% 23.44% 12.99% 19.95% 15.58% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.57% 1.56% 1.51% 1.40% 1.40% 1.35% 1.41% Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) 1.57% 1.56% 1.56% 1.55% 1.55% 1.35% 1.41% Ratio of Net Investment Income (Loss) to Average Net Assets 2.05% 2.09% 2.00% 1.86% 2.67% 1.52% 1.28% Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) 2.05% 2.09% 1.95% 1.71% 2.52% 1.52% 1.28% Portfolio Turnover Rate 13% 16% 4% 11% 17% 7% 18% Net Assets, End of Period (in thousands) $15,302 $18,644 $15,015 $24,558 $19,890 $54,617 $203,215 (1) Six months ended May 28, 2010 (unaudited). (2) April 1, 2006 through November 30, 2006. The funds fiscal year end was changed from March 31 to November 30, resulting in an eight-month annual reporting period. For the years before November 30, 2006, the funds fiscal year end was March 31. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) The distributor voluntarily waived a portion of its distribution and service fees from April 1, 2006 through March 31, 2008. (6) Annualized. (7) Due to cyclical dividends and the eight-month period ended November 30, 2006, the annualized ratio of net investment income (loss) to average net assets is higher than expected. See Notes to Financial Statements. 25 International Value B Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.11 $5.32 $11.16 $14.08 $12.51 $10.75 $9.52 Income From Investment Operations Net Investment Income (Loss) 0.04 0.05 0.11 0.12 0.17 0.10 0.06 Net Realized and Unrealized Gain (Loss) (1.00) 1.81 (5.05) 2.05 1.40 1.93 1.34 Total From Investment Operations (0.96) 1.86 (4.94) 2.17 1.57 2.03 1.40 Distributions From Net Investment Income (0.15) (0.07) (0.12) (0.37)  (0.06) (0.05) From Net Realized Gains   (0.78) (4.72)  (0.21) (0.12) Total Distributions (0.15) (0.07) (0.90) (5.09)  (0.27) (0.17) Net Asset Value, End of Period $6.00 $7.11 $5.32 $11.16 $14.08 $12.51 $10.75 Total Return (13.82)% 35.36% (47.84)% 22.51% 12.55% 19.07% 14.69% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.32% 2.31% 2.22% 2.09% 2.09% 2.08% 2.09% Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) 2.32% 2.31% 2.31% 2.30% 2.30% 2.08% 2.09% Ratio of Net Investment Income (Loss) to Average Net Assets 1.30% 1.34% 1.29% 1.17% 1.98% 0.90% 0.61% Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) 1.30% 1.34% 1.20% 0.96% 1.77% 0.90% 0.61% Portfolio Turnover Rate 13% 16% 4% 11% 17% 7% 18% Net Assets, End of Period (in thousands) $1,029 $1,495 $1,526 $4,059 $4,313 $4,917 $5,165 (1) Six months ended May 28, 2010 (unaudited). (2) April 1, 2006 through November 30, 2006. The funds fiscal year end was changed from March 31 to November 30, resulting in an eight-month annual reporting period. For the years before November 30, 2006, the funds fiscal year end was March 31. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) The distributor voluntarily waived a portion of its distribution and service fees from April 1, 2006 through March 31, 2008. (6) Annualized. (7) Due to cyclical dividends and the eight-month period ended November 30, 2006, the annualized ratio of net investment income (loss) to average net assets is higher than expected. See Notes to Financial Statements. 26 International Value C Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.25 $5.42 $11.37 $14.27 $12.85 Income From Investment Operations Net Investment Income (Loss) 0.05 0.05 0.12 0.12 0.14 Net Realized and Unrealized Gain (Loss) (1.02) 1.85 (5.17) 2.07 1.28 Total From Investment Operations (0.97) 1.90 (5.05) 2.19 1.42 Distributions From Net Investment Income (0.15) (0.07) (0.12) (0.37)  From Net Realized Gains   (0.78) (4.72)  Total Distributions (0.15) (0.07) (0.90) (5.09)  Net Asset Value, End of Period $6.13 $7.25 $5.42 $11.37 $14.27 Total Return (13.83)% 35.44% (47.93)% 22.28% 11.05% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.32% 2.31% 2.31% 2.30% 2.30% Ratio of Net Investment Income (Loss) to Average Net Assets 1.30% 1.34% 1.20% 0.96% 1.77% Portfolio Turnover Rate 13% 16% 4% 11% 17% Net Assets, End of Period (in thousands) $827 $869 $337 $222 $41 (1) Six months ended May 28, 2010 (unaudited). (2) April 3, 2006 (commencement of sale) through November 30, 2006. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. (6) Due to cyclical dividends and the eight-month period ended November 30, 2006, the annualized ratio of net investment income (loss) to average net assets is higher than expected. See Notes to Financial Statements. 27 International Value R Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.28 $5.45 $11.42 $14.31 $12.85 Income From Investment Operations Net Investment Income (Loss) 0.09 0.09 0.13 0.11 0.19 Net Realized and Unrealized Gain (Loss) (1.04) 1.84 (5.14) 2.14 1.27 Total From Investment Operations (0.95) 1.93 (5.01) 2.25 1.46 Distributions From Net Investment Income (0.22) (0.10) (0.18) (0.42)  From Net Realized Gains   (0.78) (4.72)  Total Distributions (0.22) (0.10) (0.96) (5.14)  Net Asset Value, End of Period $6.11 $7.28 $5.45 $11.42 $14.31 Total Return (13.46)% 35.90% (47.61)% 22.91% 11.36% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.82% 1.81% 1.81% 1.80% 1.80% Ratio of Net Investment Income (Loss) to Average Net Assets 1.80% 1.84% 1.70% 1.46% 2.27% Portfolio Turnover Rate 13% 16% 4% 11% 17% Net Assets, End of Period (in thousands) $209 $123 $78 $202 $28 (1) Six months ended May 28, 2010 (unaudited). (2) April 3, 2006 (commencement of sale) through November 30, 2006. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. (6) Due to cyclical dividends and the eight-month period ended November 30, 2006, the annualized ratio of net investment income (loss) to average net assets is higher than expected. See Notes to Financial Statements. 28 Board Approval of Management and Subadvisory Agreements American Century Global Investment Management, Inc. (ACGIM or the Advisor) currently serves as investment advisor to the Fund under an interim management agreement (the Interim Management Agreement) between the Advisor and the Fund approved by the Funds Board of Directors (the Board). American Century Investment Management, Inc. (ACIM or the Subadvisor) currently serves as subadvisor to the Fund under an interim investment subadvisory agreement (the Interim Subad-visory Agreement and, together with the Interim Management Agreement, the Interim Agreements). The Advisor and the Subadvisor (together, the Advisors) previously served as investment advisors to the Fund pursuant to agreements (the Prior Agreements). In addition, Templeton Investment Counsel, LLC (Templeton) currently serves as a subadvisor to the Fund under an interim investment subadvisory agreement with ACGIM (the Templeton Interim Subadvisory Agreement). Franklin Templeton Investments (Asia) Limited (Franklin Asia and, together with Templeton, the Templeton Subadisors) also currently serves as an additional subad-visor to the fund under an interim investment subadvisory agreement with Templeton (Franklin Asia Interim Subadvisory Agreement and, together with the Templeton Interim Subadvisory Agreement, the Interim Templeton Agreements). Templeton and Franklin Asia previously served as investment advisors to the Fund pursuant to agreements (the Prior Templeton Agreements). The Prior Agreements and Prior Templeton Agreements all terminated in accordance with their terms on February 16, 2010, as a result of a change of control of the Advisors and the Subadvisors parent company, American Century Companies, Inc. (ACC). The change in control occurred as the result of a change in the trustee of a trust created by James E. Stowers, Jr., the founder of American Century Investments, which holds shares representing a significant interest in ACC stock. Mr. Stowers previously served as the trustee of the trust. On February 16, 2010, Richard W. Brown, Co-Chairman of ACC with Mr. Stowers, became the trustee in accordance with the terms of the trust and Mr. Stowers long-standing estate and succession plan. On February 18, 2010, the Board approved the Interim Agreements and Interim Templeton Agreements in accordance with Rule 15a-4 under the Investment Company Act to ensure continued management of the Fund by the Advisor, Subadvisor, Templeton and Franklin Asia after the termination of the Prior Agreements and Prior Templeton Agreements. In addition, because American Century had indicated its intention to merge ACGIM into ACIM prior to the expiration of the Interim Agreements and Interim Templeton Agreements, the new management agreements (which require Shareholder approval under the Act) that replace the Interim Agreements and Interim Templeton Agreements are between the Fund and ACIM as investment advisor to the Fund (the Proposed Management Agreement) and between ACIM and the Templeton Subadvisors as subadvisors to the Fund (the Proposed Combined Subadvisory Agreement and, together with the Proposed Management Agreement, the Proposed Agreements). The Board approved the Proposed Agreements and recommended their approval to shareholders. Fund shareholders approved the Proposed Agreements at a meeting on June 16, 2010. 29 The Board took into consideration that the combination of ACGIM into ACIM is being undertaken for reasons of organizational simplification and will eliminate the need for additional investment management agreements without changing the nature, quality, or extent of services provided to the Fund. The Board noted that the merger was not related to the change of control that necessitated the Interim Agreements and Interim Templeton Agreements and would not result in any change to the personnel managing the Fund. The Interim Agreements and the Proposed Management Agreement are substantially identical to the Prior Agreements except for their effective dates, the termination provisions of the Interim Agreements, and the elimination of a subadvisor in the Proposed Management Agreement. The Interim Templeton Agreements and Proposed Combined Subadvisory Agreement are substantially identical to the Prior Templeton Agreements except for their effective dates, the termination provisions of the Interim Templeton Agreements and the combination of the two subadvisory agreements into the Proposed Combined Subadvisory Agreement. Under the Proposed Agreements, ACIM will provide the same services as provided by ACGIM and ACIM, and Templeton and Franklin Asia will continue to provide the same services. In addition, under the Proposed Agreements, ACIM, Templeton and Franklin Asia will be subject to the same duties, and receive the same compensation rate as under the Prior Agreements and Prior Templeton Agreements. Basis for Board Approval of Interim Agreements In considering the approval of the Interim Agreements, Rule 15a-4 requires the Board to approve the contracts within ten business days of the termination of the prior agreements and to determine that the compensation to be received under each interim agreement is no greater than would have been received under the corresponding prior agreement. In connection with the approval, the Board noted that it oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor and the Subadvisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. In evaluating the Interim Agreements, the Board, assisted by the advice of its independent legal counsel, considered a number of factors in addition to those required by the rule with no one factor being determinative to its analysis. Among the factors considered by the Board were the circumstances and effect of the change of control, the fact that the Advisor and the Subad-visor will provide the same services and receive the same compensation rate as under the Prior Agreements, and that the change of control did not result in a change of the personnel managing the Fund. Upon completion of its analysis, the Board approved the Interim Agreements, determining that the continued management of the Fund by the Advisor and the Subadvisor was in the best interests of the Fund and Fund shareholders. 30 Basis for Board Approval of Proposed Management Agreement At a meeting held on March 29, 2010, after considering all information presented, the Board approved, and determined to recommend that shareholders approve, the Proposed Management Agreement. In connection with that approval, the Board requested and reviewed extensive data and information compiled by the Advisor, the Subadvisor, and certain independent providers of evaluation data concerning the Fund and services provided to the Fund. The Board oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided to the Fund, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services provided to the Fund;  the wide range of programs and services provided to the Fund and its shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the Advisors;  data comparing the cost of owning the Fund to the cost of owning similar funds;  the fact that there will be no changes to the fees, services, or personnel who provide such services as compared to the Prior Agreements;  data comparing the Funds performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Fund to the Advisors and the overall profitability of the Advisors;  data comparing services provided and charges to the Fund with those for other non-fund investment management clients of the Advisors; and  consideration of collateral or fall-out benefits derived by the Advisors from the management of the Fund and potential sharing of economies of scale in connection with the management of the Fund. The Board also considered whether there was any reason for not continuing the existing arrangement with the consolidated Advisors. In particular, the Board recognized that shareholders may have invested in the Fund on the strength of the Advisors industry standing and reputation and in the expectation that the Advisors will have a continuing role in providing services to the Fund. 31 The Board considered all of the information provided by the Advisor, the Subadvisor, the independent data providers, and the Boards independent legal counsel, and evaluated such information for the Fund. The Board did not identify any single factor as being all-important or controlling, and each Board member may have attributed different levels of importance to different factors. In deciding to approve the Proposed Management Agreement under the terms ultimately determined by the Board to be appropriate, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services  Generally. Under the Proposed Management Agreement, ACIM is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the Proposed Management Agreement, ACIM provides or arranges at its own expense a wide variety of services including:  constructing and designing the Fund  portfolio research and security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets  daily valuation of the Funds portfolio  shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. Investment Management Services. The investment management services provided to the Fund are complex and provide Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes, and liquidity. As a part of its general oversight and in evaluating investment performance, the Board expects ACIM to manage the Fund in accordance 32 with its investment objectives and approved strategies. In providing these services, ACIM utilizes teams of investment professionals who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the Fund receives special reviews until performance improves, during which time the Board discusses with ACIM the reasons for such underperformance and any efforts being undertaken to improve performance. Shareholder and Other Services. Under the Proposed Management Agreement, ACIM will also provide the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through the various committees of the Board, regularly reviews reports and evaluations of such services. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by ACIM. Costs of Services Provided and Profitability. The Advisors provided detailed information concerning their cost of providing various services to the Fund, their profitability in managing the Fund, their overall profitability, and their financial condition. The Board reviewed with the Advisors the methodology used to prepare this financial information. The Board has also reviewed with the Advisors their methodology for compensating the investment professionals that provide services to the Fund as well as compensation to the five highest paid personnel of the Advisors. This financial information regarding the Advisors is considered in order to evaluate the Advisors financial condition, ACIMs ability to continue to provide services under the Proposed Management Agreement, and the reasonableness of the proposed management fees. The Board concluded that the Advisors profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers ACIMs commitment to providing quality services to shareholders and to conducting its business ethically. It noted that ACIMs practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by ACIM regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by ACIM and its reinvestment in its ability to provide and expand those services. Accordingly, the Board seeks 33 to evaluate economies of scale by reviewing information, such as year-over-year profitability of its advisor generally, the profitability of its management of the Fund specifically, and the expenses incurred by the advisor in providing various functions to the Fund. The Board believes ACIM will appropriately share economies of scale through its competitive fee structure, offering competitive fees from fund inception, fee breakpoints as the Fund increases in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. Comparison to Fees of Funds not Managed by the Advisor. Both the Prior Agreements and Proposed Management Agreements provide that the Fund pays ACGIM or ACIM a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Funds Independent Directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, ACIM is responsible for providing all investment advisory, custody, audit, administrative, compliance, record-keeping, marketing and shareholder services, or arranging and supervising third parties that provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to ACIM the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Boards analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider comparing the Funds unified fee to the total expense ratios of similar funds not managed by ACIM. The Board concluded that the management fee to be paid by the Fund to ACIM under the Proposed Management Agreement is reasonable in light of the services to be provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from ACIM concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. 34 Collateral or Fall-Out Benefits Derived by the Advisor. The Board considered the existence of collateral benefits ACIM may receive as a result of its relationship with the Fund. The Board concluded that ACIMs primary business is managing mutual funds and it generally does not use Fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that ACIM receives proprietary research from broker-dealers that execute Fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that ACIM is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of fund clients to determine breakpoints in each funds fee schedule, provided they are managed using the same investment team and strategy. Basis for the Boards Approval of the Proposed Combined Subadvisory Agreement. At its meeting held on March 29, 2010, the Board considered and approved the Proposed Combined Subadvisory Agreement between ACIM, Templeton and Franklin Asia with respect to the Fund. In approving the Proposed Combined Subadvisory Agreement, the Board considered the following criteria relevant to Templeton and Franklin Asia:  the nature of the investment management services provided to the Fund;  Templeton and Franklin Asias breadth of experience in international fund management;  data comparing the Funds performance to appropriate benchmarks and a peer group of other funds with similar objectives and strategies; and  the compliance policies, procedures, and regulatory experience of Templeton and Franklin Asia. The Board also considered Templeton and Franklin Asias positive track record with respect to complying with American Centurys stringent requirements for trading practices and soft dollar arrangements. Under the Proposed Combined Subadvisory Agreement, Templeton and Franklin Asia are responsible for managing the investment operations and composition of the Fund, including the purchase, retention, and disposition of the investments held by the Fund. In performing its evaluation, the Board considered information received in connection with the approval of the Proposed Combined Subadvisory Agreement, as well as information provided on an ongoing basis at its regularly scheduled Board and committee meetings. The Board did not consider the profitability of Templeton because Templeton is paid from the unified fee of the funds advisor as a result of arms length negotiations. 35 After considering all information presented, and while no single factor was determinative, the Funds Board, including the Independent Directors, unanimously approved the Proposed Combined Subadvisory Agreement and determined to recommend that shareholders of the International Value Fund approve the Proposed Combined Subadvisory Agreement. Conclusion of the Board. As a result of this process, the Board, in the absence of particular circumstances and assisted by the advice of its independent legal counsel, taking into account all of the factors discussed above and the information provided by ACIM and others, concluded that the Proposed Management Agreement and Proposed Combined Subadvisory Agreement be approved and recommended its approval to Fund shareholders. 36 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you dont want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you dont have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 37 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. Morgan Stanley Capital International (MSCI) has developed several indices that measure the performance of foreign stock markets. The MSCI EAFE (Europe, Australasia, Far East) Index is designed to measure developed market equity performance, excluding the U.S. and Canada. The MSCI EAFE Growth Index is a capitalization-weighted index that monitors the performance of growth stocks from Europe, Australasia, and the Far East. The MSCI EAFE Value Index is a capitalization-weighted index that monitors the performance of value stocks from Europe, Australasia, and the Far East. The MSCI EM (Emerging Markets) Index represents the performance of stocks in global emerging market countries. The MSCI Europe Index is designed to measure equity market performance in Europe. The MSCI Japan Index is designed to measure equity market performance in Japan. The MSCI World Free Index represents the performance of stocks in developed countries (including the United States) that are available for purchase by global investors. 38 Notes 39 Notes 40 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century World Mutual Funds, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-68672 Semiannual Report May 28, 2010 American Century Investments ® International Discovery Fund Table of Contents Presidents Letter 2 Independent Chairmans Letter 3 Market Perspective 4 International Equity Total Returns 4 International Discovery Performance 5 Portfolio Commentary 7 Top Ten Holdings 9 Types of Investments in Portfolio 9 Investments by Country 9 Shareholder Fee Example 10 Financial Statements Schedule of Investments 12 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Notes to Financial Statements 18 Financial Highlights 24 Other Information Board Approval of Management and Subadvisory Agreements 29 Additional Information 35 Index Definitions 36 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended May 28, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the Insights & News tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web sites home page also provides a link to Our Story, which, first and foremost, outlines our commitmentsince 1958to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. Thats who we are. Another important, unique facet of our story and who we are is Profits with a Purpose, which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organizationfounded by our company founder James E. Stowers, Jr. and his wife Virginiathat is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairmans Letter Fellow Shareholders, The principal event at a recent board meeting was the retirement of Jim Stowers, Jr. from the American Century Mutual Funds Kansas City board. This was one of those times when you felt like you were living a historical moment. Jimwho celebrated his 86th birthday in Januaryfounded what was known as Twentieth Century Mutual Funds over 50 years ago. Through the years, his number one priority has been to Put Investors First! The board presented Jim with a resolution acknowledging that, by building a successful investment company, he has impacted the lives of many by helping them on the path to financial success. We respect Jims decision to focus his energy on the Stowers Institute for Medical Research and American Century Companies, Inc. (ACC), the parent company of the funds investment advisor. The pioneering medical research that Jim and his wife Virginia have made possible through the Institute should enrich the lives of millions in the future. Shortly after his retirement from the board, we received word that ACCs co-chairman Richard W. Brown had succeeded Jim as trustee of a trust that holds a significant interest in ACC stock as a part of Jims long-standing estate and business succession plan. While holding less than a majority interest, the trust is presumed to control the funds investment advisors under the Investment Company Act of 1940. This change triggered the need for a shareholder proxy to approve new management and subadvisory agreements for the funds. I am happy to report that all of the proposals contained in the proxy received the necessary votes and were approved. On behalf of the board, I want to once again thank Jim for his mutual fund board service. More than three years ago, Jim and Richard Brown installed a strong and effective leadership team at American Century Investments and I look forward to continuing to work with them on behalf of fund shareholders. And while Jim no longer sits on the fund board, the inherent optimism captured by his favorite catch phraseThe best is yet to bestill resonates with all of us who have the privilege of serving you. I invite you to send your comments, questions or concerns to me at dhpratt@fundboardchair.com. 3 Market Perspective By Mark Kopinski, Chief Investment Officer, Global and Non-U.S. Equity Events in May Sent Stocks Tumbling Global stock returns generally remained robust for the first several months of the period, as the rally unleashed in March 2009 continued into 2010. Optimism regarding the global economic recovery and business sector gains helped keep stocks in positive territory. Nevertheless, as spring set in, the global stock market rally ended abruptly, starting with the May 6 Flash Crash in the U.S. stock market, when the major indices plunged nearly 7% within 15 minutes. Furthermore, problems that had been percolating in Europe and in the global geopolitical arena boiled over in May, triggering a sharp stock market selloff. In particular, the expanding European government debt crisis beyond Greece, the downgrade of Spains credit rating, the worsening oil disaster in the Gulf of Mexico, and escalating tensions in the Middle East rattled investors nerves. Overall, developed international equity markets significantly under-performed the U.S. market and the emerging markets. European stocks suffered the largest losses for the six-month period, as the mounting debt crisis worried investors. Exploding debt in Greece, Italy, Spain, Ireland, and Portugal all came under scrutiny. Debt Remained the Roadblock to Growth The sovereign debt problem did not just happen as a result of the recent financial crisis or recession; it is a longer-term issue. Recent events only exacerbated the problem and accelerated its becoming a crisis. In fact, sovereign solvency has emerged as one of the most significant roadblocks to growth. Currently, the market is focused on Europe, where severe austerity measures are required to get fiscal balances back in order. This is likely to trim 0.5% from European growth during the next year. The weaker euro should help offset some of the decline in growth, but the more export-oriented northern countries will be the main beneficiaries. Commodity-based countries, such as Australia and Norway, have been the most resilient and have seen more impressive economic recoveries. The debt crisis likely will mean European interest rates will remain accommodative for the remainder of 2010. International Equity Total Returns For the six months ended May 28, 2010* (in U.S. dollars) MSCI EAFE Index -10.90% MSCI Europe Index -14.77% MSCI EAFE Growth Index -8.85% MSCI World Free Index -4.92% MSCI EAFE Value Index -12.95% MSCI Japan Index 0.10% MSCI EM Index -2.75% *Total returns for periods less than one year are not annualized and are based on the period beginning December 1, 2009. 4 Performance International Discovery Total Returns as of May 28, 2010 Average Annual Returns Ticker Since Inception Symbol 6 months (1) (2) 1 year 5 years 10 years Inception Date Investor Class TWEGX -5.06% 12.43% 5.45% 3.00% 10.81% 4/1/94 MSCI AC World ex-US Mid Cap Growth Index  -6.37% 12.87% 3.34% 0.61% N/A  Institutional Class TIDIX -5.09% 12.60% 5.64% 3.19% 9.08% 1/2/98 A Class ACIDX 4/28/98 No sales charge* -5.26% 12.16% 5.19% 2.74% 6.98% With sales charge* -10.70% 5.73% 3.94% 2.13% 6.45% C Class TWECX 3/1/10 No sales charge*     -4.82% With sales charge*     -5.78% R Class TWERX 3/1/10 Before redemption fee     -4.71% Net of redemption fee     -6.61% * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge for equity funds and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Total returns for periods less than one year are not annualized. (2) Total returns are based on the periods beginning December 1, 2009 for the 6 month returns, June 1, 2009 for the 1 year returns, June 1, 2005 for the 5 year returns and June 1, 2000 for the 10 year returns. (3) Benchmark data first available June 1994. (4) Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. (5) Returns reflect the deduction of a 2.00% redemption fee, incurred if shares were redeemed within 180 days after purchase. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Historically, small company stocks have been more volatile than the stocks of larger, more established companies. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 International Discovery Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class R Class 1.48% 1.28% 1.73% 2.48% 1.98% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Historically, small company stocks have been more volatile than the stocks of larger, more established companies. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 6 Portfolio Commentary International Discovery Portfolio Managers: Mark Kopinski and Brian Brady Performance Summary The International Discovery portfolio returned -5.06%* for the six months ended May 28, 2010, compared with its benchmark, the MSCI All-Country World ex-U.S. Mid Cap Growth Index, which returned -6.37%. Investor confidence generally remained upbeat for the first four months of the period, as the global economic recovery appeared to gain momentum and stock prices continued to climb. But, late in the period, mounting concerns about the massive levels of sovereign debt in Greece, Spain, and other European nations put an end to the yearlong global stock market rally. Stock prices plunged, wiping out the gains achieved earlier in the period. International growth stocks fared slightly better than their value counterparts, while small-cap stocks outperformed large-cap stocks. Meanwhile, the euro tumbled sharply relative to the U.S. dollar, which added to the woes of foreign-based corporations. Earnings growth and momentum, which are important components of the portfolios investment process, performed well during the first several months of the period, which accounted for the portfolios relative outperformance compared with the benchmark. More specifically, our stock selection and sector allocations helped push the portfolio ahead of the index for the six-month period. Spain Topped Contributors From a country perspective, our exposure in Spain made the greatest contribution to relative performance, followed by South Korea and Greece. Stock selection was the driving force in Spain and South Korea, while an underweight helped relative results in Greece. South Korea was home to the portfolios top two contributors for the period, both portfolio-only positions: Samsung Electro-Mechanics, an electronic equipment and products manufacturer, and Kia Motors, an automobile manufacturer. Samsung reported strong operating profits and double-digit sales growth and said it expected strong demand for its semiconductors throughout the remainder of 2010. Kia Motors experienced explosive global sales growth, with particularly strong gains in China. At the opposite end of the performance spectrum, portfolio exposure in China, Norway, and Singapore detracted the most from results. Stock selection hurt in China and Singapore, and an overweighted position detracted in Norway. Our portfolio-only position in Norways Storebrand Asa, an insurance, banking, and asset-management company, represented the portfolios largest detractor for the period. *All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized and are based on the period beginning December 1, 2009. 7 International Discovery Financials, Industrials Outperformed The portfolios financials, industrials, and energy sectors represented the largest contributors to relative performance, primarily due to robust stock selection. In addition, an underweighted position in financials and an overweight in energy helped relative results. Within the financials sector, the commercial banking industry benefited from strong stock selection. The industrials sector, which finished the period as the portfolios largest sector weighting, benefited from favorable results in a variety of industries, including machinery, transportation infrastructure, and electrical equipment. Within the energy sector, our overweighted position in Canada-based Pacific Rubiales Energy Corp., an oil and natural gas company, was among the portfolios top contributors for the period. Materials, Consumer Staples Disappointed Stock selection detracted from results in the portfolios materials, consumer staples, and health care sectors during the period. In the materials sector, the metals and mining industry represented the largest performance detractor. In particular, our underweighted positions in two gold-mining companies, Canadas Eldorado Gold Corp. and the United Kingdoms Randgold Resources, dragged down relative results. Outlook Global economic activity is improving, but significant headwinds remainnamely, the explosion of sovereign debt in developed nations. So far, government responses to the crisis have varied, and this lack of coordination may lead to divergent economic performance in the year ahead. Among sectors, the portfolio remains heavily exposed to technology and industrials, which should benefit in the move from economic recovery to expansion. We expect further volatility throughout the international stock markets, yet we will continue to seek small- to mid-sized companies located around the world (excluding the United States) offering promising growth opportunities. 8 International Discovery Top Ten Holdings % of net assets as of 5/28/10 Samsung Electro-Mechanics Co. Ltd. 2.8% FLSmidth & Co. A/S 2.5% Marubeni Corp. 2.4% Lanxess AG 2.2% Sumitomo Heavy Industries Ltd. 2.2% Omron Corp. 2.0% Vallourec SA 2.0% ARM Holdings plc 1.9% Kawasaki Kisen Kaisha Ltd. 1.8% Storebrand ASA 1.8% Types of Investments in Portfolio % of net assets as of 5/28/10 Foreign Common Stocks 98.3% Temporary Cash Investments 0.6% Other Assets and Liabilities 1.1% Investments by Country % of net assets as of 5/28/10 Japan 17.4% United Kingdom 13.1% Canada 7.9% France 7.8% Denmark 6.5% South Korea 6.2% Germany 5.1% Switzerland 4.8% Australia 3.6% Taiwan (Republic of China) 3.5% Sweden 3.0% Norway 2.9% Netherlands 2.5% Finland 2.4% Other Countries 11.6% Cash and Equivalents* 1.7% *Includes temporary cash investments and other assets and liabilities. 9 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from December 1, 2009 to May 28, 2010 (except as noted). Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information 10 to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 12/1/09 5/28/10 12/1/09 - 5/28/10 Expense Ratio Actual Investor Class $1,000 $949.40 $6.88 1.44% Institutional Class $1,000 $949.10 $5.93 1.24% A Class $1,000 $947.40 $8.07 1.69% C Class $1,000 $951.80 $5.74 2.44% R Class $1,000 $952.90 $4.57 1.94% Hypothetical Investor Class $1,000 $1,017.46 $7.12 1.44% Institutional Class $1,000 $1,018.44 $6.14 1.24% A Class $1,000 $1,016.23 $8.36 1.69% C Class $1,000 $1,012.55 $12.04 2.44% R Class $1,000 $1,015.01 $9.59 1.94% (1) Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 179, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. (2) Ending account value based on actual return from March 1, 2010 (commencement of sale) through May 28, 2010. (3) Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 88, the number of days in the period from March 1, 2010 (commencement of sale) through May 28, 2010, divided by 365, to reflect the period. Had the class been available for the full period, the expenses paid during the period would have been higher. (4) Ending account value and expenses paid during period assumes the class had been available throughout the entire period and are calculated using the classs annualized expense ratio listed in the table above. 11 Schedule of Investments International Discovery MAY 28, 2010 (UNAUDITED) Shares Value Shares Value Common Stocks  98.3% Technip SA 67,100 $4,369,752 AUSTRALIA  3.6% Vallourec SA 90,400 16,720,728 Amcor Ltd. 2,480,300 $12,862,863 65,698,687 Billabong International Ltd. 960,000 8,170,947 GERMANY  5.1% Coca-Cola Amatil Ltd. 457,600 4,188,744 adidas AG 167,200 8,267,040 Cochlear Ltd. 89,800 5,548,265 Aixtron AG 164,700 4,444,542 Infineon Technologies AG 2,170,100 12,113,706 30,770,819 AUSTRIA  0.8% Lanxess AG 456,800 18,499,750 Andritz AG 129,800 7,145,154 43,325,038 BELGIUM  0.8% HONG KONG  0.5% Bekaert SA 43,300 7,212,008 Noble Group Ltd. 3,252,090 4,040,900 BERMUDA  1.7% HUNGARY  0.3% Frontline Ltd. 330,200 10,860,278 OTP Bank plc 112,900 2,862,613 Seadrill Ltd. 153,700 3,147,333 INDIA  1.0% 14,007,611 IRB Infrastructure Developers Ltd. 821,500 4,581,896 CANADA  7.9% Shriram Transport Finance Gildan Activewear, Inc. 383,300 11,085,036 Co. Ltd. 229,000 2,739,730 Imax Corp. 645,800 10,946,310 Yes Bank Ltd. 209,167 1,257,373 Intact Financial Corp. 244,500 10,535,989 8,578,999 Lululemon Athletica, Inc. 83,700 3,419,982 INDONESIA  0.8% Pacific Rubiales PT United Tractors Tbk 3,620,000 6,927,195 Energy Corp. 398,900 8,300,941 ISRAEL  0.2% Red Back Mining, Inc. 598,400 15,267,047 Mellanox Technologies Ltd. 71,600 1,664,700 Western Coal Corp. 1,522,900 7,582,664 JAPAN  17.4% 67,137,969 Dentsu, Inc. 310,000 7,856,687 CAYMAN ISLANDS  0.6% Disco Corp. 200,800 13,477,486 Herbalife Ltd. 106,100 4,790,415 Fuji Heavy Industries Ltd. 852,000 4,790,519 DENMARK  6.5% Hino Motors Ltd. 1,005,000 5,007,621 Coloplast A/S B Shares 71,800 7,343,033 Kawasaki Kisen Danisco A/S 230,200 13,516,086 Kaisha Ltd. 3,808,000 15,488,776 DSV A/S 276,300 4,084,280 Konica Minolta Holdings, Inc. 439,000 4,818,921 FLSmidth & Co. A/S 335,700 20,829,655 Marubeni Corp. 3,583,000 20,009,938 Novozymes A/S B Shares 83,000 8,807,417 NGK Spark Plug Co. Ltd. 419,000 5,214,776 54,580,471 Nikon Corp. 315,200 6,024,084 FINLAND  2.4% Omron Corp. 823,300 17,055,659 KONE Oyj B Shares 171,200 6,683,139 ORIX Corp. 153,700 11,742,021 Metso Oyj 423,200 13,229,724 Showa Denko KK 7,121,000 14,027,102 19,912,863 Sumitomo Heavy FRANCE  7.8% Industries Ltd. 3,257,000 18,370,725 Atos Origin SA 134,500 5,849,202 Sysmex Corp. 49,600 2,804,798 Eutelsat Communications 306,900 9,963,869 146,689,113 Publicis Groupe SA 249,800 10,302,307 LUXEMBOURG  0.7% Safran SA 280,700 7,539,000 Millicom International Sodexo 195,100 10,953,829 Cellular SA 69,900 5,587,107 12 International Discovery Shares Value Shares Value MEXICO  0.5% TAIWAN (REPUBLIC OF CHINA)  3.5% Grupo Financiero Banorte Eva Airways Corp. 12,851,000 $ 7,107,918 SAB de CV, Series O 1,067,800 $ 4,107,432 Nan Ya Printed Circuit NETHERLANDS  2.5% Board Corp. 1,960,000 8,206,280 Koninklijke Vopak NV 246,400 9,362,749 Unimicron Technology Corp. 5,604,000 7,866,667 QIAGEN NV 221,600 4,626,511 Yageo Corp. 15,798,000 6,810,391 Randstad Holding NV 180,200 7,505,610 29,991,256 21,494,870 UNITED KINGDOM  13.1% NORWAY  2.9% Aggreko plc 451,200 8,226,836 Petroleum ARM Holdings plc 4,465,300 15,943,183 Geo-Services ASA 56,700 573,202 Burberry Group plc 756,800 7,538,334 Schibsted ASA 419,700 8,335,249 Cairn Energy plc 1,633,800 9,476,571 Storebrand ASA 2,834,500 15,283,526 Cookson Group plc 909,200 6,217,993 24,191,977 G4S plc 950,100 3,605,642 PANAMA  0.5% Intercontinental Hotels Copa Holdings SA, Class A 80,600 4,110,600 Group plc 892,300 14,071,586 PEOPLES REPUBLIC OF CHINA  0.9% ITV plc 2,056,300 1,657,463 Agile Property Holdings Ltd. 3,162,000 3,326,005 Michael Page China Yurun Food Group Ltd. 1,653,000 4,366,836 International plc 1,343,900 7,188,440 7,692,841 Rexam plc 1,468,000 6,654,806 SINGAPORE  0.9% Schroders plc 466,100 8,923,911 Neptune Orient Lines Ltd. 5,952,000 7,953,594 Serco Group plc 1,073,000 9,452,332 SOUTH AFRICA  0.8% Weir Group plc (The) 883,400 11,826,562 Aspen Pharmacare 110,783,659 Holdings Ltd. 647,600 6,797,299 TOTAL COMMON STOCKS SOUTH KOREA  6.2% (Cost $794,625,875) Kia Motors Corp. 478,200 12,333,073 Temporary Cash Investments  0.6% Lock & Lock Co. Ltd. 113,050 3,118,971 JPMorgan U.S. Treasury Melfas, Inc. 90,900 4,339,904 Plus Money Market Fund Samsung Electro-Mechanics Agency Shares 23,825 23,825 Co. Ltd. 207,500 24,000,322 Repurchase Agreement, Credit Suisse Samsung SDI Co. Ltd. 63,700 8,346,427 First Boston, Inc., (collateralized by various 52,138,697 U.S. Treasury obligations, 0.875%, 10/31/11, valued at $4,594,879), in a joint trading SPAIN  0.6% account at 0.15%, dated 5/28/10, due Amadeus IT Holding SA, 6/1/10 (Delivery value $4,500,075) 4,500,000 A Shares 342,500 5,194,894 TOTAL TEMPORARY SWEDEN  3.0% CASH INVESTMENTS Modern Times Group AB (Cost $4,523,825) B Shares 177,800 9,281,131 TOTAL INVESTMENT SSAB AB A Shares 494,100 7,293,341 SECURITIES  98.9% Swedish Match AB 409,000 8,476,679 (Cost $799,149,700) OTHER ASSETS 25,051,151 AND LIABILITIES  1.1% SWITZERLAND  4.8% TOTAL NET ASSETS  100.0% Adecco SA 240,000 11,593,001 Clariant AG 1,224,300 14,238,504 Informa plc 819,400 4,465,572 Sonova Holding AG 17,600 1,894,016 Sulzer AG 96,400 8,020,068 40,211,161 13 International Discovery Market Sector Diversification (as a % of net assets) Industrials 30.8% Consumer Discretionary 18.3% Information Technology 16.6% Materials 12.8% Financials 7.2% Energy 4.3% Consumer Staples 4.2% Health Care 3.4% Telecommunication Services 0.7% Cash and Equivalents* 1.7% *Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments (1) Non-income producing. See Notes to Financial Statements. 14 Statement of Assets and Liabilities MAY 28, 2010 (UNAUDITED) Assets Investment securities, at value (cost of $799,149,700) $835,174,918 Foreign currency holdings, at value (cost of $3,663,782) 3,663,525 Receivable for investments sold 22,563,833 Receivable for capital shares sold 265,159 Dividends and interest receivable 1,953,827 Other assets 50,192 863,671,454 Liabilities Disbursements in excess of demand deposit cash 68,979 Payable for investments purchased 17,540,063 Payable for capital shares redeemed 340,830 Accrued management fees 971,809 Service fees (and distribution fees  A Class and R Class) payable 1,000 Distribution fees payable 18 18,922,699 Net Assets $844,748,755 Net Assets Consist of: Capital (par value and paid-in surplus) $1,253,046,968 Accumulated net investment loss (1,663,093) Accumulated net realized loss on investment and foreign currency transactions (442,610,079) Net unrealized appreciation on investments and translation of assets and liabilities in foreign currencies 35,974,959 $844,748,755 Net assets Shares outstanding Net asset value per share Investor Class, $0.01 Par Value $764,431,441 94,444,809 $8.09 Institutional Class, $0.01 Par Value $75,652,045 9,256,488 $8.17 A Class, $0.01 Par Value $4,599,144 579,980 $7.93* C Class, $0.01 Par Value $42,314 5,231 $8.09 R Class, $0.01 Par Value $23,811 2,941 $8.10 *Maximum offering price $8.41 (net asset value divided by 0.9425) See Notes to Financial Statements. 15 Statement of Operations FOR THE SIX MONTHS ENDED MAY 28, 2010 (UNAUDITED) Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $529,518) $ 6,477,470 Interest 3,184 6,480,654 Expenses: Management fees 6,610,888 Distribution fees  C Class 53 Service fees  C Class 18 Distribution and service fees: A Class 7,371 R Class 32 Directors fees and expenses 13,572 Other expenses 23,513 6,655,447 Net investment income (loss) (174,793) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions (net of foreign tax expenses paid (refunded) of $292,750) 128,777,886 Foreign currency transactions (1,194,797) 127,583,089 Change in net unrealized appreciation (depreciation) on: Investments (net of deferred foreign taxes of $(266,851)) (95,619,299) Translation of assets and liabilities in foreign currencies (76,621,628) (172,240,927) Net realized and unrealized gain (loss) (44,657,838) Net Increase (Decrease) in Net Assets Resulting from Operations $(44,832,631) See Notes to Financial Statements. 16 Statement of Changes in Net Assets SIX MONTHS ENDED MAY 28, 2010 (UNAUDITED) AND YEAR ENDED NOVEMBER 30, 2009 Increase (Decrease) in Net Assets Operations Net investment income (loss) $(174,793) $ 1,207,984 Net realized gain (loss) 127,583,089 (83,552,531) Change in net unrealized appreciation (depreciation) (172,240,927) 354,090,852 Net increase (decrease) in net assets resulting from operations (44,832,631) 271,746,305 Distributions to Shareholders From net investment income: Investor Class (1,891,482) (6,272,184) Institutional Class (506,500) (623,699) A Class  (57,587) Decrease in net assets from distributions (2,397,982) (6,953,470) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions (67,131,928) (85,394,901) Redemption Fees Increase in net assets from redemption fees 74,465 162,422 Net increase (decrease) in net assets (114,288,076) 179,560,356 Net Assets Beginning of period 959,036,831 779,476,475 End of period $844,748,755 $959,036,831 Accumulated undistributed net investment income (loss) $(1,663,093) $909,682 See Notes to Financial Statements. 17 Notes to Financial Statements MAY 28, 2010 (UNAUDITED) 1. Organization and Summary of Significant Accounting Policies Organization  American Century World Mutual Funds, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. International Discovery Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified under the 1940 Act. The funds investment objective is to seek capital growth. The fund pursues its objective by investing primarily in equity securities of companies that are small- to medium-sized at time of purchase and are located in foreign developed countries or emerging market countries. The following is a summary of the funds significant accounting policies. Multiple Class  The fund is authorized to issue the Investor Class, the Institutional Class, the A Class (formerly Advisor Class), the C Class and the R Class. The A Class may incur an initial sales charge. The A Class and the C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Sale of the C Class and R Class commenced on March 1, 2010. Security Valuations  Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Certain countries impose taxes on realized gains on the sale of securities registered in their country. The fund records the foreign tax expense, if any, on an accrual basis. The foreign tax expense on realized gains and unrealized appreciation reduces the net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Investment Income  Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. 18 Foreign Currency Translations  All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and certain expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Realized and unrealized gains and losses from foreign currency translations arise from changes in currency exchange rates. Net realized and unrealized foreign currency exchange gains or losses occurring during the holding period of investment securities are a component of net realized gain (loss) on foreign currency transactions and net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. Certain countries may impose taxes on the contract amount of purchases and sales of foreign currency contracts in their currency. The fund records the foreign tax expense, if any, as a reduction to the net realized gain (loss) on foreign currency transactions. Repurchase Agreements  The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. Each repurchase agreement is recorded at cost. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status  It is the funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2006. Additionally, non-U.S. tax returns filed by the fund due to investments in certain foreign securities remain subject to examination by the relevant taxing authority for 7 years from the date of filing. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders  Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income, if any, are generally declared and paid annually. Distributions from net realized gains, if any, are generally declared and paid twice per year. The fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code, in all events in a manner consistent with provisions of the 1940 Act. Redemption  The fund may impose a 2.00% redemption fee on shares held less than 180 days. The fee may not be applicable to all classes. The redemption fee is retained by the fund and helps cover transaction costs that long-term investors may bear when the fund sells securities to meet investor redemptions. 19 Indemnifications  Under the corporations organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  In preparing the financial statements, management evaluated the impact of events or transactions occurring through the date the financial statements were issued that would merit recognition or disclosure. 2. Fees and Transactions with Related Parties Management Fees  The corporation has entered into a Management Agreement with American Century Global Investment Management, Inc. (ACGIM) (the investment advisor) (see Note 9), under which ACGIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the fund, except brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACGIM. The fee is computed and accrued daily based on the daily net assets of the specific class of shares of the fund and paid monthly in arrears. For funds with a stepped fee schedule, the rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the funds assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 1.20% to 1.75% for the Investor Class, A Class, C Class and R Class. The Institutional Class is 0.20% less at each point within the range. The effective annual management fee for each class for the six months ended May 28, 2010 was 1.43% for the Investor Class, A Class, C Class and R Class and 1.23% for the Institutional Class. ACGIM has entered into a Subadvisory Agreement with ACIM (the subadvisor) on behalf of the fund. The subadvisor makes investment decisions for the cash portion of the fund in accordance with the funds investment objectives, policies and restrictions under the supervision of ACGIM and the Board of Directors. ACGIM pays all costs associated with retaining ACIM as the subadvisor of the fund. Distribution and Service Fees  The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution fee of 0.75% and service fee of 0.25%. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each classs daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended May 28, 2010, are detailed in the Statement of Operations. 20 Related Parties  Certain officers and directors of the corporation are also officers and/ or directors of American Century Companies, Inc. (ACC), the parent of the corporations investment advisor, ACGIM, the corporations subadvisor, ACIM, the distributor of the corporation, ACIS, and the corporations transfer agent, American Century Services, LLC. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS) and a securities lending agreement with JPMorgan Chase Bank (JPMCB). JPMCB is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended May 28, 2010, were $967,999,272 and $1,035,267,425, respectively. 4. Capital Share Transactions Transactions in shares of the fund were as follows: Six months ended May 28, 2010 Year ended November 30, 2009 Shares Amount Shares Amount Investor Class/Shares Authorized 400,000,000 400,000,000 Sold 2,963,489 $ 26,192,302 8,973,349 $ 62,070,331 Issued in reinvestment of distributions 203,829 1,811,258 1,112,979 6,032,128 Redeemed (10,769,305) (94,378,931) (21,983,823) (150,599,718) (7,601,987) (66,375,371) (11,897,495) (82,497,259) Institutional Class/Shares Authorized 70,000,000 70,000,000 Sold 1,139,984 10,340,635 2,436,097 16,480,062 Issued in reinvestment of distributions 53,799 482,824 107,347 588,261 Redeemed (1,153,152) (10,128,398) (2,014,567) (13,522,357) 40,631 695,061 528,877 3,545,966 A Class/Shares Authorized 10,000,000 10,000,000 Sold 84,595 727,841 245,044 1,614,204 Issued in reinvestment of distributions   10,693 56,778 Redeemed (262,081) (2,250,346) (1,230,260) (8,114,590) (177,486) (1,522,505) (974,523) (6,443,608) C Class/Shares Authorized 10,000,000 N/A Sold 5,231 45,887 R Class/Shares Authorized 10,000,000 N/A Sold 2,941 25,000 Net increase (decrease) (7,730,670) $(67,131,928) (12,343,141) $(85,394,901) (1) March 1, 2010 (commencement of sale) through May 28, 2010 for the C Class and R Class. 5. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; 21  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the funds securities as of May 28, 2010. The Schedule of Investments provides additional details on the funds portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks $52,464,428 $778,186,665  Temporary Cash Investments 23,825 4,500,000  Total Value of Investment Securities $52,488,253 $782,686,665  6. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. The fund concentrates its investments in common stocks of smaller companies. Because of this, the fund may be subject to greater risk and market fluctuations than a fund investing in larger, more established companies. 7. Interfund Lending The fund, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the fund to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Directors. During the six months ended May 28, 2010, the fund did not utilize the program. 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. 22 As of May 28, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $802,062,311 Gross tax appreciation of investments $ 72,856,923 Gross tax depreciation of investments (39,744,316) Net tax appreciation (depreciation) of investments $ 33,112,607 The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and on investments in passive foreign investment companies. As of November 30, 2009, the fund had accumulated capital losses of $(566,991,044), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers of $(325,506,389) and $(241,484,655) expire in 2016 and 2017, respectively. The fund had a currency loss deferral of $(163,395), which represents net foreign currency losses incurred in the one-month period ended November 30, 2009. The fund has elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. 9. Corporate Event As part of a long-standing estate and business succession plan established by ACC Co-Chairman James E. Stowers, Jr., the founder of American Century Investments, ACC Co-Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of the funds advisors. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee may technically be considered a change of control of ACC and therefore also a change of control of the funds advisors even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of the funds investment advisory and subadvisory agreements. Under the 1940 Act, an assignment automatically terminated such agreements, making the approval of a new agreement necessary. On February 16, 2010, the Board of Directors approved interim investment advisory and subadvisory agreements under which the fund will be managed until a new agreement is approved by fund shareholders. The interim agreements are substantially identical to the terminated agreements (with the exception of different effective and termination dates) and will not result in changes in the management of American Century Investments, the fund, its investment objectives, fees or services provided. On March 29, 2010, the Board of Directors approved a new investment advisory agreement. The new agreement is also substantially identical to the terminated agreement (except for the date, the substitution of ACIM for ACGIM and certain other non-material changes). In order to streamline American Centurys corporate organization, ACGIM was merged into ACIM on July 16, 2010. The new agreement for the fund was approved by shareholders at a Special Meeting of Shareholders on June 16, 2010. The new agreement went into effect on July 16, 2010. Management agreements for new share classes of the funds that were launched after February 16, 2010 did not terminate, have not been replaced by interim agreements, and do not require approval of new agreements. 23 Financial Highlights International Discovery Investor Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $8.55 $6.26 $18.40 $18.01 $15.94 $15.11 Income From Investment Operations Net Investment Income (Loss)  0.01 0.06 0.05 (0.02) 0.14 Net Realized and Unrealized Gain (Loss) (0.44) 2.34 (8.09) 4.60 5.00 2.97 Total From Investment Operations (0.44) 2.35 (8.03) 4.65 4.98 3.11 Distributions From Net Investment Income (0.02) (0.06) (0.06)  (0.13)  From Net Realized Gains   (4.05) (4.26) (2.78) (2.28) Total Distributions (0.02) (0.06) (4.11) (4.26) (2.91) (2.28) Net Asset Value, End of Period $8.09 $8.55 $6.26 $18.40 $18.01 $15.94 Total Return (5.06)% 38.06% (55.48)% 32.18% 36.41% 24.30% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.44% 1.48% 1.37% 1.36% 1.41% 1.47% Ratio of Net Investment Income (Loss) to Average Net Assets (0.06)% 0.13% 0.51% 0.30% (0.11)% 1.02% Portfolio Turnover Rate 104% 207% 175% 162% 148% 145% Net Assets, End of Period (in thousands) $764,431 $872,865 $713,764 $1,758,335 $1,446,955 $1,145,623 (1) Six months ended May 28, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Per-share amount was less than $0.005. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 24 International Discovery Institutional Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $8.66 $6.34 $18.59 $18.16 $16.06 $15.21 Income From Investment Operations Net Investment Income (Loss) 0.01 0.02 0.08 0.09 0.04 0.17 Net Realized and Unrealized Gain (Loss) (0.45) 2.37 (8.18) 4.64 5.00 2.99 Total From Investment Operations (0.44) 2.39 (8.10) 4.73 5.04 3.16 Distributions From Net Investment Income (0.05) (0.07) (0.10)  (0.16)  From Net Realized Gains   (4.05) (4.30) (2.78) (2.31) Total Distributions (0.05) (0.07) (4.15) (4.30) (2.94) (2.31) Net Asset Value, End of Period $8.17 $8.66 $6.34 $18.59 $18.16 $16.06 Total Return (5.09)% 38.32% (55.37)% 32.45% 36.65% 24.56% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.24% 1.28% 1.17% 1.16% 1.21% 1.27% Ratio of Net Investment Income (Loss) to Average Net Assets 0.14% 0.33% 0.71% 0.50% 0.09% 1.22% Portfolio Turnover Rate 104% 207% 175% 162% 148% 145% Net Assets, End of Period (in thousands) $75,652 $79,830 $55,091 $145,723 $105,849 $205,406 (1) Six months ended May 28, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. See Notes to Financial Statements. 25 International Discovery A Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $8.37 $6.13 $18.08 $17.76 $15.75 $14.95 Income From Investment Operations Net Investment Income (Loss) (0.01)  0.06 0.07 (0.08) 0.10 Net Realized and Unrealized Gain (Loss) (0.43) 2.29 (7.95) 4.46 4.96 2.95 Total From Investment Operations (0.44) 2.29 (7.89) 4.53 4.88 3.05 Distributions From Net Investment Income  (0.05) (0.01)  (0.09)  From Net Realized Gains   (4.05) (4.21) (2.78) (2.25) Total Distributions  (0.05) (4.06) (4.21) (2.87) (2.25) Net Asset Value, End of Period $7.93 $8.37 $6.13 $18.08 $17.76 $15.75 Total Return (5.26)% 37.71% (55.56)% 31.83% 36.08% 24.01% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.69% 1.73% 1.63% 1.61% 1.66% 1.72% Ratio of Net Investment Income (Loss) to Average Net Assets (0.31)% (0.12)% 0.25% 0.05% (0.36)% 0.77% Portfolio Turnover Rate 104% 207% 175% 162% 148% 145% Net Assets, End of Period (in thousands) $4,599 $6,342 $10,622 $2,494 $7 $70 (1) Prior to March 1, 2010, the A Class was referred to as the Advisor Class. (2) Six months ended May 28, 2010 (unaudited). (3) Computed using average shares outstanding throughout the period. (4) Per-share amount was less than $0.005. (5) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (6) Annualized. See Notes to Financial Statements. 26 International Discovery C Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $8.50 Income From Investment Operations Net Investment Income (Loss)  Net Realized and Unrealized Gain (Loss) (0.41) Total From Investment Operations (0.41) Net Asset Value, End of Period $8.09 Total Return (4.82)% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.44% Ratio of Net Investment Income (Loss) to Average Net Assets 0.12% Portfolio Turnover Rate 104% Net Assets, End of Period (in thousands) $42 (1) March 1, 2010 (commencement of sale) through May 28, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Per-share amount was less than $0.005. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. (6) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the period ended May 28, 2010. See Notes to Financial Statements. 27 International Discovery R Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $8.50 Income From Investment Operations Net Investment Income (Loss) 0.01 Net Realized and Unrealized Gain (Loss) (0.41) Total From Investment Operations (0.40) Net Asset Value, End of Period $8.10 Total Return (4.71)% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.94% Ratio of Net Investment Income (Loss) to Average Net Assets 0.50% Portfolio Turnover Rate 104% Net Assets, End of Period (in thousands) $24 (1) March 1, 2010 (commencement of sale) through May 28, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. (5) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the period ended May 28, 2010. See Notes to Financial Statements. 28 Board Approval of Management and Subadvisory Agreements American Century Global Investment Management, Inc. (ACGIM or the Advisor) currently serves as investment advisor to the Fund under an interim management agreement (the Interim Management Agreement) between the Advisor and the Fund approved by the Funds Board of Directors (the Board). American Century Investment Management, Inc. (ACIM or the Subadvisor) currently serves as subadvisor to the Fund under an interim investment subadvisory agreement (the Interim Subad-visory Agreement and, together with the Interim Management Agreement, the Interim Agreements). The Advisor and the Subadvisor (together, the Advisors) previously served as investment advisors to the Fund pursuant to agreements (the Prior Agreements) that terminated in accordance with their terms on February 16, 2010, as a result of a change of control of the Advisors and the Subadvisors parent company, American Century Companies, Inc. (ACC). The change in control occurred as the result of a change in the trustee of a trust created by James E. Stowers, Jr., the founder of American Century Investments, which holds shares representing a significant interest in ACC stock. Mr. Stowers previously served as the trustee of the trust. On February 16, 2010, Mr. Richard W. Brown, Co-Chairman of ACC with Mr. Stowers, became the trustee in accordance with the terms of the trust and Mr. Stowers long-standing estate and succession plan. On February 18, 2010, the Board approved the Interim Agreements in accordance with Rule 15a-4 under the Investment Company Act to ensure continued management of the Funds by the Advisor and the Subad-visor after the termination of the Prior Agreements and until shareholder approval of a new management agreement (the Proposed Agreement) as required under the Act. The Board approved the Proposed Agreement and recommended its approval to shareholders. Fund shareholders approved the Proposed Agreement at a meeting on June 16, 2010.* Because American Century had indicated its intention to merge ACGIM into ACIM prior to the expiration of the Interim Agreements, the Proposed Agreement is with ACIM as sole investment advisor to the Fund. The Board took into consideration that the combination is being undertaken for reasons of organizational simplification and will eliminate the need for multiple investment management agreements without changing the nature, quality, or extent of services provided to the Fund. The Board noted that the merger was not related to the change of control that necessitated the Interim Agreements and would not result in any change to the personnel managing the Fund. The Interim Agreements and the Proposed Agreement are substantially identical to the Prior Agreements except for their effective dates, the termination provisions of the Interim Agreements, and the elimination of a subadvisor in the Proposed Agreement. Under the Proposed Agreement, ACIM will provide the same services as provided by ACGIM and ACIM, be subject to the same duties, and receive the same compensation rate as under the Prior Agreements. *Management agreements for new share classes of the Fund launched after February 16, 2010, did not terminate, have not been replaced by Interim Management Agreements, and do not require Board or shareholder approval at this time. 29 Basis for Board Approval of Interim Agreements In considering the approval of the Interim Agreements, Rule 15a-4 requires the Board to approve the contracts within ten business days of the termination of the prior agreements and to determine that the compensation to be received under each interim agreement is no greater than would have been received under the corresponding prior agreement. In connection with the approval, the Board noted that it oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor and the Subadvisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. In evaluating the Interim Agreements, the Board, assisted by the advice of its independent legal counsel, considered a number of factors in addition to those required by the rule with no one factor being determinative to its analysis. Among the factors considered by the Board were the circumstances and effect of the change of control, the fact that the Advisor and the Subad-visor will provide the same services and receive the same compensation rate as under the Prior Agreements, and that the change of control did not result in a change of the personnel managing the Fund. Upon completion of its analysis, the Board approved the Interim Agreements, determining that the continued management of the Fund by the Advisor and the Subadvisor was in the best interests of the Fund and Fund shareholders. Basis for Board Approval of Proposed Agreement At a meeting held on March 29, 2010, after considering all information presented, the Board approved, and determined to recommend that shareholders approve, the Proposed Agreement. In connection with that approval, the Board requested and reviewed extensive data and information compiled by the Advisor, the Subadvisor, and certain independent providers of evaluation data concerning the Fund and services provided to the Fund. The Board oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided to the Fund, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services provided to the Fund;  the wide range of programs and services provided to the Fund and their shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the Advisors;  data comparing the cost of owning the Fund to the cost of owning similar funds; 30  the fact that there will be no changes to the fees, services, or personnel who provide such services as compared to the Prior Agreements;  data comparing the Funds performance to appropriate benchmarks and/ or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Fund to the Advisors and the overall profitability of the Advisors;  data comparing services provided and charges to the Fund with those for other non-fund investment management clients of the Advisors; and  consideration of collateral or fall-out benefits derived by the Advisors from the management of the Fund and potential sharing of economies of scale in connection with the management of the Fund. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In particular, the Board recognized that shareholders may have invested in the Fund on the strength of the Advisors industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing services to the Fund. The Board considered all of the information provided by the Advisor, the Subadvisor, the independent data providers, and the Boards independent counsel, and evaluated such information for the Fund. The Board did not identify any single factor as being all-important or controlling, and each Board member may have attributed different levels of importance to different factors. In deciding to approve the Proposed Agreement under the terms ultimately determined by the Board to be appropriate, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services  Generally. Under the Proposed Agreement, ACIM is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the Proposed Agreement, ACIM provides or arranges at its own expense a wide variety of services including:  constructing and designing the Fund  portfolio research and security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets  daily valuation of the Funds portfolio 31  shareholder servicing and transfer agency, including shareholder confir - mations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. Investment Management Services. The investment management services provided to the Fund are complex and provide Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes, and liquidity. As a part of its general oversight and in evaluating investment performance, the Board expects ACIM to manage the Fund in accordance with its investment objectives and approved strategies. In providing these services, ACIM utilizes teams of investment professionals who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the Fund receives special reviews until performance improves, during which time the Board discusses with ACIM the reasons for such underperformance and any efforts being undertaken to improve performance. Shareholder and Other Services. Under the Proposed Agreement, ACIM will also provide the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through the various committees of the Board, regularly reviews reports and evaluations of such services. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by ACIM. 32 Costs of Services Provided and Profitability. The Advisor provided detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Board reviewed with the Advisor the methodology used to prepare this financial information. The Board has also reviewed with the Advisor its methodology for compensating the investment professionals that provide services to the Fund as well as compensation to the five highest paid personnel of the Advisor. This financial information regarding the Advisor is considered in order to evaluate the Advisors financial condition, its ability to continue to provide services under the Proposed Agreement, and the reasonableness of the proposed management fees. The Board concluded that the Advisors profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers ACIMs commitment to providing quality services to shareholders and to conducting its business ethically. It noted that ACIMs practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by ACIM regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by ACIM and its reinvestment in its ability to provide and expand those services. Accordingly, the Board seeks to evaluate economies of scale by reviewing information, such as year-over-year profitability of its advisor generally, the profitability of its management of the Fund specifically, and the expenses incurred by the advisor in providing various functions to the Fund. The Board believes ACIM will appropriately share economies of scale through its competitive fee structure, offering competitive fees from fund inception, fee breakpoints as the Fund increases in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. Comparison to Fees of Funds not Managed by the Advisor. Both the Prior and Proposed Agreements provide that the Fund pays ACGIM or ACIM a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Funds Independent Directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, ACIM is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties that provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be 33 increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to ACIM the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Boards analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider comparing the Funds unified fee to the total expense ratios of similar funds not managed by ACIM. The Board concluded that the management fee to be paid by the Fund to ACIM under the Proposed Agreement is reasonable in light of the services to be provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from ACIM concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or Fall-Out Benefits Derived by the Advisor. The Board considered the existence of collateral benefits ACIM may receive as a result of its relationship with the Fund. The Board concluded that ACIMs primary business is managing mutual funds and it generally does not use Fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that ACIM receives proprietary research from broker-dealers that execute Fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that ACIM is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of fund clients to determine breakpoints in each funds fee schedule, provided they are managed using the same investment team and strategy. Conclusion of the Board. As a result of this process, the Board, in the absence of particular circumstances and assisted by the advice of its independent legal counsel, taking into account all of the factors discussed above and the information provided by ACIM and others, concluded that the Proposed Agreement be approved and recommended its approval to Fund shareholders. 34 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you dont want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you dont have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 35 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. Morgan Stanley Capital International (MSCI) has developed several indices that measure the performance of foreign stock markets. The MSCI AC (All Country) World ex-US Mid Cap Growth Index represents the performance of mid cap growth stocks in developed and emerging markets, excluding the United States. The MSCI EAFE (Europe, Australasia, Far East) Index is designed to measure developed market equity performance, excluding the U.S. and Canada. The MSCI EAFE Growth Index is a capitalization-weighted index that monitors the performance of growth stocks from Europe, Australasia, and the Far East. The MSCI EAFE Value Index is a capitalization-weighted index that monitors the performance of value stocks from Europe, Australasia, and the Far East. The MSCI EM (Emerging Markets) Index represents the performance of stocks in global emerging market countries. The MSCI Europe Index is designed to measure equity market performance in Europe. The MSCI Japan Index is designed to measure equity market performance in Japan. The MSCI World Free Index represents the performance of stocks in developed countries (including the United States) that are available for purchase by global investors. 36 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century World Mutual Funds, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-68675 Semiannual Report May 28, 2010 American Century Investments ® International Opportunities Fund Table of Contents Presidents Letter 2 Independent Chairmans Letter 3 Market Perspective 4 International Equity Total Returns 4 International Opportunities Performance 5 Portfolio Commentary 7 Top Ten Holdings 9 Types of Investments in Portfolio 9 Investments by Country 9 Shareholder Fee Example 10 Financial Statements Schedule of Investments 12 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Notes to Financial Statements 18 Financial Highlights 24 Other Information Board Approval of Management and Subadvisory Agreements 29 Additional Information 35 Index Definitions 36 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended May 28, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the Insights & News tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web sites home page also provides a link to Our Story, which, first and foremost, outlines our commitmentsince 1958to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. Thats who we are. Another important, unique facet of our story and who we are is Profits with a Purpose, which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organizationfounded by our company founder James E. Stowers, Jr. and his wife Virginiathat is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairmans Letter Fellow Shareholders, The principal event at a recent board meeting was the retirement of Jim Stowers, Jr. from the American Century Mutual Funds Kansas City board. This was one of those times when you felt like you were living a historical moment. Jimwho celebrated his 86th birthday in Januaryfounded what was known as Twentieth Century Mutual Funds over 50 years ago. Through the years, his number one priority has been to Put Investors First! The board presented Jim with a resolution acknowledging that, by building a successful investment company, he has impacted the lives of many by helping them on the path to financial success. We respect Jims decision to focus his energy on the Stowers Institute for Medical Research and American Century Companies, Inc. (ACC), the parent company of the funds investment advisor. The pioneering medical research that Jim and his wife Virginia have made possible through the Institute should enrich the lives of millions in the future. Shortly after his retirement from the board, we received word that ACCs co-chairman Richard W. Brown had succeeded Jim as trustee of a trust that holds a significant interest in ACC stock as a part of Jims long-standing estate and business succession plan. While holding less than a majority interest, the trust is presumed to control the funds investment advisors under the Investment Company Act of 1940. This change triggered the need for a shareholder proxy to approve new management and subadvisory agreements for the funds. I am happy to report that all of the proposals contained in the proxy received the necessary votes and were approved. On behalf of the board, I want to once again thank Jim for his mutual fund board service. More than three years ago, Jim and Richard Brown installed a strong and effective leadership team at American Century Investments and I look forward to continuing to work with them on behalf of fund shareholders. And while Jim no longer sits on the fund board, the inherent optimism captured by his favorite catch phraseThe best is yet to bestill resonates with all of us who have the privilege of serving you. I invite you to send your comments, questions or concerns to me at dhpratt@fundboardchair.com. 3 Market Perspective By Mark Kopinski, Chief Investment Officer, Global and Non-U.S. Equity Events in May Sent Stocks Tumbling Global stock returns generally remained robust for the first several months of the period, as the rally unleashed in March 2009 continued into 2010. Optimism regarding the global economic recovery and business sector gains helped keep stocks in positive territory. Nevertheless, as spring set in, the global stock market rally ended abruptly, starting with the May 6 Flash Crash in the U.S. stock market, when the major indices plunged nearly 7% within 15 minutes. Furthermore, problems that had been percolating in Europe and in the global geopolitical arena boiled over in May, triggering a sharp stock market selloff. In particular, the expanding European government debt crisis beyond Greece, the downgrade of Spains credit rating, the worsening oil disaster in the Gulf of Mexico, and escalating tensions in the Middle East rattled investors nerves. Overall, developed international equity markets significantly under-performed the U.S. market and the emerging markets. European stocks suffered the largest losses for the six-month period, as the mounting debt crisis worried investors. Exploding debt in Greece, Italy, Spain, Ireland, and Portugal all came under scrutiny. Debt Remained the Roadblock to Growth The sovereign debt problem did not just happen as a result of the recent financial crisis or recession; it is a longer-term issue. Recent events only exacerbated the problem and accelerated its becoming a crisis. In fact, sovereign solvency has emerged as one of the most significant roadblocks to growth. Currently, the market is focused on Europe, where severe austerity measures are required to get fiscal balances back in order. This is likely to trim 0.5% from European growth during the next year. The weaker euro should help offset some of the decline in growth, but the more export-oriented northern countries will be the main beneficiaries. Commodity-based countries, such as Australia and Norway, have been the most resilient and have seen more impressive economic recoveries. The debt crisis likely will mean European interest rates will remain accommodative for the remainder of 2010. International Equity Total Returns For the six months ended May 28, 2010* (in U.S. dollars) MSCI EAFE Index -10.90% MSCI Europe Index -14.77% MSCI EAFE Growth Index -8.85% MSCI World Free Index -4.92% MSCI EAFE Value Index -12.95% MSCI Japan Index 0.10% MSCI EM Index -2.75% *Total returns for periods less than one year are not annualized and are based on the period beginning December 1, 2009. 4 Performance International Opportunities Total Returns as of May 28, 2010 Average Annual Returns Ticker Since Inception Symbol 6 months 1 year 5 years Inception Date Investor Class AIOIX -4.25% 16.56% 4.81% 11.78% 6/1/01 MSCI AC World ex-US Small Cap Growth Index  -2.72% 20.56% 4.84% 6.61%  Institutional Class ACIOX -4.19% 16.65% 5.04% 15.35% 1/9/03 A Class AIVOX 3/1/10 No sales charge*    -5.58% With sales charge*    -11.07% C Class AIOCX 3/1/10 No sales charge*    -5.81% With sales charge*    -6.75% R Class AIORX 3/1/10 Before redemption fee    -5.63% Net of redemption fee    -7.51% *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge for equity funds and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Total returns for periods less than one year are not annualized. (2) Total returns are based on the periods beginning December 1, 2009 for the 6 month returns, June 1, 2009 for the 1 year returns and June 1, 2005 for the 5 year returns. (3) Returns reflect the deduction of a 2.00% redemption fee, incurred if shares were redeemed within 180 days after purchase. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Historically, small company stocks have been more volatile than the stocks of larger, more established companies. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 International Opportunities Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class R Class 1.95% 1.75% 2.20% 2.95% 2.45% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Historically, small company stocks have been more volatile than the stocks of larger, more established companies. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that the reduce returns, while the total returns of the index do not. 6 Portfolio Commentary International Opportunities Portfolio Managers: Mark Kopinski and Trevor Gurwich Performance Summary The International Opportunities portfolio returned -4.25%* for the six months ended May 28, 2010, compared with its benchmark, the MSCI All Country World ex-US Small Cap Growth Index, which returned -2.72%. Investor confidence generally remained upbeat for the first four months of the period, as the global economic recovery appeared to gain momentum and stock prices continued to climb. But, late in the period, mounting concerns about the massive levels of sovereign debt in Greece, Spain, and other European nations put an end to the yearlong global stock market rally. Stock prices plunged, wiping out the gains achieved earlier in the period. International growth stocks fared slightly better than their value counterparts, while small-cap stocks outperformed large-cap stocks. Meanwhile, the euro tumbled sharply relative to the U.S. dollar, which added to the woes of foreign-based corporations. The portfolios underperformance compared with the benchmark primarily was due to the impact of foreign currency values versus the strong U.S. dollar. Norway, Germany Led Country Detractors From a country perspective, Norway, Germany, and Canada were the weakest performers, as stock selection detracted from results. Our portfolio-only position in Canadas DragonWave, a wireless network equipment producer, represented the portfolios largest performance detractor for the period. The companys stock faltered in the wake of uncertainties regarding the diversification of future revenue prospects. In addition, our overweighted position in Germanys Kloeckner & Co., a producer and distributor of steel and metal products, was the portfolios second-largest detractor for the period, stumbling on concern of a double dip recession due to the sovereign debt/financial crisis that started in Southern Europe. At the opposite end of the performance spectrum, Japan, South Korea and France made the greatest positive contributions to the portfolios relative performance. Stock selection was strong in Japan, which finished the period as the portfolios largest country weighting. Our portfolio-only position in South Koreas Mando Corporation, an auto parts manufacturer, was among the top-performing stocks for the period. The companys initial public offering garnered widespread attention, as investors eyed the robust profit outlook for the company, which is the biggest parts supplier to fast-growing Hyundai Motor Co. and Kia Motors. *All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized and are based on the period beginning December 1, 2009. 7 International Opportunities Industrials Stocks Lagged; Health Care Outperformed The industrials, consumer staples, and materials sectors represented the portfolios weakest contributors, as negative stock selection weighed on relative performance. In the industrials sector, our overweight position in Norways Norwegian Air Shuttle, a low-cost Scandinavian air carrier, was among the largest detractors. The companys stock declined due to the grounding of the companys fleet after the Icelandic volcano disruption and rising operating expenses, including a significant jump in fuel costs. On a positive note, strong stock selection lifted results in the health care and consumer discretionary sectors. Mexico-based Genomma Lab Internacional, a developer of over-the-counter drugs, was among the portfolios top contributors to relative performance. The company announced strong gains in net income and revenues, buoyed by large sales volumes in products launched within the last two years. In the consumer discretionary sector, Japans CyberAgent, an Internet marketing agency, soared as its Ameba Pigg online community started turning a profit, and the company predicted rising user fees and advertising revenue would drive healthy earnings growth. The company also raised its dividend and reduced its stake in netprice.com, a lower-margin online retailer. Outlook Global economic activity is improving, but significant headwinds remainnamely, the explosion of sovereign debt in developed nations. So far, government responses to the crisis have varied, and this lack of coordination may lead to divergent economic performance in the year ahead. Among sectors, the portfolio remains heavily exposed to technology, which should benefit from increased corporate spending, and industrials, which should benefit in the move from economic recovery to expansion. We expect further volatility throughout the international stock markets, yet we will continue to seek attractive investments in small-capitalization companies located around the world (excluding the United States). 8 International Opportunities Top Ten Holdings % of net assets as of 5/28/10 Clariant AG 2.3% Disco Corp. 2.2% SXC Health Solutions Corp.* 2.2% MTU Aero Engines Holding AG 2.2% Sika AG 2.2% Zeon Corp. 2.2% FLSmidth & Co. A/S 1.8% THK Co. Ltd. 1.7% Minebea Co. Ltd. 1.7% Nabtesco Corp. 1.7% *Includes shares traded on all exchanges. Types of Investments in Portfolio % of net assets as of 5/28/10 Foreign Common Stocks 99.4% Other Assets and Liabilities 0.6% Investments by Country % of net assets as of 5/28/10 Japan 16.4% United Kingdom 14.6% Canada 8.7% Switzerland 7.6% South Korea 5.3% Germany 5.1% Taiwan (Republic of China) 5.0% Australia 4.7% Sweden 3.4% Denmark 3.2% India 3.2% Norway 2.8% Italy 2.6% Peoples Republic of China 2.6% Bermuda 2.0% Other Countries 12.2% Other Assets and Liabilities 0.6% 9 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from December 1, 2009 to May 28, 2010 (except as noted). Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. 10 Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 12/1/09 5/28/10 12/1/09  5/28/10 Expense Ratio Actual Investor Class $1,000 $957.50 $9.17 1.91% Institutional Class $1,000 $958.10 $8.21 1.71% A Class $1,000 $944.20 $5.06 2.16% C Class $1,000 $941.90 $6.81 2.91% R Class $1,000 $943.70 $5.65 2.41% Hypothetical Investor Class $1,000 $1,015.15 $9.44 1.91% Institutional Class $1,000 $1,016.13 $8.45 1.71% A Class $1,000 $1,013.93 $10.67 2.16% C Class $1,000 $1,010.25 $14.34 2.91% R Class $1,000 $1,012.70 $11.89 2.41% (1) Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 179, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. (2) Ending account value based on actual return from March 1, 2010 (commencement of sale) through May 28, 2010. (3) Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 88, the number of days in the period from March 1, 2010 (commencement of sale) through May 28, 2010, divided by 365, to reflect the period. Had the class been available for the full period, the expenses paid during the period would have been higher. (4) Ending account value and expenses paid during period assumes the class had been available throughout the entire period and are calculated using the classs annualized expense ratio listed in the table above. 11 Schedule of Investments International Opportunities MAY 28, 2010 (UNAUDITED) Shares Value Shares Value Common Stocks  99.4% MTU Aero Engines Holding AG 36,688 $ 1,963,283 AUSTRALIA  4.7% Rheinmetall AG 23,153 1,313,600 Ansell Ltd. 70,413 $741,916 4,528,776 Bradken Ltd. 145,259 900,491 HONG KONG  1.5% Macarthur Coal Ltd. 20,362 195,443 Daphne International Mount Gibson Iron Ltd. 299,562 374,193 Holdings Ltd. 858,000 829,578 PanAust Ltd. 1,687,615 673,051 Minth Group Ltd. 360,000 468,309 Seek Ltd. 203,378 1,272,402 1,297,887 4,157,496 INDIA  3.2% BELGIUM  0.7% Apollo Tyres Ltd. 309,952 464,724 Telenet Group Holding NV 24,878 639,488 Core Projects & BERMUDA  2.0% Technologies Ltd. 129,023 632,853 Golden Ocean Group Ltd. 409,857 634,141 Glenmark Pharmaceuticals Ltd. 83,186 481,028 Signet Jewelers Ltd. 37,922 1,171,773 IRB Infrastructure 1,805,914 Developers Ltd. 110,950 618,821 CANADA  8.7% S. Kumars Nationwide Ltd. 390,342 631,510 Consolidated Thompson Iron 2,828,936 Mines Ltd. 72,283 559,774 INDONESIA  1.4% Detour Gold Corp. 34,460 735,107 PT Holcim Indonesia Tbk 3,002,500 659,658 Gran Tierra Energy, Inc. 81,373 429,650 PT Perusahaan Grande Cache Coal Corp. 83,195 453,762 Perkebunan London Home Capital Group, Inc. 16,342 683,401 Sumatra Indonesia Tbk 663,000 568,304 Imax Corp. 36,821 624,116 1,227,962 Quadra FNX Mining Ltd. 44,458 599,026 ISRAEL  1.4% Red Back Mining, Inc. 20,639 526,565 Mellanox Technologies Ltd. 52,560 1,222,020 SXC Health ITALY  2.6% Solutions Corp. 21,997 1,636,607 Amplifon SpA 145,496 643,963 SXC Health Solutions Corp. DiaSorin SpA 18,951 699,166 (NASDAQ) 4,716 346,909 Safilo Group SpA 64,714 605,031 Toromont Industries Ltd. 16,554 404,255 Trevi Finanziaria SpA 25,224 379,059 Ventana Gold Corp. 66,748 656,444 2,327,219 7,655,616 JAPAN  16.4% DENMARK  3.2% Disco Corp. 29,600 1,986,721 FLSmidth & Co. A/S 25,875 1,605,503 Hitachi Kokusai Electric, Inc. 106,000 974,182 GN Store Nord 164,897 1,263,898 Horiba Ltd. 45,800 1,259,427 2,869,401 Minebea Co. Ltd. 267,000 1,501,124 FRANCE  1.3% MISUMI Group, Inc. 25,100 467,475 Alten Ltd. 17,008 440,191 Monex Group, Inc. 1,211 500,669 Havas SA 160,723 717,994 Mori Seiki Co. Ltd. 85,500 872,308 1,158,185 Nabtesco Corp. 111,000 1,470,068 GERMANY  5.1% Nifco, Inc. 40,200 829,281 Aixtron AG 15,031 405,622 Pioneer Corp. 198,000 730,131 Asian Bamboo AG 11,277 432,853 THK Co. Ltd. 75,100 1,526,647 Kloeckner & Co. SE 21,903 413,418 12 International Opportunities Shares Value Shares Value Toyo Ink SWEDEN  3.4% Manufacturing Co. Ltd. 116,000 $422,676 Autoliv, Inc. SDR 9,552 $ 459,777 Zeon Corp. 336,000 1,922,067 Axis Communications AB 63,295 898,801 14,462,776 Haldex AB 74,528 689,328 LUXEMBOURG  0.7% Kinnevik Investment AB LOccitane International SA 323,600 658,212 B Shares 60,359 943,663 MALAYSIA  0.7% 2,991,569 Top Glove Corp. Bhd 157,500 586,757 SWITZERLAND  7.6% MEXICO  1.9% Bank Sarasin & Cie AG, Banco Compartamos Class B 12,298 431,416 SA de CV 133,400 675,206 Clariant AG 176,196 2,049,144 Genomma Lab Internacional Panalpina Welttransport SA de CV, Class B 313,244 997,446 Holding AG 10,792 805,511 1,672,652 Petroplus Holdings AG 33,249 476,988 NETHERLANDS  1.1% Rieter Holding AG 4,298 1,030,990 Aalberts Industries NV 79,430 978,432 Sika AG 1,247 1,932,023 NORWAY  2.8% 6,726,072 Norwegian Air Shuttle AS 37,752 682,636 TAIWAN (REPUBLIC OF CHINA)  5.0% Petroleum Macronix International 841,000 540,094 Geo-Services ASA 80,351 812,299 Ralink Technology Corp. 271,000 1,209,534 Storebrand ASA 123,844 667,763 St. Shine Optical Co. Ltd. 71,000 498,499 TGS Nopec Tripod Technology Corp. 203,000 737,083 Geophysical Co. ASA 20,718 280,662 2,443,360 Wistron NeWeb Corp. 341,000 619,572 PEOPLES REPUBLIC OF CHINA  2.6% WPG Holdings Co. Ltd. 444,000 850,419 China Lilang Ltd. 435,000 450,574 4,455,201 Peak Sport Products Co. Ltd. 1,001,000 749,295 UNITED KINGDOM  14.6% Acergy SA 62,086 939,411 Shenguan Holdings Group Ltd. 718,000 629,153 ARM Holdings plc 263,438 940,595 Xingda International Ashtead Group plc 334,160 509,857 Holdings Ltd. 748,000 427,091 Barratt Developments plc 268,433 417,212 2,256,113 Britvic plc 138,912 923,779 SOUTH AFRICA  1.3% Chemring Group plc 28,772 1,316,846 Aquarius Platinum Ltd. 91,380 495,633 Connaught plc 122,193 562,935 Northam Platinum Ltd. 109,613 674,730 Cookson Group plc 152,789 1,044,920 1,170,363 Dimension Data Holdings plc 743,598 1,090,548 SOUTH KOREA  5.3% Heritage Oil plc 73,737 462,936 CJ CGV Co. Ltd. 11,770 232,154 International Personal Daum Finance plc 188,301 596,603 Communications Corp. 14,019 854,249 Micro Focus Eugene Technology Co. Ltd. 53,659 689,264 International plc 95,162 653,077 Hotel Shilla Co. Ltd. 35,980 618,009 Millennium & Copthorne Lumens Co. Ltd. 70,366 753,608 Hotels plc 107,923 643,563 Mando Corp. 10,100 1,065,249 Premier Oil plc 39,979 672,405 Melfas, Inc. 10,387 495,914 Rightmove plc 62,064 624,376 4,708,447 Spectris plc 48,208 571,095 SPAIN  0.2% SSL International plc 39,078 455,829 Construcciones y Auxiliar de Telecity Group plc 82,299 454,936 Ferrocarriles SA 489 204,349 12,880,923 13 International Opportunities Value Market Sector Diversification TOTAL INVESTMENT (as a % of net assets) SECURITIES  99.4% Industrials 25.0% (Cost $84,656,751) Information Technology 20.7% OTHER ASSETS AND LIABILITIES  0.6% Consumer Discretionary 15.9% TOTAL NET ASSETS  100.0% Materials 15.1% Health Care 9.4% Financials 5.1% Energy 4.6% Consumer Staples 2.9% Telecommunication Services 0.7% Other Assets and Liabilities 0.6% Notes to Schedule of Investments SDR Swedish Depositary Receipt (1) Non-income producing. See Notes to Financial Statements. 14 Statement of Assets and Liabilities MAY 28, 2010 (UNAUDITED) Assets Investment securities, at value (cost of $84,656,751) $87,914,126 Foreign currency holdings, at value (cost of $510,681) 510,641 Receivable for investments sold 1,638,271 Receivable for capital shares sold 12,006 Dividends and interest receivable 162,365 90,237,409 Liabilities Disbursements in excess of demand deposit cash 101,275 Payable for investments purchased 1,565,159 Payable for capital shares redeemed 8,290 Accrued management fees 136,408 Service fees (and distribution fees  A Class and R Class) payable 26 Distribution fees payable 14 Accrued foreign taxes 12,505 1,823,677 Net Assets $88,413,732 Net Assets Consist of: Capital (par value and paid-in surplus) $124,590,433 Accumulated net investment loss (1,776,198) Accumulated net realized loss on investment and foreign currency transactions (37,658,035) Net unrealized appreciation on investments and translation of assets and liabilities in foreign currencies 3,257,532 $ 88,413,732 Net assets Shares outstanding Net asset value per share Investor Class, $0.01 Par Value $88,270,493 17,100,746 $5.16 Institutional Class, $0.01 Par Value $32,087 6,179 $5.19 A Class, $0.01 Par Value $64,000 12,383 $5.17* C Class, $0.01 Par Value $23,562 4,537 $5.19 R Class, $0.01 Par Value $23,590 4,554 $5.18 *Maximum offering price $5.49 (net asset value divided by 0.9425) See Notes to Financial Statements. 15 Statement of Operations FOR THE SIX MONTHS ENDED MAY 28, 2010 (UNAUDITED) Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $43,944) $ 512,622 Interest 423 513,045 Expenses: Management fees 915,657 Distribution fees  C Class 47 Service fees  C Class 16 Distribution and service fees: A Class 24 R Class 31 Directors fees and expenses 1,369 Other expenses 1,570 918,714 Net investment income (loss) (405,669) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions (net of foreign tax expenses paid (refunded)of $92,075) 12,645,373 Foreign currency transactions (820,717) 11,824,656 Change in net unrealized appreciation (depreciation) on: Investments (net of deferred foreign taxes of $(57,527)) (9,248,860) Translation of assets and liabilities in foreign currencies (6,359,510) (15,608,370) Net realized and unrealized gain (loss) (3,783,714) Net Increase (Decrease) in Net Assets Resulting from Operations $(4,189,383) See Notes to Financial Statements. 16 Statement of Changes in Net Assets SIX MONTHS ENDED MAY 28, 2010 (UNAUDITED) AND YEAR ENDED NOVEMBER 30, 2009 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ (405,669) $ (369,299) Net realized gain (loss) 11,824,656 (1,646,634) Change in net unrealized appreciation (depreciation) (15,608,370) 30,801,570 Net increase (decrease) in net assets resulting from operations (4,189,383) 28,785,637 Distributions to Shareholders From net investment income: Investor Class (1,832,216)  Institutional Class (787)  A Class (169)  R Class (100)  Decrease in net assets from distributions (1,833,272)  Capital Share Transactions Net increase (decrease) in net assets from capital share transactions 1,407,872 (2,579,078) Redemption Fees Increase in net assets from redemption fees 27,123 8,832 Net increase (decrease) in net assets (4,587,660) 26,215,391 Net Assets Beginning of period 93,001,392 66,786,001 End of period $ 88,413,732 $93,001,392 Accumulated undistributed net investment income (loss) $(1,776,198) $462,743 See Notes to Financial Statements. 17 Notes to Financial Statements MAY 28, 2010 (UNAUDITED) 1. Organization and Summary of Significant Accounting Policies Organization  American Century World Mutual Funds, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. International Opportunities Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified under the 1940 Act. The funds investment objective is to seek capital growth. The fund pursues its objective by investing primarily in equity securities of issuers in developed or emerging market countries that are small-sized companies at the time of purchase. The following is a summary of the funds significant accounting policies. Multiple Class  The fund is authorized to issue the Investor Class, the Institutional Class, the A Class, the C Class and the R Class. The A Class may incur an initial sales charge. The A Class and the C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Sale of the A Class, C Class and R Class commenced on March 1, 2010. Security Valuations  Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Certain countries impose taxes on realized gains on the sale of securities registered in their country. The fund records the foreign tax expense, if any, on an accrual basis. The foreign tax expense on realized gains and unrealized appreciation reduces the net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Investment Income  Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. 18 Foreign Currency Translations  All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and certain expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Realized and unrealized gains and losses from foreign currency translations arise from changes in currency exchange rates. Net realized and unrealized foreign currency exchange gains or losses occurring during the holding period of investment securities are a component of net realized gain (loss) on foreign currency transactions and net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. Certain countries may impose taxes on the contract amount of purchases and sales of foreign currency contracts in their currency. The fund records the foreign tax expense, if any, as a reduction to the net realized gain (loss) on foreign currency transactions. Repurchase Agreements  The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. Each repurchase agreement is recorded at cost. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status  It is the funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2006. Additionally, non-U.S. tax returns filed by the fund due to investments in certain foreign securities remain subject to examination by the relevant taxing authority for 7 years from the date of filing. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders  Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income, if any, are generally declared and paid annually. Distributions from net realized gains, if any, are generally declared and paid twice per year. The fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code, in all events in a manner consistent with provisions of the 1940 Act. Redemption  The fund may impose a 2.00% redemption fee on shares held less than 180 days. The fee may not be applicable to all classes. The redemption fee is retained by the fund and helps cover transaction costs that long-term investors may bear when the fund sells securities to meet investor redemptions. 19 Indemnifications  Under the corporations organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  In preparing the financial statements, management evaluated the impact of events or transactions occurring through the date the financial statements were issued that would merit recognition or disclosure. 2. Fees and Transactions with Related Parties Management Fees  The corporation has entered into a Management Agreement with American Century Global Investment Management, Inc. (ACGIM) (the investment advisor) (see Note 9), under which ACGIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the fund, except brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACGIM. The fee is computed and accrued daily based on the daily net assets of the specific class of shares of the fund and paid monthly in arrears. For funds with a stepped fee schedule, the rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the funds assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 1.60% to 2.00% for the Investor Class, A Class, C Class and R Class. The Institutional Class is 0.20% less at each point within the range. The effective annual management fee for each class for the six months ended May 28, 2010 was 1.90% for the Investor Class, A Class, C Class and R Class and 1.70% for the Institutional Class. ACGIM has entered into a Subadvisory Agreement with ACIM (the subadvisor) on behalf of the fund. The subadvisor makes investment decisions for the cash portion of the fund in accordance with the funds investment objectives, policies and restrictions under the supervision of ACGIM and the Board of Directors. ACGIM pays all costs associated with retaining ACIM as the subadvisor of the fund. Distribution and Service Fees  The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution fee of 0.75% and service fee of 0.25%. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each classs daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended May 28, 2010, are detailed in the Statement of Operations. 20 Related Parties  Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the corporations investment advisor, ACGIM, the corporations subadvisor, ACIM, the distributor of the corporation, ACIS, and the corporations transfer agent, American Century Services, LLC. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS) and a securities lending agreement with JPMorgan Chase Bank (JPMCB). JPMCB is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended May 28, 2010, were $104,720,844 and $105,226,148, respectively. 4. Capital Share Transactions Transactions in shares of the fund were as follows: Six months ended May 28, 2010 Year ended November 30, 2009 Shares Amount Shares Amount Investor Class/Shares Authorized 100,000,000 100,000,000 Sold 1,900,141 $ 10,886,748 2,878,583 $ 13,930,223 Issued in reinvestment of distributions 314,167 1,791,301   Redeemed (2,035,056) (11,391,196) (3,685,056) (15,251,912) 179,252 1,286,853 (806,473) (1,321,689) Institutional Class/Shares Authorized 10,000,000 10,000,000 Issued in reinvestment of distributions 137 787   Redeemed   (328,394) (1,257,389) 137 787 (328,394) (1,257,389) A Class/Shares Authorized 10,000,000 N/A Sold 12,354 69,963 Issued in reinvestment of distributions 29 169 12,383 70,132 C Class/Shares Authorized 10,000,000 N/A Sold 4,537 25,000 R Class/Shares Authorized 10,000,000 N/A Sold 4,537 25,000 Issued in reinvestment of distributions 17 100 4,554 25,100 Net increase (decrease) 200,863 $ 1,407,872 (1,134,867) $ (2,579,078) (1) March 1, 2010 (commencement of sale) through May 28, 2010 for the A Class, C Class and R Class. 21 5. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the funds securities as of May 28, 2010. The Schedule of Investments provides additional details on the funds portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks $2,622,695 $85,291,431  6. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. The fund concentrates its investments in common stocks of smaller companies. Because of this, the fund may be subject to greater risk and market fluctuations than a fund investing in larger, more established companies. 7. Interfund Lending The fund, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the fund to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Directors. During the six months ended May 28, 2010, the fund did not utilize the program. 22 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of May 28, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $86,458,488 Gross tax appreciation of investments $7,055,969 Gross tax depreciation of investments (5,600,331) Net tax appreciation (depreciation) of investments $ 1,455,638 The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and on investments in passive foreign investment companies. As of November 30, 2009, the fund had accumulated capital losses of $(48,805,521), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers of $(37,030,164) and $(11,775,357) expire in 2016 and 2017, respectively. 9. Corporate Event As part of a long-standing estate and business succession plan established by ACC Co-Chairman James E. Stowers, Jr., the founder of American Century Investments, ACC Co-Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of the funds advisors. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee may technically be considered a change of control of ACC and therefore also a change of control of the funds advisors even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of the funds investment advisory and subadvisory agreements. Under the 1940 Act, an assignment automatically terminated such agreements, making the approval of a new agreement necessary. On February 16, 2010, the Board of Directors approved interim investment advisory and subadvisory agreements under which the fund will be managed until a new agreement is approved by fund shareholders. The interim agreements are substantially identical to the terminated agreements (with the exception of different effective and termination dates) and will not result in changes in the management of American Century Investments, the fund, its investment objectives, fees or services provided. On March 29, 2010, the Board of Directors approved a new investment advisory agreement. The new agreement is also substantially identical to the terminated agreement (except for the date, the substitution of ACIM for ACGIM and certain other non-material changes). In order to streamline American Centurys corporate organization, ACGIM was merged into ACIM on July 16, 2010. The new agreement for the fund was approved by shareholders at a Special Meeting of Shareholders on June 16, 2010. The new agreement went into effect on July 16, 2010. Management agreements for new share classes of the funds that were launched after February 16, 2010 did not terminate, have not been replaced by interim agreements, and do not require approval of new agreements. 23 Financial Highlights International Opportunities Investor Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $5.49 $3.70 $11.37 $11.79 $12.27 $9.35 Income From Investment Operations Net Investment Income (Loss) (0.02) (0.02) 0.05 0.02 (0.01) 0.02 Net Realized and Unrealized Gain (Loss) (0.20) 1.81 (5.06) 2.94 2.53 3.19 Total From Investment Operations (0.22) 1.79 (5.01) 2.96 2.52 3.21 Distributions From Net Investment Income (0.11)  (0.05)  (0.01)  From Net Realized Gains   (2.61) (3.38) (2.99) (0.29) Total Distributions (0.11)  (2.66) (3.38) (3.00) (0.29) Net Asset Value, End of Period $5.16 $5.49 $3.70 $11.37 $11.79 $12.27 Total Return (4.25)% 48.38% (56.46)% 33.73% 25.37% 35.28% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.91% 1.95% 1.87% 1.81% 1.85% 1.91% Ratio of Net Investment Income (Loss) to Average Net Assets (0.85)% (0.52)% 0.72% 0.19% (0.06)% 0.20% Portfolio Turnover Rate 110% 244% 206% 149% 160% 112% Net Assets, End of Period (in thousands) $88,270 $92,968 $65,541 $212,157 $180,732 $198,197 (1) Six months ended May 28, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Per-share amount was less than $0.005. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 24 International Opportunities Institutional Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $5.54 $3.72 $11.44 $11.85 $12.32 $9.37 Income From Investment Operations Net Investment Income (Loss) (0.02) (0.04) 0.07 0.06 0.02 0.10 Net Realized and Unrealized Gain (Loss) (0.20) 1.86 (5.10) 2.94 2.54 3.14 Total From Investment Operations (0.22) 1.82 (5.03) 3.00 2.56 3.24 Distributions From Net Investment Income (0.13)  (0.08) (0.03) (0.04)  From Net Realized Gains   (2.61) (3.38) (2.99) (0.29) Total Distributions (0.13)  (2.69) (3.41) (3.03) (0.29) Net Asset Value, End of Period $5.19 $5.54 $3.72 $11.44 $11.85 $12.32 Total Return (4.19)% 48.92% (56.44)% 33.97% 25.66% 35.53% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.71% 1.75% 1.67% 1.61% 1.65% 1.71% Ratio of Net Investment Income (Loss) to Average Net Assets (0.65)% (0.32)% 0.92% 0.39% 0.14% 0.40% Portfolio Turnover Rate 110% 244% 206% 149% 160% 112% Net Assets, End of Period (in thousands) $32 $33 $1,245 $4,513 $1,099 $31 (1) Six months ended May 28, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. See Notes to Financial Statements. 25 International Opportunities A Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $5.51 Income From Investment Operations Net Investment Income (Loss)  Net Realized and Unrealized Gain (Loss) (0.30) Total From Investment Operations (0.30) Distributions From Net Investment Income (0.04) Net Asset Value, End of Period $5.17 Total Return (5.58)% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.16% Ratio of Net Investment Income (Loss) to Average Net Assets (0.45)% Portfolio Turnover Rate 110% Net Assets, End of Period (in thousands) $64 (1) March 1, 2010 (commencement of sale) through May 28, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Per-share amount was less than $0.005. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. (6) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the six months ended May 28, 2010. See Notes to Financial Statements. 26 International Opportunities C Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $5.51 Income From Investment Operations Net Investment Income (Loss) (0.02) Net Realized and Unrealized Gain (Loss) (0.30) Total From Investment Operations (0.32) Net Asset Value, End of Period $5.19 Total Return (5.81)% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.91% Ratio of Net Investment Income (Loss) to Average Net Assets (1.20)% Portfolio Turnover Rate 110% Net Assets, End of Period (in thousands) $24 (1) March 1, 2010 (commencement of sale) through May 28, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. (5) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the six months ended May 28, 2010. See Notes to Financial Statements. 27 International Opportunities R Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $5.51 Income From Investment Operations Net Investment Income (Loss) (0.01) Net Realized and Unrealized Gain (Loss) (0.30) Total From Investment Operations (0.31) Distributions From Net Investment Income (0.02) Net Asset Value, End of Period $5.18 Total Return (5.63)% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.41% Ratio of Net Investment Income (Loss) to Average Net Assets (0.70)% Portfolio Turnover Rate 110% Net Assets, End of Period (in thousands) $24 (1) March 1, 2010 (commencement of sale) through May 28, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. (5) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the six months ended May 28, 2010. See Notes to Financial Statements. 28 Board Approval of Management and Subadvisory Agreements American Century Investment Management, Inc. (ACIM or the Advisor) currently serves as investment advisor to the Fund under an interim management agreement (the Interim Management Agreement) between the Advisor and the Fund approved by the Funds Board of Trustees (the Board). The Advisor previously served as investment advisor to the Fund pursuant to a management agreement (the Prior Management Agreement) that terminated in accordance with its terms on February 16, 2010, as a result of a change of control of the Advisors parent company, American Century Companies, Inc. (ACC). The change in control occurred as the result of a change in the trustee of a trust created by James E. Stowers, Jr., the founder of American Century Investments that holds shares representing a significant interest in ACC stock. Mr. Stowers previously served as the trustee of the trust. On February 16, 2010, Mr. Richard W. Brown, Co-Chairman of ACC with Mr. Stowers, became the trustee in accordance with the terms of the trust and Mr. Stowers long-standing estate and succession plan. On February 18, 2010, the Board approved the Interim Management Agreement in accordance with Rule 15a-4 under the Investment Company Act to ensure continued management of the Fund by the Advisor after the termination of the Prior Management Agreement and until shareholder approval of a new management agreement (the Proposed Management Agreement) as required under the Act. The Board approved the Proposed Management Agreement and recommended its approval to shareholders. Fund shareholders approved the Proposed Management Agreement at a meeting on June 16, 2010.* The Interim Management Agreement and the Proposed Management Agreement are substantially identical to the Prior Management Agreement except for their effective dates and the termination provisions of the Interim Management Agreement. Under the Interim and Proposed Management Agreements, the Advisor will provide the same services to the Fund and receive the same compensation rate as under the Prior Management Agreement. Basis for Board Approval of Interim Management Agreement In considering the approval of the Interim Management Agreement, Rule 15a-4 requires the Board to approve the contract within ten business days of the termination of the prior agreement and to determine that the compensation to be received under the interim agreement is no greater than would have been received under the prior agreement. In connection with the approval, the Board noted that it oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. *Management agreements for new share classes of the Fund launched after February 16, 2010, did not terminate, have not been replaced by Interim Management Agreements, and do not require Board or shareholder approval at this time. 29 In evaluating the Interim Management Agreement, the Board, assisted by the advice of its independent legal counsel, considered a number of factors in addition to those required by the rule with no one factor being determinative to its analysis. Among the factors considered by the Board were the circumstances and effect of the change of control, the fact that the Advisor will provide the same services and receive the same compensation rate as under the Prior Management Agreements, and that the change of control did not result in a change of the personnel managing the Fund. Upon completion of its analysis, the Board approved the Interim Management Agreement, determining that the continued management of the Fund by the Advisor was in the best interests of the Fund and Fund shareholders. Basis for Board Approval of Proposed Management Agreement At a meeting held on April 1, 2010, after considering all information presented, the Board approved, and determined to recommend that shareholders approve, the Proposed Management Agreement. In connection with that approval, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and services provided to the Fund by the Advisor. The Board oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services provided to the Fund;  the wide range of programs and services the Advisor provides to the Fund and their shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the Advisor;  data comparing the cost of owning the Fund to the cost of owning similar funds;  the fact that there will be no changes to the fees, services, or personnel who provide such services as compared to the Prior Management Agreement;  data comparing the Funds performance to appropriate benchmarks and/ or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Fund to the Advisor and the overall profitability of the Advisor;  data comparing services provided and charges to the Fund with those for other non-fund investment management clients of the Advisor; and 30  consideration of collateral or fall-out benefits derived by the Advisor from the management of the Fund and potential sharing of economies of scale in connection with the management of the Fund. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In particular, the Board recognized that shareholders may have invested in the Fund on the strength of the Advisors industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. The Board considered all of the information provided by the Advisor, the independent data providers, and the Boards independent counsel, and evaluated such information for the Fund. The Board did not identify any single factor as being all-important or controlling, and each Board member may have attributed different levels of importance to different factors. In deciding to approve the Proposed Management Agreement under the terms ultimately determined by the Board to be appropriate, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services  Generally. Under the Proposed Management Agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the Proposed Management Agreement, the Advisor provides or arranges at its own expense a wide variety of services including:  constructing and designing the Fund  portfolio research and security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets  daily valuation of the Funds portfolio  shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution 31 The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. Investment Management Services. The investment management services provided to the Fund are complex and provide Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes, and liquidity. As a part of its general oversight and in evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. In providing these services, the Advisor utilizes teams of investment professionals who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the underperforming Fund receives special reviews until performance improves, during which time the Board discusses with the Advisor the reasons for such underperformance and any efforts being undertaken to improve performance. Shareholder and Other Services. Under the Proposed Management Agreement, the Advisor will also provide the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through the various committees of the Board, regularly reviews reports and evaluations of such services. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. Costs of Services Provided and Profitability. The Advisor provided detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Board reviewed with the Advisor the methodology used to prepare this financial information. The Board has also reviewed with the Advisor its methodology for compensating the investment professionals that provide services to the Fund as well as compensation to the five highest paid personnel of the Advisor. This financial information regarding the Advisor is considered in order to evaluate the Advisors financial condition, its ability to continue to provide services under the Proposed Management Agreement, and the reasonableness of the proposed management fees. 32 Ethics. The Board generally considers the Advisors commitment to providing quality services to shareholders and to conducting its business ethically. It noted that the Advisors practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by the Advisor and its reinvestment in its ability to provide and expand those services. Accordingly, the Board seeks to evaluate economies of scale by reviewing information, such as year-over-year profitability of the Advisor generally, the profitability of its management of the Fund specifically, and the expenses incurred by the Advisor in providing various functions to the Fund. The Board believes the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, fee breakpoints as the fund complex and the Fund increases in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. In particular, separate breakpoint schedules based on the size of the entire fund complex and on the size of the Fund reflect the complexity of assessing economies of scale. Comparison to Fees of Funds not Managed by the Advisor. Both the Prior and Proposed Management Agreements provide that the Fund pays the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Funds Independent Trustees (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties that provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Boards analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider comparing the Funds unified fee to the total expense ratios of similar funds not managed by the Advisor. The Board concluded that the management fee to be paid by the Fund to the Advisor under the Proposed Management Agreement is reasonable in light of the services to be provided to the Fund. 33 Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or Fall-Out Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. The Board concluded that the Advisors primary business is managing mutual funds and it generally does not use Fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute Fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of the Fund to determine breakpoints in the Funds fee schedule, provided they are managed using the same investment team and strategy. Conclusion of the Board. As a result of this process, the Board, in the absence of particular circumstances and assisted by the advice of its independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the Proposed Management Agreement be approved and recommended its approval to Fund shareholders. 34 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you dont want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you dont have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 35 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. Morgan Stanley Capital International (MSCI) has developed several indices that measure the performance of foreign stock markets. The MSCI AC (All Country) World ex-US Small Cap Growth Index represents the performance of small cap growth stocks in developed and emerging markets, excluding the United States. The MSCI EAFE (Europe, Australasia, Far East) Index is designed to measure developed market equity performance, excluding the U.S. and Canada. The MSCI EAFE Growth Index is a capitalization-weighted index that monitors the performance of growth stocks from Europe, Australasia, and the Far East. The MSCI EAFE Value Index is a capitalization-weighted index that monitors the performance of value stocks from Europe, Australasia, and the Far East. The MSCI EM (Emerging Markets) Index represents the performance of stocks in global emerging market countries. The MSCI Europe Index is designed to measure equity market performance in Europe. The MSCI Japan Index is designed to measure equity market performance in Japan. The MSCI World Free Index represents the performance of stocks in developed countries (including the United States) that are available for purchase by global investors. 36 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century World Mutual Funds, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-68676 Semiannual Report May 28, 2010 American Century Investments ® NT International Growth Fund Table of Contents Presidents Letter 2 Independent Chairmans Letter 3 Market Perspective 4 International Equity Total Returns 4 NT International Growth Performance 5 Portfolio Commentary 7 Top Ten Holdings 9 Types of Investments in Portfolio 9 Investments by Country 9 Shareholder Fee Example 10 Financial Statements Schedule of Investments 12 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Notes to Financial Statements 18 Financial Highlights 23 Other Information Board Approval of Management and Subadvisory Agreements 24 Additional Information 30 Index Definitions 31 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended May 28, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the Insights & News tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web sites home page also provides a link to Our Story, which, first and foremost, outlines our commitmentsince 1958to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. Thats who we are. Another important, unique facet of our story and who we are is Profits with a Purpose, which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organizationfounded by our company founder James E. Stowers, Jr. and his wife Virginiathat is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairmans Letter Fellow Shareholders, The principal event at a recent board meeting was the retirement of Jim Stowers, Jr. from the American Century Mutual Funds Kansas City board. This was one of those times when you felt like you were living a historical moment. Jimwho celebrated his 86th birthday in Januaryfounded what was known as Twentieth Century Mutual Funds over 50 years ago. Through the years, his number one priority has been to Put Investors First! The board presented Jim with a resolution acknowledging that, by building a successful investment company, he has impacted the lives of many by helping them on the path to financial success. We respect Jims decision to focus his energy on the Stowers Institute for Medical Research and American Century Companies, Inc. (ACC), the parent company of the funds investment advisor. The pioneering medical research that Jim and his wife Virginia have made possible through the Institute should enrich the lives of millions in the future. Shortly after his retirement from the board, we received word that ACCs co-chairman Richard W. Brown had succeeded Jim as trustee of a trust that holds a significant interest in ACC stock as a part of Jims long-standing estate and business succession plan. While holding less than a majority interest, the trust is presumed to control the funds investment advisors under the Investment Company Act of 1940. This change triggered the need for a shareholder proxy to approve new management and subadvisory agreements for the funds. I am happy to report that all of the proposals contained in the proxy received the necessary votes and were approved. On behalf of the board, I want to once again thank Jim for his mutual fund board service. More than three years ago, Jim and Richard Brown installed a strong and effective leadership team at American Century Investments and I look forward to continuing to work with them on behalf of fund shareholders. And while Jim no longer sits on the fund board, the inherent optimism captured by his favorite catch phraseThe best is yet to bestill resonates with all of us who have the privilege of serving you. I invite you to send your comments, questions or concerns to me at dhpratt@fundboardchair.com. 3 Market Perspective By Mark Kopinski, Chief Investment Officer, Global and Non-U.S. Equity Events in May Sent Stocks Tumbling Global stock returns generally remained robust for the first several months of the period, as the rally unleashed in March 2009 continued into 2010. Optimism regarding the global economic recovery and business sector gains helped keep stocks in positive territory. Nevertheless, as spring set in, the global stock market rally ended abruptly, starting with the May 6 Flash Crash in the U.S. stock market, when the major indices plunged nearly 7% within 15 minutes. Furthermore, problems that had been percolating in Europe and in the global geopolitical arena boiled over in May, triggering a sharp stock market selloff. In particular, the expanding European government debt crisis beyond Greece, the downgrade of Spains credit rating, the worsening oil disaster in the Gulf of Mexico, and escalating tensions in the Middle East rattled investors nerves. Overall, developed international equity markets significantly under-performed the U.S. market and the emerging markets. European stocks suffered the largest losses for the six-month period, as the mounting debt crisis worried investors. Exploding debt in Greece, Italy, Spain, Ireland, and Portugal all came under scrutiny. Debt Remained the Roadblock to Growth The sovereign debt problem did not just happen as a result of the recent financial crisis or recession; it is a longer-term issue. Recent events only exacerbated the problem and accelerated its becoming a crisis. In fact, sovereign solvency has emerged as one of the most significant roadblocks to growth. Currently, the market is focused on Europe, where severe austerity measures are required to get fiscal balances back in order. This is likely to trim 0.5% from European growth during the next year. The weaker euro should help offset some of the decline in growth, but the more export-oriented northern countries will be the main beneficiaries. Commodity-based countries, such as Australia and Norway, have been the most resilient and have seen more impressive economic recoveries. The debt crisis likely will mean European interest rates will remain accommodative for the remainder of 2010. International Equity Total Returns For the six months ended May 28, 2010* (in U.S. dollars) MSCI EAFE Index -10.90% MSCI Europe Index -14.77% MSCI EAFE Growth Index -8.85% MSCI World Free Index -4.92% MSCI EAFE Value Index -12.95% MSCI Japan Index 0.10% MSCI EM Index -2.75% *Total returns for periods less than one year are not annualized and are based on the period beginning December 1, 2009. 4 Performance NT International Growth Total Returns as of May 28, 2010 Average Annual Returns Ticker Since Inception Symbol 6 months 1 year Inception Date Institutional Class ACLNX -8.14% 10.00% -4.37% 5/12/06 MSCI EAFE Index  -10.90% 6.61% -5.70%  MSCI EAFE Growth Index  -8.85% 8.60% -5.01%  (1) Total returns for periods less than one year are not annualized and are based on the period beginning December 1, 2009. (2) Total returns are based on the period beginning June 1, 2009. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 5 NT International Growth *From 5/12/06, the Institutional Classs inception date. Not annualized. Total Annual Fund Operating Expenses Institutional Class 1.19% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 6 Portfolio Commentary NT International Growth Portfolio Managers: Alex Tedder and Raj Gandhi Performance Summary The NT International Growth portfolio returned -8.14%* for the six months ended May 28, 2010, compared with its benchmark, the MSCI EAFE Index, which returned -10.90%. Investor confidence generally remained upbeat for the first four months of the period, as the global economic recovery appeared to gain momentum and stock prices continued to climb. But, late in the period, mounting concerns about the massive levels of sovereign debt in Greece, Spain, and other European nations put an end to the yearlong global stock market rally. Stock prices plunged, wiping out the gains achieved earlier in the period. International growth stocks fared slightly better than their value counterparts, while small-cap stocks outperformed large-cap stocks. Meanwhile, the euro tumbled sharply relative to the U.S. dollar, which added to the woes of foreign-based corporations. Stock selection, primarily in the financials and consumer discretionary sectors, accounted for the portfolios outperformance relative to the benchmark. Our sector allocations also had an overall positive influence on the portfolios relative performance. U.K., France Were Top Countries From a regional perspective, the portfolios holdings in the United Kingdom and France contributed the most to relative performance, due to favorable stock selection combined with underweight positions. At the opposite end of the spectrum, Japan and the Netherlands represented the largest detractors to relative performance, primarily due to stock selection. In Japan, our overweight position in furniture and interior goods retailer Nitori (Japans version of IKEA) dragged down performance. In the Netherlands, our overweight position in TNT N.V., an international freight and parcel delivery service provider, was the largest detractor. Financials, Technology Led Sector Results Financials and information technology were the portfolios top-performing sectors for the six-month period. Stock selection was strong in the financials sector, with our holdings in the commercial banking industry driving results. The information technology sector was home to the portfolios top-performing stock, Chinas Baidu Inc., a Chinese-language internet search provider. This portfolio-only holding benefited from soaring revenues, net income and operating profit. In addition, our overweight position in Britains ARM Holdings, a designer of microchips used in mobile devices, digital TVs and other products, contributed positively. The company benefited primarily from strong growth in the smartphone and tablet computer markets, and it posted record royalty revenues, profits and net cash generation. *Total returns for periods less than one year are not annualized and are based on the period beginning December 1, 2009. 7 NT International Growth The portfolios consumer discretionary sector also outperformed, due to stock selection and an overweight position. Our stock selection was particularly effective in the auto industry, where our out-of-benchmark position in South Koreas Hyundai Motor Co. was the portfolios top-contributing stock. In the challenging economic environment, consumers traded down for value, and Hyundais line of affordable cars benefited. Backed by a savvy, yet frugal, marketing strategy, the company continued to gain market share in a difficult climate for automakers. Materials, Consumer Staples Sectors Lagged The materials sector represented the portfolios largest performance detractor. Stock selection dragged down results, particularly in the metals and mining segment. Additionally, in the sectors construction materials segment, German cement producer HeidelbergCement represented the portfolios largest performance detractor. The company said its 2009 operating income slid 38.6% from 2008 levels, as revenues plunged 21.6%. The company also said it expects Asia and Africa to drive global growth in 2010 but anticipates slack demand in the U.S. and Europe until the second half of the year. The portfolios consumer staples sector also detracted from performance. While stock selection and an underweight position were slightly negative influences, currency returns accounted for the bulk of the lagging results. Outlook Global economic activity is improving, but significant headwinds remainnamely, the explosion of sovereign debt in developed nations. So far, government responses to the crisis have varied, and this lack of coordination may lead to divergent economic performance in the year ahead. We expect further volatility throughout the international stock markets, yet we will continue to focus on finding companies located in developed countries around the world (excluding the United States) with sustainable growth characteristics and promising long-term outlooks. 8 NT International Growth Top Ten Holdings % of net assets as of 5/28/10 BHP Billiton Ltd. 2.3% Unilever NV CVA 1.8% HSBC Holdings plc (Hong Kong) 1.6% Novo Nordisk A/S B Shares 1.5% Volvo AB B Shares 1.5% Rakuten, Inc. 1.5% BG Group plc 1.4% Vale SA Preference Shares 1.4% Barclays plc 1.4% Novartis AG 1.3% Types of Investments in Portfolio % of net assets as of 5/28/10 Foreign Common Stocks 99.4% Temporary Cash Investments 0.2% Other Assets and Liabilities 0.4% Investments by Country % of net assets as of 5/28/10 United Kingdom 19.9% Japan 15.6% Switzerland 8.4% France 7.1% Germany 6.0% Netherlands 4.6% Sweden 3.7% Australia 3.4% Peoples Republic of China 3.1% Taiwan (Republic of China) 2.8% Spain 2.4% Brazil 2.2% India 2.2% Denmark 2.0% Other Countries 16.0% Cash and Equivalents* 0.6% *Includes temporary cash investments and other assets and liabilities. 9 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from December 1, 2009 to May 28, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 10 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 12/1/09 5/28/10 12/1/09  5/28/10 Expense Ratio* Actual $1,000 $918.60 $5.41 1.15% Hypothetical $1,000 $1,018.88 $5.69 1.15% *Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 179, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 11 Schedule of Investments NT International Growth MAY 28, 2010 (UNAUDITED) Shares Value Shares Value Common Stocks  99.4% GERMANY  6.0% AUSTRALIA  3.4% BASF SE 31,900 $ 1,672,317 Bayerische Motoren BHP Billiton Ltd. 137,531 $ 4,467,390 Werke AG 44,300 2,040,805 Commonwealth Bank Daimler AG 36,700 1,809,063 of Australia 31,900 1,397,797 Wesfarmers Ltd. 38,530 937,828 Fresenius Medical Care AG & Co. KGaA 35,470 1,767,303 6,803,015 Metro AG 24,300 1,271,722 AUSTRIA  0.8% SAP AG 32,100 1,362,717 Erste Group Bank AG 44,100 1,573,776 Siemens AG 21,500 1,932,179 BELGIUM  1.6% 11,856,106 Anheuser-Busch InBev NV 42,308 2,023,827 HONG KONG  1.6% KBC Groep NV 30,800 1,191,888 CNOOC Ltd. 1,049,000 1,642,059 3,215,715 Li & Fung Ltd. 344,000 1,527,032 BERMUDA  0.4% 3,169,091 Seadrill Ltd. 41,200 843,657 INDIA  2.2% BRAZIL  2.2% HDFC Bank Ltd. 22,100 899,533 Banco Santander Brasil SA ADR 77,300 805,466 Infosys Technologies Ltd. 28,500 1,637,505 Itau Unibanco Holding SA Larsen & Toubro Ltd. 27,000 945,037 Preference Shares 46,200 854,353 State Bank of India Ltd. 15,800 760,860 Vale SA Preference Shares 117,900 2,718,345 4,242,935 4,378,164 INDONESIA  1.1% CANADA  0.7% PT Bank Mandiri Canadian National (Persero) Tbk 2,851,500 1,571,809 Railway Co. 25,700 1,474,991 PT United Tractors Tbk 292,000 558,768 CZECH REPUBLIC  0.6% 2,130,577 CEZ AS 26,200 1,094,156 IRELAND  0.5% DENMARK  2.0% Ryanair Holdings plc ADR 37,719 887,905 Carlsberg A/S B Shares 13,000 981,847 ISRAEL  0.6% Novo Nordisk A/S B Shares 39,600 3,044,508 Teva Pharmaceutical 4,026,355 Industries Ltd. ADR 22,700 1,244,414 FINLAND  0.5% ITALY  1.3% Fortum Oyj 41,900 944,847 Saipem SpA 82,362 2,554,378 FRANCE  7.1% JAPAN  15.6% Air Liquide SA 17,920 1,741,113 Asahi Glass Co. Ltd. 213,000 2,232,933 BNP Paribas 41,970 2,379,419 Canon, Inc. 47,300 1,937,601 Cie Generale dOptique Fanuc Ltd. 18,000 1,888,846 Essilor International SA 17,100 972,742 Honda Motor Co. Ltd. 84,500 2,566,620 Danone SA 29,122 1,488,075 HOYA Corp. 60,900 1,447,074 JC Decaux SA 41,400 977,957 Komatsu Ltd. 97,000 1,822,448 LVMH Moet Hennessy Mitsubishi Corp. 108,000 2,438,182 Louis Vuitton SA 19,200 2,015,867 Mitsubishi UFJ Financial Pernod-Ricard SA 24,458 1,834,138 Group, Inc. 212,000 1,029,827 Total SA 30,724 1,433,050 Nidec Corp. 24,600 2,236,892 Vallourec SA 6,600 1,220,761 Omron Corp. 103,500 2,144,128 14,063,122 ORIX Corp. 24,700 1,886,974 12 NT International Growth Shares Value Shares Value Rakuten, Inc. 4,100 $ 2,869,617 SPAIN  2.4% Shin-Etsu Chemical Co. Ltd. 16,400 826,899 Banco Bilbao Vizcaya SMC Corp. 12,100 1,547,843 Argentaria SA 205,800 $ 2,132,682 SOFTBANK CORP. 47,200 1,135,740 Banco Santander SA 142,358 1,444,859 Unicharm Corp. 14,600 1,439,965 Inditex SA 22,200 1,237,014 Yahoo! Japan Corp. 4,000 1,394,616 4,814,555 30,846,205 SWEDEN  3.7% LUXEMBOURG  0.9% Alfa Laval AB 72,100 910,099 Millicom International Atlas Copco AB A Shares 149,600 2,116,063 Cellular SA 21,806 1,742,954 Telefonaktiebolaget LM MACAU  0.6% Ericsson B Shares 140,600 1,415,812 Wynn Macau Ltd. 756,000 1,213,880 Volvo AB B Shares 277,500 2,873,739 MEXICO  0.4% 7,315,713 Grupo Financiero Banorte SWITZERLAND  8.4% SAB de CV, Series O 194,500 748,170 Adecco SA 23,000 1,110,996 NETHERLANDS  4.6% Credit Suisse Group AG 60,100 2,329,875 Akzo Nobel NV 23,300 1,184,200 Holcim Ltd. 20,200 1,273,090 ASML Holding NV 39,500 1,115,706 Kuehne + Nagel Koninklijke KPN NV 65,900 858,497 International AG 15,900 1,489,851 Royal Dutch Shell plc, Nestle SA 19,500 880,329 Class A 90,000 2,357,417 Novartis AG 57,565 2,606,301 Unilever NV CVA 131,800 3,596,221 Roche Holding AG 18,166 2,490,870 9,112,041 Sonova Holding AG 7,300 785,586 NORWAY  1.0% Swatch Group AG (The) 6,900 1,794,367 Petroleum Geo-Services Syngenta AG 4,207 929,517 ASA 118,100 1,193,919 Zurich Financial Services AG 4,200 853,569 Statoil ASA 41,600 833,457 16,544,351 2,027,376 TAIWAN (REPUBLIC OF CHINA)  2.8% PEOPLES REPUBLIC OF CHINA  3.1% Hon Hai Precision Baidu, Inc. ADR 20,400 1,493,484 Industry Co. Ltd. 492,000 1,940,054 Ctrip.com International Ltd. HTC Corp. 127,000 1,716,191 ADR 28,964 1,140,892 Nan Ya Printed Circuit Industrial & Commercial Board Corp. 259,000 1,084,401 Bank of China Ltd. H Shares 656,000 482,562 Taiwan Semiconductor Mindray Medical Manufacturing Co. Ltd. 442,000 807,210 International Ltd. ADR 37,600 1,118,224 5,547,856 Tencent Holdings Ltd. 66,700 1,269,657 UNITED KINGDOM  19.9% ZTE Corp. H Shares 178,000 582,661 Admiral Group plc 70,476 1,310,089 6,087,480 Antofagasta plc 63,213 804,821 POLAND  0.9% ARM Holdings plc 550,300 1,964,825 Powszechna Kasa Autonomy Corp. plc 41,883 1,057,933 Oszczednosci Bank Polski SA 140,800 1,718,299 Barclays plc 617,635 2,694,703 SINGAPORE  0.8% BG Group plc 179,331 2,744,936 United Overseas Bank Ltd. 116,617 1,507,467 BP plc 63,076 450,839 SOUTH KOREA  1.7% British Airways plc 288,400 835,502 Hyundai Motor Co. 13,495 1,540,109 Capita Group plc (The) 91,763 1,034,001 POSCO 2,400 935,932 Carnival plc 58,013 2,202,657 Samsung Electronics Co. Ltd. 1,400 904,926 Compass Group plc 240,039 1,853,817 3,380,967 13 NT International Growth Shares Value Market Sector Diversification HSBC Holdings plc (as a % of net assets) (Hong Kong) 336,978 $ 3,088,655 Financials 17.4% Intercontinental Hotels Industrials 17.2% Group plc 107,000 1,687,392 Consumer Discretionary 15.2% ITV plc 2,357,400 1,900,162 Information Technology 12.8% Kingfisher plc 510,932 1,648,395 Consumer Staples 9.6% Lonmin plc 43,600 1,056,014 Materials 8.9% Reckitt Benckiser Group plc 51,108 2,393,661 Energy 7.6% Rolls-Royce Group plc 192,729 1,637,878 Health Care 7.1% Rolls-Royce Group plc Telecommunication Services 2.6% C Shares 16,679,610 24,121 Utilities 1.0% Schroders plc 49,409 945,981 Cash and Equivalents* 0.6% Smiths Group plc 78,300 1,168,863 Standard Chartered plc 31,038 732,976 *Includes temporary cash investments and other assets and liabilities. Tesco plc 342,253 2,034,190 Tullow Oil plc 59,000 950,496 Notes to Schedule of Investments Vodafone Group plc 711,500 1,424,734 ADR American Depositary Receipt Wolseley plc 67,800 1,610,526 CVA Certificaten Van Aandelen 39,258,167 (1) Non-income producing. TOTAL COMMON STOCKS (Cost $188,521,711) Temporary Cash Investments  0.2% See Notes to Financial Statements. JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares 54,009 54,009 Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.875%, 10/31/11, valued at $306,325), in a joint trading account at 0.15%, dated 5/28/10, due 6/1/10 (Delivery value $300,005) 300,000 TOTAL TEMPORARY CASH INVESTMENTS (Cost $354,009) TOTAL INVESTMENT SECURITIES  99.6% (Cost $188,875,720) OTHER ASSETS AND LIABILITIES  0.4% TOTAL NET ASSETS  100.0% 14 Statement of Assets and Liabilities MAY 28, 2010 (UNAUDITED) Assets Investment securities, at value (cost of $188,875,720) $196,722,694 Foreign currency holdings, at value (cost of $737,270) 737,035 Receivable for investments sold 1,126,923 Receivable for capital shares sold 84,769 Dividends and interest receivable 865,097 Other assets 3,739 199,540,257 Liabilities Disbursements in excess of demand deposit cash 137,005 Payable for investments purchased 1,768,157 Accrued management fees 176,537 Accrued foreign taxes 17,001 2,098,700 Net Assets $197,441,557 Institutional Class Capital Shares, $0.01 Par Value Authorized 100,000,000 Outstanding 25,317,221 Net Asset Value Per Share $7.80 Net Assets Consist of: Capital (par value and paid-in surplus) $205,508,330 Undistributed net investment income 1,230,410 Accumulated net realized loss on investment and foreign currency transactions (17,120,852) Net unrealized appreciation on investments and translation of assets and liabilities in foreign currencies 7,823,669 $197,441,557 See Notes to Financial Statements. 15 Statement of Operations FOR THE SIX MONTHS ENDED MAY 28, 2010 (UNAUDITED) Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $272,409) $ 2,480,620 Interest 1,551 2,482,171 Expenses: Management fees 1,036,899 Directors fees and expenses 2,509 Other expenses 213 1,039,621 Net investment income (loss) 1,442,550 Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions (net of foreign tax expenses paid (refunded) of $25,540) 6,019,482 Foreign currency transactions (net of foreign tax expenses paid (refunded) of $3,686) (81,022) 5,938,460 Change in net unrealized appreciation (depreciation) on: Investments (net of deferred foreign taxes of $(32,043)) (7,701,400) Translation of assets and liabilities in foreign currencies (16,870,728) (24,572,128) Net realized and unrealized gain (loss) (18,633,668) Net Increase (Decrease) in Net Assets Resulting from Operations $(17,191,118) See Notes to Financial Statements. 16 Statement of Changes in Net Assets SIX MONTHS ENDED MAY 28, 2010 (UNAUDITED) AND YEAR ENDED NOVEMBER 30, 2009 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 1,442,550 $ 1,664,354 Net realized gain (loss) 5,938,460 (9,900,332) Change in net unrealized appreciation (depreciation) (24,572,128) 49,236,728 Net increase (decrease) in net assets resulting from operations (17,191,118) 41,000,750 Distributions to Shareholders From net investment income (2,270,324) (1,011,101) Capital Share Transactions Proceeds from shares sold 58,369,418 97,265,914 Payments for shares redeemed (4,942,708) (29,638,929) Net increase (decrease) in net assets from capital share transactions 53,426,710 67,626,985 Net increase (decrease) in net assets 33,965,268 107,616,634 Net Assets Beginning of period 163,476,289 55,859,655 End of period $197,441,557 $163,476,289 Undistributed net investment income $1,230,410 $2,058,184 Transactions in Shares of the Fund Sold 6,891,800 14,216,297 Redeemed (561,734) (4,111,431) Net increase (decrease) in shares of the fund 6,330,066 10,104,866 See Notes to Financial Statements. 17 Notes to Financial Statements MAY 28, 2010 (UNAUDITED) 1. Organization and Summary of Significant Accounting Policies Organization  American Century World Mutual Funds, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. NT International Growth Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified under the 1940 Act. The funds investment objective is to seek capital growth. The fund pursues its objective by investing primarily in equity securities of foreign companies located in at least three developed countries (excluding United States). The fund is not permitted to invest in any securities issued by companies assigned by the Global Industry Classification Standard to the tobacco industry. The following is a summary of the funds significant accounting policies. Security Valuations  Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Certain countries impose taxes on realized gains on the sale of securities registered in their country. The fund records the foreign tax expense, if any, on an accrual basis. The foreign tax expense on realized gains and unrealized appreciation reduces the net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Investment Income  Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations  All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and certain expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Realized and unrealized gains and losses from foreign currency translations arise from changes in currency exchange rates. 18 Net realized and unrealized foreign currency exchange gains or losses occurring during the holding period of investment securities are a component of net realized gain (loss) on foreign currency transactions and net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. Certain countries may impose taxes on the contract amount of purchases and sales of foreign currency contracts in their currency. The fund records the foreign tax expense, if any, as a reduction to the net realized gain (loss) on foreign currency transactions. Exchange Traded Funds  The fund may invest in exchange traded funds (ETFs). ETFs are a type of index fund bought and sold on a securities exchange. An ETF trades like common stock and represents a fixed portfolio of securities designed to track the performance and dividend yield of a particular domestic or foreign market index. A fund may purchase an ETF to temporarily gain exposure to a portion of the U.S. or a foreign market while awaiting purchase of underlying securities. The risks of owning an ETF generally reflect the risks of owning the underlying securities they are designed to track, although the lack of liquidity on an ETF could result in it being more volatile. Additionally, ETFs have fees and expenses that reduce their value. Repurchase Agreements  The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) has determined are credit-worthy pursuant to criteria adopted by the Board of Directors. Each repurchase agreement is recorded at cost. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status  It is the funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. All tax years for the fund remain subject to examination by tax authorities. Additionally, non-U.S. tax returns filed by the fund due to investments in certain foreign securities remain subject to examination by the relevant taxing authority for seven years from the date of filing. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders  Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income, if any, are generally declared and paid annually. Distributions from net realized gains, if any, are generally declared and paid twice per year. The fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code, in all events in a manner consistent with provisions of the 1940 Act. Indemnifications  Under the corporations organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 19 Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  In preparing the financial statements, management evaluated the impact of events or transactions occurring through the date the financial statements were issued that would merit recognition or disclosure. 2. Fees and Transactions with Related Parties Management Fees  The corporation has entered into a Management Agreement with American Century Global Investment Management, Inc. (ACGIM) (the investment advisor) (see Note 8), under which ACGIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee). The Agreement provides that all expenses of managing and operating the fund, except brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACGIM. The fee is computed and accrued daily based on the daily net assets of the the fund and paid monthly in arrears. For funds with a stepped fee schedule, the rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the funds assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The strategy assets of the fund includes the assets of International Growth Fund, one fund in a series issued by the corporation. The annual management fee schedule ranges from 0.90% to 1.30%. The effective annual management fee for the six months ended May 28, 2010 was 1.14%. ACGIM has entered into a Subadvisory Agreement with ACIM (the subadvisor) on behalf of the fund. The subadvisor makes investment decisions for the cash portion of the fund in accordance with the funds investment objectives, policies and restrictions under the supervision of ACGIM and the Board of Directors. ACGIM pays all costs associated with retaining ACIM as the subadvisor of the fund. Acquired Fund Fees and Expenses  The fund may invest in mutual funds, exchange traded funds, and business development companies (the acquired funds). The fund will indirectly realize its pro rata share of the fees and expenses of the acquired funds in which it invests. These indirect fees and expenses are not paid out of the funds assets but are reflected in the return realized by the fund on its investment in the acquired funds. Related Parties  Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the corporations investment advisor, ACGIM, the corporations subadvisor, ACIM, the distributor of the corporation, American Century Investment Services, Inc., and the corporations transfer agent, American Century Services, LLC. The fund is wholly owned, in aggregate, by various funds in a series issued by American Century Asset Allocation Portfolios, Inc. (ACAAP). ACAAP does not invest in the fund for the purpose of exercising management or control. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS) and a securities lending agreement with JPMorgan Chase Bank (JPMCB). JPMCB is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 20 3. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended May 28, 2010, were $136,635,216 and $83,356,428, respectively. 4. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the funds securities as of May 28, 2010. The Schedule of Investments provides additional details on the funds portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks $8,433,339 $187,935,346  Temporary Cash Investments 54,009 300,000  Total Value of Investment Securities $8,487,348 $188,235,346  5. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. 6. Interfund Lending The fund, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the fund to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Directors. During the six months ended May 28, 2010, the fund did not utilize the program. 21 7. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of May 28, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $190,808,145 Gross tax appreciation of investments $16,555,326 Gross tax depreciation of investments (10,640,777) Net tax appreciation (depreciation) of investments $ 5,914,549 The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. As of November 30, 2009, the fund had accumulated capital losses of $(19,721,852), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers of $(6,493,006) and $(13,228,846) expire in 2016 and 2017, respectively. The fund has elected to treat $(72,856) and $(2,347) of net capital and foreign currency losses, respectively, incurred in the one-month period ended November 30, 2009, as having been incurred in the following fiscal year for federal income tax purposes. 8. Corporate Event As part of a long-standing estate and business succession plan established by ACC Co-Chairman James E. Stowers, Jr., the founder of American Century Investments, ACC Co-Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of the funds advisors. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee may technically be considered a change of control of ACC and therefore also a change of control of the funds advisors even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of the funds investment advisory and subadvisory agreements. Under the 1940 Act, an assignment automatically terminated such agreements, making the approval of a new agreement necessary. On February 16, 2010, the Board of Directors approved interim investment advisory and subadvisory agreements under which the fund will be managed until a new agreement is approved by fund shareholders. The interim agreements are substantially identical to the terminated agreements (with the exception of different effective and termination dates) and will not result in changes in the management of American Century Investments, the fund, its investment objectives, fees or services provided. On March 29, 2010, the Board of Directors approved a new investment advisory agreement. The new agreement is also substantially identical to the terminated agreement (except for the date, the substitution of ACIM for ACGIM and certain other non-material changes). In order to streamline American Centurys corporate organization, ACGIM was merged into ACIM on July 16, 2010. The new agreement for the fund was approved by shareholders at a Special Meeting of Shareholders on June 16, 2010. The new agreement went into effect on July 16, 2010. 22 Financial Highlights NT International Growth Institutional Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $8.61 $6.29 $12.72 $10.34 $10.00 Income From Investment Operations Net Investment Income (Loss) 0.07 0.10 0.16 0.12 0.03 Net Realized and Unrealized Gain (Loss) (0.76) 2.33 (6.18) 2.29 0.31 Total From Investment Operations (0.69) 2.43 (6.02) 2.41 0.34 Distributions From Net Investment Income (0.12) (0.11) (0.12) (0.03)  From Net Realized Gains   (0.29)   Total Distributions (0.12) (0.11) (0.41) (0.03)  Net Asset Value, End of Period $7.80 $8.61 $6.29 $12.72 $10.34 Total Return (8.14)% 39.09% (48.82)% 23.40% 3.40% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.15% 1.18% 1.12% 1.07% 1.07% Ratio of Net Investment Income (Loss) to Average Net Assets 1.59% 1.41% 1.62% 1.15% 0.59% Portfolio Turnover Rate 46% 132% 119% 104% 65% Net Assets, End of Period (in thousands) $197,442 $163,476 $55,860 $67,703 $46,380 (1) Six months ended May 28, 2010 (unaudited). (2) May 12, 2006 (fund inception) through November 30, 2006. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net assets value of the last business day. (5) Annualized See Notes to Financial Statements. 23 Board Approval of Management and Subadvisory Agreements American Century Global Investment Management, Inc. (ACGIM or the Advisor) currently serves as investment advisor to the Fund under an interim management agreement (the Interim Management Agreement) between the Advisor and the Fund approved by the Funds Board of Directors (the Board). American Century Investment Management, Inc. (ACIM or the Subadvisor) currently serves as subadvisor to the Fund under an interim investment subadvisory agreement (the Interim Subadvisory Agreement and, together with the Interim Management Agreement, the Interim Agreements). The Advisor and the Subadvisor (together, the Advisors) previously served as investment advisors to the Fund pursuant to agreements (the Prior Agreements) that terminated in accordance with their terms on February 16, 2010, as a result of a change of control of the Advisors and the Subadvisors parent company, American Century Companies, Inc. (ACC). The change in control occurred as the result of a change in the trustee of a trust created by James E. Stowers, Jr., the founder of American Century Investments, which holds shares representing a significant interest in ACC stock. Mr. Stowers previously served as the trustee of the trust. On February 16, 2010, Mr. Richard W. Brown, Co-Chairman of ACC with Mr. Stowers, became the trustee in accordance with the terms of the trust and Mr. Stowers long-standing estate and succession plan. On February 18, 2010, the Board approved the Interim Agreements in accordance with Rule 15a-4 under the Investment Company Act to ensure continued management of the Funds by the Advisor and the Subadvisor after the termination of the Prior Agreements and until shareholder approval of a new management agreement (the Proposed Agreement) as required under the Act. The Board approved the Proposed Agreement and recommended its approval to shareholders. Fund shareholders approved the Proposed Agreement at a meeting on June 16, 2010. Because American Century had indicated its intention to merge ACGIM into ACIM prior to the expiration of the Interim Agreements, the Proposed Agreement is with ACIM as sole investment advisor to the Fund. The Board took into consideration that the combination is being undertaken for reasons of organizational simplification and will eliminate the need for multiple investment management agreements without changing the nature, quality, or extent of services provided to the Fund. The Board noted that the merger was not related to the change of control that necessitated the Interim Agreements and would not result in any change to the personnel managing the Fund. The Interim Agreements and the Proposed Agreement are substantially identical to the Prior Agreements except for their effective dates, the termination provisions of the Interim Agreements, and the elimination of a subadvisor in the Proposed Agreement. Under the Proposed Agreement, ACIM will provide the same services as provided by ACGIM and ACIM, be subject to the same duties, and receive the same compensation rate as under the Prior Agreements. 24 Basis for Board Approval of Interim Agreements In considering the approval of the Interim Agreements, Rule 15a-4 requires the Board to approve the contracts within ten business days of the termination of the prior agreements and to determine that the compensation to be received under each interim agreement is no greater than would have been received under the corresponding prior agreement. In connection with the approval, the Board noted that it oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor and the Subadvisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. In evaluating the Interim Agreements, the Board, assisted by the advice of its independent legal counsel, considered a number of factors in addition to those required by the rule with no one factor being determinative to its analysis. Among the factors considered by the Board were the circumstances and effect of the change of control, the fact that the Advisor and the Subadvisor will provide the same services and receive the same compensation rate as under the Prior Agreements, and that the change of control did not result in a change of the personnel managing the Fund. Upon completion of its analysis, the Board approved the Interim Agreements, determining that the continued management of the Fund by the Advisor and the Subadvisor was in the best interests of the Fund and Fund shareholders. Basis for Board Approval of Proposed Agreement At a meeting held on March 29, 2010, after considering all information presented, the Board approved, and determined to recommend that shareholders approve, the Proposed Agreement. In connection with that approval, the Board requested and reviewed extensive data and information compiled by the Advisor, the Subadvisor, and certain independent providers of evaluation data concerning the Fund and services provided to the Fund. The Board oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided to the Fund, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services provided to the Fund;  the wide range of programs and services provided to the Fund and their shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the Advisors;  data comparing the cost of owning the Fund to the cost of owning similar funds; 25  the fact that there will be no changes to the fees, services, or personnel who provide such services as compared to the Prior Agreements;  data comparing the Funds performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Fund to the Advisors and the overall profitability of the Advisors;  data comparing services provided and charges to the Fund with those for other non-fund investment management clients of the Advisors; and  consideration of collateral or fall-out benefits derived by the Advisors from the management of the Fund and potential sharing of economies of scale in connection with the management of the Fund. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In particular, the Board recognized that shareholders may have invested in the Fund on the strength of the Advisors industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing services to the Fund. The Board considered all of the information provided by the Advisor, the Subadvisor, the independent data providers, and the Boards independent counsel, and evaluated such information for the Fund. The Board did not identify any single factor as being all-important or controlling, and each Board member may have attributed different levels of importance to different factors. In deciding to approve the Proposed Agreement under the terms ultimately determined by the Board to be appropriate, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services  Generally. Under the Proposed Agreement, ACIM is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the Proposed Agreement, ACIM provides or arranges at its own expense a wide variety of services including:  constructing and designing the Fund  portfolio research and security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets  daily valuation of the Funds portfolio 26  shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. Investment Management Services. The investment management services provided to the Fund are complex and provide Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes, and liquidity. As a part of its general oversight and in evaluating investment performance, the Board expects ACIM to manage the Fund in accordance with its investment objectives and approved strategies. In providing these services, ACIM utilizes teams of investment professionals who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the Fund receives special reviews until performance improves, during which time the Board discusses with ACIM the reasons for such underperformance and any efforts being undertaken to improve performance. Shareholder and Other Services. Under the Proposed Agreement, ACIM will also provide the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through the various committees of the Board, regularly reviews reports and evaluations of such services. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by ACIM. 27 Costs of Services Provided and Profitability. The Advisor provided detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Board reviewed with the Advisor the methodology used to prepare this financial information. The Board has also reviewed with the Advisor its methodology for compensating the investment professionals that provide services to the Fund as well as compensation to the five highest paid personnel of the Advisor. This financial information regarding the Advisor is considered in order to evaluate the Advisors financial condition, its ability to continue to provide services under the Proposed Agreement, and the reasonableness of the proposed management fees. The Board concluded that the Advisors profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers ACIMs commitment to providing quality services to shareholders and to conducting its business ethically. It noted that ACIMs practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by ACIM regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by ACIM and its reinvestment in its ability to provide and expand those services. Accordingly, the Board seeks to evaluate economies of scale by reviewing information, such as year-over-year profitability of its advisor generally, the profitability of its management of the Fund specifically, and the expenses incurred by the advisor in providing various functions to the Fund. The Board believes ACIM will appropriately share economies of scale through its competitive fee structure, offering competitive fees from fund inception, fee breakpoints as the Fund increases in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. Comparison to Fees of Funds not Managed by the Advisor. Both the Prior and Proposed Agreements provide that the Fund pays ACGIM or ACIM a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Funds Independent Directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, ACIM is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties that provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be 28 increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to ACIM the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Boards analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider comparing the Funds unified fee to the total expense ratios of similar funds not managed by ACIM. The Board concluded that the management fee to be paid by the Fund to ACIM under the Proposed Agreement is reasonable in light of the services to be provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from ACIM concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or Fall-Out Benefits Derived by the Advisor. The Board considered the existence of collateral benefits ACIM may receive as a result of its relationship with the Fund. The Board concluded that ACIMs primary business is managing mutual funds and it generally does not use Fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that ACIM receives proprietary research from broker-dealers that execute Fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that ACIM is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of fund clients to determine breakpoints in each funds fee schedule, provided they are managed using the same investment team and strategy. Conclusion of the Board. As a result of this process, the Board, in the absence of particular circumstances and assisted by the advice of its independent legal counsel, taking into account all of the factors discussed above and the information provided by ACIM and others, concluded that the Proposed Agreement be approved and recommended its approval to Fund shareholders. 29 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you dont want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you dont have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 30 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. Morgan Stanley Capital International (MSCI) has developed several indices that measure the performance of foreign stock markets. The MSCI EAFE (Europe, Australasia, Far East) Index is designed to measure developed market equity performance, excluding the U.S. and Canada. The MSCI EAFE Growth Index is a capitalization-weighted index that monitors the performance of growth stocks from Europe, Australasia, and the Far East. The MSCI EAFE Value Index is a capitalization-weighted index that monitors the performance of value stocks from Europe, Australasia, and the Far East. The MSCI EM (Emerging Markets) Index represents the performance of stocks in global emerging market countries. The MSCI Europe Index is designed to measure equity market performance in Europe. The MSCI Japan Index is designed to measure equity market performance in Japan. The MSCI World Free Index represents the performance of stocks in developed countries (including the United States) that are available for purchase by global investors. 31 Notes 32 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century World Mutual Funds, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-68669 Semiannual Report May 28, 2010 American Century Investments ® NT Emerging Markets Fund Table of Contents Presidents Letter 2 Independent Chairmans Letter 3 Market Perspective 4 International Equity Total Returns 4 NT Emerging Markets Performance 5 Portfolio Commentary 6 Top Ten Holdings 8 Types of Investments in Portfolio 8 Investments by Country 8 Shareholder Fee Example 9 Financial Statements Schedule of Investments 11 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Notes to Financial Statements 17 Financial Highlights 22 Other Information Board Approval of Management and Subadvisory Agreements 23 Additional Information 29 Index Definitions 30 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended May 28, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the Insights & News tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web sites home page also provides a link to Our Story, which, first and foremost, outlines our commitmentsince 1958to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. Thats who we are. Another important, unique facet of our story and who we are is Profits with a Purpose, which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organizationfounded by our company founder James E. Stowers, Jr. and his wife Virginiathat is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, President and Chief Executive Officer American Century Investments 2 Independent Chairmans Letter Fellow Shareholders, The principal event at a recent board meeting was the retirement of Jim Stowers, Jr. from the American Century Mutual Funds Kansas City board. This was one of those times when you felt like you were living a historical moment. Jimwho celebrated his 86th birthday in Januaryfounded what was known as Twentieth Century Mutual Funds over 50 years ago. Through the years, his number one priority has been to Put Investors First! The board presented Jim with a resolution acknowledging that, by building a successful investment company, he has impacted the lives of many by helping them on the path to financial success. We respect Jims decision to focus his energy on the Stowers Institute for Medical Research and American Century Companies, Inc. (ACC), the parent company of the funds investment advisor. The pioneering medical research that Jim and his wife Virginia have made possible through the Institute should enrich the lives of millions in the future. Shortly after his retirement from the board, we received word that ACCs co-chairman Richard W. Brown had succeeded Jim as trustee of a trust that holds a significant interest in ACC stock as a part of Jims long-standing estate and business succession plan. While holding less than a majority interest, the trust is presumed to control the funds investment advisors under the Investment Company Act of 1940. This change triggered the need for a shareholder proxy to approve new management and subadvisory agreements for the funds. I am happy to report that all of the proposals contained in the proxy received the necessary votes and were approved. On behalf of the board, I want to once again thank Jim for his mutual fund board service. More than three years ago, Jim and Richard Brown installed a strong and effective leadership team at American Century Investments and I look forward to continuing to work with them on behalf of fund shareholders. And while Jim no longer sits on the fund board, the inherent optimism captured by his favorite catch phraseThe best is yet to bestill resonates with all of us who have the privilege of serving you. I invite you to send your comments, questions or concerns to me at dhpratt@fundboardchair.com. 3 Market Perspective By Mark Kopinski, Chief Investment Officer, Global and Non-U.S. Equity Events in May Sent Stocks Tumbling Global stock returns generally remained robust for the first several months of the period, as the rally unleashed in March 2009 continued into 2010. Optimism regarding the global economic recovery and business sector gains helped keep stocks in positive territory. Nevertheless, as spring set in, the global stock market rally ended abruptly, starting with the May 6 Flash Crash in the U.S. stock market, when the major indices plunged nearly 7% within 15 minutes. Furthermore, problems that had been percolating in Europe and in the global geopolitical arena boiled over in May, triggering a sharp stock market selloff. In particular, the expanding European government debt crisis beyond Greece, the downgrade of Spains credit rating, the worsening oil disaster in the Gulf of Mexico, and escalating tensions in the Middle East rattled investors nerves. Overall, developed international equity markets significantly under-performed the U.S. market and the emerging markets. European stocks suffered the largest losses for the six-month period, as the mounting debt crisis worried investors. Exploding debt in Greece, Italy, Spain, Ireland, and Portugal all came under scrutiny. Debt Remained the Roadblock to Growth The sovereign debt problem did not just happen as a result of the recent financial crisis or recession; it is a longer-term issue. Recent events only exacerbated the problem and accelerated its becoming a crisis. In fact, sovereign solvency has emerged as one of the most significant roadblocks to growth. Currently, the market is focused on Europe, where severe austerity measures are required to get fiscal balances back in order. This is likely to trim 0.5% from European growth during the next year. The weaker euro should help offset some of the decline in growth, but the more export-oriented northern countries will be the main beneficiaries. Commodity-based countries, such as Australia and Norway, have been the most resilient and have seen more impressive economic recoveries. The debt crisis likely will mean European interest rates will remain accommodative for the remainder of 2010. International Equity Total Returns For the six months ended May 28, 2010* (in U.S. dollars) MSCI EAFE Index -10.90% MSCI Europe Index -14.77% MSCI EAFE Growth Index -8.85% MSCI World Free Index -4.92% MSCI EAFE Value Index -12.95% MSCI Japan Index 0.10% MSCI EM Index -2.75% *Total returns for periods less than one year are not annualized and are based on the period beginning December 1, 2009. 4 Performance NT Emerging Markets Total Returns as of May 28, 2010 Average Annual Returns Ticker Since Inception Symbol 6 months 1 year Inception Date Institutional Class ACLKX -4.27% 20.48% 0.95% 5/12/06 MSCI EM Growth Index  -2.65% 20.94% 2.14%  (1) Total returns for periods less than one year are not annualized and are based on the period beginning December 1, 2009. (2) Total returns are based on the period beginning June 1, 2009. Growth of $10,000 Over Life of Class *From 5/12/06, the Institutional Classs inception date. Not annualized. Total Annual Fund Operating Expenses Institutional Class 1.58% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 Portfolio Commentary NT Emerging Markets Portfolio Managers: Patricia Ribeiro and Anthony Han Performance Summary The NT Emerging Markets portfolio returned -4.27%* for the six months ended May 28, 2010, compared with its benchmark, the MSCI EM Growth Index, which returned -2.65%. Investor confidence generally remained upbeat for the first four months of the period, as the global economic recovery appeared to gain momentum and stock prices continued to climb. But, late in the period, mounting concerns about the massive levels of sovereign debt in Greece, Spain, and other European nations put an end to the yearlong global stock market rally. Stock prices fell, wiping out the gains achieved earlier in the period. Lower commodity prices, reflecting reduced economic growth expectations in the developed nations, helped drag down emerging market stocks. But, emerging market stocks fared better than their developed market counterparts, primarily because the emerging markets werent facing the sovereign debt problems mounting in many developed nations. The portfolios underperformance relative to the benchmark primarily was due to stock selection and sector allocations, particularly in the materials and telecommunication services sectors. China Led Detractors; Indonesia Led Contributors From a regional perspective, the portfolios largest detractors to performance included China, Russia, and Chile. In each country, our stock selections hurt relative results. In addition, our underweighted positions in China and Chile were ineffective. The leading country contributors included Indonesia, South Africa, and Peru. Stock selection was effective in each country, while overweighted positions in Indonesia and Peru also helped. Materials Sector Was Top Detractor Poor stock selection and an underweighted position in the materials sector dragged down the portfolios relative performance. The metals and mining industry was the sectors largest detractor, with our overweighted position in Chinas Fushan International Energy Group among the portfolios weakest holdings. The company, which mines coking coal used for firing smelters in steel mills, saw its stock price steadily decline since the beginning of 2010, despite strong operating results. Macroeconomic influences, including Chinas tightening efforts, combined with falling steel prices, higher production costs, and economic uncertainty in Europe, created a challenging climate for the nations metals and mining industry. The portfolios telecommunication services and energy sectors also generated lagging results, with stock selection the primary culprit. The energy sector was home to the portfolios largest detractor, Petroleo Brasileiro, Brazils state-controlled oil company. Investor uncertainty about a major capitalization plan involving the company and the Brazilian government weighed on the stock. *Total returns for periods less than one year are not annualized and are based on the period beginning December 1, 2009. 6 NT Emerging Markets Financials Led Sector Contributors Financials represented the portfolios top-performing sector, driven by strong stock selection. The commercial banking industry drove the sectors results, with our portfolio-only position in Perus Credicorp Ltd., a provider of commercial banking, insurance, and investment banking services, generating strong results. The consumer staples sector also was a top contributor, with CP ALL PCL, a Thailand-based company that operates convenience stores under the 7-Eleven trademark, posting the best relative performance. In addition, the health care sector finished the six-month period strong, with favorable stock selection driving results. In the health care sector, our overweighted position in China Shineway Pharmaceutical Group, a China-based herbal medicine provider, was the portfolios top-contributing stock. The companys stock price advanced on soaring profits and improving revenues. Outlook Global economic activity is improving, but significant headwinds remain, particularly within the developed world, where mounting sovereign debt threatens long-term economic gains. So far, government responses to the crisis have varied, and this lack of coordination may lead to divergent economic performance in the year ahead. We expect further volatility throughout the international stock markets, yet we will continue to focus on finding companies located in emerging market countries with sustainable growth characteristics and promising long-term outlooks. Emerging markets have held up relatively well, primarily because they have managed their economies frugally throughout the past several years. 7 NT Emerging Markets Top Ten Holdings % of net assets as of 5/28/10 Samsung Electronics Co. Ltd. 6.4% Vale SA Preference Shares 5.8% America Movil SAB de CV, Series L ADR 2.9% Hon Hai Precision Industry Co. Ltd. 2.7% Infosys Technologies Ltd. 2.7% China Life Insurance Co. Ltd. H Shares 2.1% Sberbank of Russian Federation 2.1% Itau Unibanco Holding SA Preference Shares 2.0% China Mobile Ltd. ADR 1.8% Taiwan Semiconductor Manufacturing Co. Ltd. 1.7% Types of Investments in Portfolio % of net assets as of 5/28/10 Foreign Common Stocks & Rights 98.9% Temporary Cash Investments 1.1% Other Assets and Liabilities  (1) Category is less than 0.05% of total net assets. Investments by Country % of net assets as of 5/28/10 Brazil 14.7% South Korea 13.7% Taiwan (Republic of China) 9.3% India 9.1% Peoples Republic of China 9.0% South Africa 7.2% Russian Federation 6.2% Hong Kong 5.7% Mexico 5.5% Indonesia 3.5% Malaysia 2.5% Turkey 2.1% Other Countries 10.4% Cash and Equivalents 1.1% (2) Includes temporary cash investments and other assets and liabilities. 8 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from December 1, 2009 to May 28, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. 9 Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 12/1/09 5/28/10 12/1/09  5/28/10 Expense Ratio* Actual $1,000 $957.30 $7.34 1.53% Hypothetical $1,000 $1,017.02 $7.57 1.53% *Expenses are equal to the funds annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 179, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 10 Schedule of Investments NT Emerging Markets MAY 28, 2010 (UNAUDITED) Shares Value Shares Value Common Stocks & Rights  98.9% Infosys Technologies Ltd. 32,135 $1,846,358 BRAZIL  14.7% JSW Steel Ltd. 28,790 675,175 Mundra Port and Special Cia de Bebidas das Americas Economic Zone Ltd. 29,426 423,122 Preference Shares ADR 5,471 $ 527,076 Fibria Celulose SA 29,341 470,459 6,280,130 Gerdau SA INDONESIA  3.5% Preference Shares 37,900 509,094 PT Astra International Tbk 158,000 710,904 Hypermarcas SA 49,500 668,731 PT Bank Rakyat Indonesia 629,000 568,665 Itau Unibanco Holding SA PT Perusahaan Gas Negara 1,017,000 407,746 Preference Shares 76,559 1,415,767 PT Semen Gresik MRV Engenharia (Persero) Tbk 791,500 711,494 e Participacoes SA 90,600 589,268 2,398,809 Natura Cosmeticos SA 25,300 525,453 LUXEMBOURG  1.6% PDG Realty SA Evraz Group SA GDR 9,820 265,332 Empreendimentos Millicom International e Participacoes 61,000 524,514 Cellular SA 10,887 870,198 Petroleo Brasileiro 1,135,530 SA-Petrobras ADR 25,744 917,001 MALAYSIA  2.5% Vale SA Preference Shares 175,100 4,037,169 CIMB Group Holdings Bhd 533,300 1,098,330 10,184,532 Supermax Corp. Bhd 334,100 660,167 CANADA  1.0% 1,758,497 Pacific Rubiales MEXICO  5.5% Energy Corp. 32,066 667,280 EGYPT  0.9% America Movil SAB de CV, Series L ADR 42,596 2,016,495 Orascom Construction Industries 14,037 591,173 Grupo Financiero Banorte SAB de CV, Series O 150,936 580,595 HONG KONG  5.7% Mexichem SAB de CV 139,247 370,772 China Merchants Holdings International Co. Ltd. 182,000 558,754 Wal-Mart de Mexico SAB de CV 387,358 864,759 China Mobile Ltd. ADR 27,214 1,267,356 3,832,621 China Overseas Land & NETHERLANDS  1.0% Investment Ltd. 6,000 11,767 X5 Retail Group NV GDR 22,033 711,617 CNOOC Ltd. 644,000 1,008,090 Comba Telecom Systems PEOPLES REPUBLIC OF CHINA  9.0% Holdings Ltd. 578,000 682,091 China Life Insurance Co. Ltd. Skyworth Digital H Shares 335,000 1,457,607 Holdings Ltd. 508,000 393,923 China Shenhua Energy Co. 3,921,981 Ltd. H Shares 76,000 303,013 HUNGARY  1.2% China Shineway Pharmaceutical Group Ltd. 257,000 797,565 OTP Bank plc 32,085 813,525 China Shipping Container INDIA  9.1% Lines Co. Ltd. H Shares 1,474,000 510,721 Apollo Tyres Ltd. 363,215 544,583 Ctrip.com International Ltd. Ashok Leyland Ltd. 537,700 694,960 ADR 23,953 943,509 Aurobindo Pharma Ltd. 22,190 400,480 Industrial & Commercial Crompton Greaves Ltd. 85,781 439,477 Bank of China Ltd. H Shares 791,000 581,870 HDFC Bank Ltd. 19,377 788,699 Ping An Insurance Group Co. ICICI Bank Ltd. 25,200 467,276 of China Ltd. H Shares 49,500 400,991 11 NT Emerging Markets Shares Value Shares Value Sinopharm Group Co. TAIWAN (REPUBLIC OF CHINA)  9.3% H Shares 117,200 $ 458,579 Eva Airways Corp. 704,000 $389,384 Tencent Holdings Ltd. 41,900 797,580 Hon Hai Precision 6,251,435 Industry Co. Ltd. 470,557 1,855,500 PERU  1.2% HTC Corp. 28,000 378,373 Credicorp Ltd. 9,375 827,719 MediaTek, Inc. 72,252 1,156,713 RUSSIAN FEDERATION  6.2% Nan Ya Printed Circuit CTC Media, Inc. 41,481 606,867 Board Corp. 125,000 523,360 NovaTek OAO GDR 12,756 923,078 Richtek Technology Corp. 52,000 478,246 Polyus Gold OJSC ADR 10,427 265,518 Taiwan Semiconductor Rosneft Oil Co. OJSC GDR 69,812 508,735 Manufacturing Co. Ltd. 636,774 1,162,919 Sberbank of Wistron Corp. 302,594 495,067 Russian Federation 620,707 1,424,509 6,439,562 Wimm-Bill-Dann Foods THAILAND  2.0% OJSC ADR 26,267 551,607 Banpu PCL 41,200 723,504 4,280,314 CP ALL PCL 524,000 438,036 SOUTH AFRICA  7.2% Kasikornbank PCL NVDR 80,900 211,795 Aspen Pharmacare 1,373,335 Holdings Ltd. 78,052 819,245 TURKEY  2.1% Exxaro Resources Ltd. 25,380 366,288 Asya Katilim Bankasi AS 252,569 545,577 Gold Fields Ltd. ADR 17,222 236,802 Turkiye Garanti Bankasi AS 212,078 914,769 Impala Platinum 1,460,346 Holdings Ltd. 29,113 732,802 UNITED KINGDOM  0.7% Kumba Iron Ore Ltd. 11,685 498,240 Antofagasta plc 39,753 506,131 Naspers Ltd. N Shares 25,992 1,021,254 TOTAL COMMON STOCKS & RIGHTS Shoprite Holdings Ltd. 62,245 645,440 (Cost $57,433,011) Truworths International Ltd. 87,508 625,051 4,945,122 Temporary Cash Investments  1.1% SOUTH KOREA  13.7% JPMorgan U.S. Treasury Plus Money Market Fund Doosan Infracore Co. Ltd. 26,730 384,838 Agency Shares 40,122 40,122 Hanjin Shipping Co. Ltd. 13,760 342,454 Repurchase Agreement, Credit Suisse First Hanjin Shipping Co. Ltd. Boston, Inc., (collateralized by various U.S. Rights 1,622 9,165 Treasury obligations, 0.875%, 10/31/11, Hyundai Motor Co. 7,406 845,205 valued at $714,759), in a joint trading account at 0.15%, dated 5/28/10, LG Chem Ltd. 3,402 762,362 due 6/1/10 (Delivery value $700,012) 700,000 LG Household & Health TOTAL TEMPORARY Care Ltd. 3,666 964,665 CASH INVESTMENTS Lumens Co. Ltd. 42,983 460,341 (Cost $740,122) POSCO 1,501 585,347 TOTAL INVESTMENT Samsung SECURITIES  100.0% Electronics Co. Ltd. 6,888 4,452,237 (Cost $58,173,133) Shinhan Financial OTHER ASSETS AND LIABILITIES Group Co. Ltd. 19,870 700,816 TOTAL NET ASSETS  100.0% 9,507,430 SWITZERLAND  0.8% Ferrexpo plc 137,901 529,415 12 NT Emerging Markets Market Sector Diversification Notes to Schedule of Investments (as a % of net assets) ADR American Depositary Receipt Information Technology 20.7% GDR Global Depositary Receipt Financials 18.5% NVDR Non-Voting Depositary Receipt Materials 16.7% OJSC Open Joint Stock Company Consumer Discretionary 9.8% (1) Non-income producing. Consumer Staples 8.5% (2) Category is less than 0.05% of total net assets. Energy 7.3% Industrials 6.3% Telecommunication Services 6.0% See Notes to Financial Statements. Health Care 4.5% Utilities 0.6% Cash and Equivalents* 1.1% *Includes temporary cash investments and other assets and liabilities. 13 Statement of Assets and Liabilities MAY 28, 2010 (UNAUDITED) Assets Investment securities, at value (cost of $58,173,133) $69,156,626 Foreign currency holdings, at value (cost of $193,768) 195,006 Receivable for capital shares sold 52,931 Dividends and interest receivable 229,205 Other assets 3,292 69,637,060 Liabilities Disbursements in excess of demand deposit cash 3,299 Payable for investments purchased 335,813 Accrued management fees 81,987 Accrued foreign taxes 46,102 467,201 Net Assets $69,169,859 Institutional Class Capital Shares, $0.01 Par Value Authorized 100,000,000 Outstanding 8,167,715 Net Asset Value Per Share $8.47 Net Assets Consist of: Capital (par value and paid-in surplus) $63,953,944 Undistributed net investment income 71,539 Accumulated net realized loss on investment and foreign currency transactions (5,791,688) Net unrealized appreciation on investments and translation of assets and liabilities in foreign currencies 10,936,064 $69,169,859 See Notes to Financial Statements. 14 Statement of Operations FOR THE SIX MONTHS ENDED MAY 28, 2010 (UNAUDITED) Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $37,210) $562,991 Interest 670 563,661 Expenses: Management fees 486,851 Directors fees and expenses 891 Other expenses 1,636 489,378 Net investment income (loss) 74,283 Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions (net of foreign tax expenses paid (refunded) of $47,431) 3,173,461 Foreign currency transactions (net of foreign tax expenses paid (refunded) of $31,768) 522,145 3,695,606 Change in net unrealized appreciation (depreciation) on: Investments (net of deferred foreign taxes of $(112,300)) (5,668,318) Translation of assets and liabilities in foreign currencies (1,383,258) (7,051,576) Net realized and unrealized gain (loss) (3,355,970) Net Increase (Decrease) in Net Assets Resulting from Operations $(3,281,687) See Notes to Financial Statements. 15 Statement of Changes in Net Assets SIX MONTHS ENDED MAY 28, 2010 (UNAUDITED) AND YEAR ENDED NOVEMBER 30, 2009 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 74,283 $ 154,330 Net realized gain (loss) 3,695,606 (2,001,573) Change in net unrealized appreciation (depreciation) (7,051,576) 25,523,096 Net increase (decrease) in net assets resulting from operations (3,281,687) 23,675,853 Distributions to Shareholders From net investment income (94,843) (152,834) Capital Share Transactions Proceeds from shares sold 16,290,141 32,244,736 Payments for shares redeemed (4,054,297) (16,171,865) Net increase (decrease) in net assets from capital share transactions 12,235,844 16,072,871 Net increase (decrease) in net assets 8,859,314 39,595,890 Net Assets Beginning of period 60,310,545 20,714,655 End of period $69,169,859 $ 60,310,545 Undistributed net investment income $71,539 $92,099 Transactions in Shares of the Fund Sold 1,809,737 5,177,295 Redeemed (445,351) (2,421,624) Net increase (decrease) in shares of the fund 1,364,386 2,755,671 See Notes to Financial Statements. 16 Notes to Financial Statements MAY 28, 2010 (UNAUDITED) 1. Organization and Summary of Significant Accounting Policies Organization  American Century World Mutual Funds, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. NT Emerging Markets Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified under the 1940 Act. The funds investment objective is to seek capital growth. The fund pursues its objective by investing at least 80% of its assets in securities of issuers in emerging market countries. The fund is not permitted to invest in any securities issued by companies assigned by the Global Industry Classification Standard to the tobacco industry. The following is a summary of the funds significant accounting policies. Security Valuations  Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Certain countries impose taxes on realized gains on the sale of securities registered in their country. The fund records the foreign tax expense, if any, on an accrual basis. The foreign tax expense on realized gains and unrealized appreciation reduces the net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Investment Income  Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations  All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and certain expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Realized and unrealized gains and losses from foreign currency translations arise from changes in currency exchange rates. Net realized and unrealized foreign currency exchange gains or losses occurring during the holding period of investment securities are a component of net realized gain (loss) on foreign currency transactions and net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. Certain countries may impose taxes on the contract amount of purchases and sales of foreign currency contracts in their currency. The fund records the foreign tax expense, if any, as a reduction to the net realized gain (loss) on foreign currency transactions. 17 Repurchase Agreements  The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. Each repurchase agreement is recorded at cost. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status  It is the funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. All tax years for the fund remain subject to examination by tax authorities. Additionally, non-U.S. tax returns filed by the fund due to investments in certain foreign securities remain subject to examination by the relevant taxing authority for 7 years from the date of filing. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders  Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income, if any, are generally declared and paid annually. Distributions from net realized gains, if any, are generally declared and paid twice per year. The fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code, in all events in a manner consistent with provisions of the 1940 Act. Indemnifications  Under the corporations organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  In preparing the financial statements, management evaluated the impact of events or transactions occurring through the date the financial statements were issued that would merit recognition or disclosure. 18 2. Fees and Transactions with Related Parties Management Fees  The corporation has entered into a Management Agreement with American Century Global Investment Management, Inc. (ACGIM) (the investment advisor) (see Note 8), under which ACGIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee). The Agreement provides that all expenses of managing and operating the fund, except brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACGIM. The fee is computed and accrued daily based on the daily net assets of the fund and paid monthly in arrears. For funds with a stepped fee schedule, the rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the funds assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The strategy assets of the fund include the assets of Emerging Markets Fund, one fund in a series issued by the corporation. The annual management fee schedule ranges from 1.05% to 1.65%. The effective annual management fee for the six months ended May 28, 2010 was 1.52%. ACGIM has entered into a Subadvisory Agreement with ACIM (the subadvisor) on behalf of the fund. The subadvisor makes investment decisions for the cash portion of the fund in accordance with the funds investment objectives, policies and restrictions under the supervision of ACGIM and the Board of Directors. ACGIM pays all costs associated with retaining ACIM as the subadvisor of the fund. Related Parties  Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the corporations investment advisor, ACGIM, the corporations subadvisor, ACIM, the distributor of the corporation, American Century Investment Services, Inc., and the corporations transfer agent, American Century Services, LLC. The fund is wholly owned, in aggregate, by various funds in a series issued by American Century Asset Allocation Portfolios, Inc. (ACAAP). ACAAP does not invest in the fund for the purpose of exercising management or control. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS) and a securities lending agreement with JPMorgan Chase Bank (JPMCB). JPMCB is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended May 28, 2010, were $47,678,573 and $31,586,866, respectively. 19 4. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the funds securities as of May 28, 2010. The Schedule of Investments provides additional details on the funds portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks & Rights $8,764,630 $59,651,874  Temporary Cash Investments 40,122 700,000  Total Value of Investment Securities $8,804,752 $60,351,874  5. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. 6. Interfund Lending The fund, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the fund to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Directors. During the six months ended May 28, 2010, the fund did not utilize the program. 20 7. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of May 28, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $59,193,599 Gross tax appreciation of investments $11,888,593 Gross tax depreciation of investments (1,925,566) Net tax appreciation (depreciation) of investments $ 9,963,027 The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. As of November 30, 2009, the fund had accumulated capital losses of $(8,255,031), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers of $(3,705,184) and $(4,549,847) expire in 2016 and 2017, respectively. The fund had a capital and currency loss deferral of $(43,417) and $(2,016), respectively, which represent net capital and foreign currency losses incurred in the one-month period ended November 30, 2009. The fund has elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. 8. Corporate Event As part of a long-standing estate and business succession plan established by ACC Co-Chairman James E. Stowers, Jr., the founder of American Century Investments, ACC Co-Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of the funds advisors. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee may technically be considered a change of control of ACC and therefore also a change of control of the funds advisors even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of the funds investment advisory and subadvisory agreements. Under the 1940 Act, an assignment automatically terminated such agreements, making the approval of a new agreement necessary. On February 16, 2010, the Board of Directors approved interim investment advisory and subadvisory agreements under which the fund will be managed until a new agreement is approved by fund shareholders. The interim agreements are substantially identical to the terminated agreements (with the exception of different effective and termination dates) and will not result in changes in the management of American Century Investments, the fund, its investment objectives, fees or services provided. On March 29, 2010, the Board of Directors approved a new investment advisory agreement. The new agreement is also substantially identical to the terminated agreement (except for the date, the substitution of ACIM for ACGIM and certain other non-material changes). In order to streamline American Centurys corporate organization, ACGIM was merged into ACIM on July 16, 2010. The new agreement for the fund was approved by shareholders at a Special Meeting of Shareholders on June 16, 2010. The new agreement went into effect on July 16, 2010. 21 Financial Highlights NT Emerging Markets Institutional Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $8.86 $5.12 $16.19 $11.01 $10.00 Income From Investment Operations Net Investment Income (Loss) 0.01 0.02 0.11 0.15 0.07 Net Realized and Unrealized Gain (Loss) (0.39) 3.74 (8.52) 5.12 0.94 Total From Investment Operations (0.38) 3.76 (8.41) 5.27 1.01 Distributions From Net Investment Income (0.01) (0.02) (0.20) (0.09)  From Net Realized Gains   (2.46)   Total Distributions (0.01) (0.02) (2.66) (0.09)  Net Asset Value, End of Period $8.47 $8.86 $5.12 $16.19 $11.01 Total Return (4.27)% 73.87% (61.75)% 48.22% 10.10% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.53% 1.57% 1.52% 1.46% 1.60% Ratio of Net Investment Income (Loss) to Average Net Assets 0.23% 0.36% 1.17% 1.12% 1.68% Portfolio Turnover Rate 50% 158% 157% 113% 59% Net Assets, End of Period (in thousands) $69,170 $60,311 $20,715 $28,378 $19,844 (1) Six months ended May 28, 2010 (unaudited). (2) May 12, 2006 (fund inception) through November 30, 2006. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net assets value of the last business day. (5) Annualized. See Notes to Financial Statements. 22 Board Approval of Management and Subadvisory Agreements American Century Global Investment Management, Inc. (ACGIM or the Advisor) currently serves as investment advisor to the Fund under an interim management agreement (the Interim Management Agreement) between the Advisor and the Fund approved by the Funds Board of Directors (the Board). American Century Investment Management, Inc. (ACIM or the Subadvisor) currently serves as subadvisor to the Fund under an interim investment subadvisory agreement (the Interim Subad-visory Agreement and, together with the Interim Management Agreement, the Interim Agreements). The Advisor and the Subadvisor (together, the Advisors) previously served as investment advisors to the Fund pursuant to agreements (the Prior Agreements) that terminated in accordance with their terms on February 16, 2010, as a result of a change of control of the Advisors and the Subadvisors parent company, American Century Companies, Inc. (ACC). The change in control occurred as the result of a change in the trustee of a trust created by James E. Stowers, Jr., the founder of American Century Investments, which holds shares representing a significant interest in ACC stock. Mr. Stowers previously served as the trustee of the trust. On February 16, 2010, Mr. Richard W. Brown, Co-Chairman of ACC with Mr. Stowers, became the trustee in accordance with the terms of the trust and Mr. Stowers long-standing estate and succession plan. On February 18, 2010, the Board approved the Interim Agreements in accordance with Rule 15a-4 under the Investment Company Act to ensure continued management of the Funds by the Advisor and the Subadvisor after the termination of the Prior Agreements and until shareholder approval of a new management agreement (the Proposed Agreement) as required under the Act. The Board approved the Proposed Agreement and recommended its approval to shareholders. Fund shareholders approved the Proposed Agreement at a meeting on June 16, 2010. Because American Century had indicated its intention to merge ACGIM into ACIM prior to the expiration of the Interim Agreements, the Proposed Agreement is with ACIM as sole investment advisor to the Fund. The Board took into consideration that the combination is being undertaken for reasons of organizational simplification and will eliminate the need for multiple investment management agreements without changing the nature, quality, or extent of services provided to the Fund. The Board noted that the merger was not related to the change of control that necessitated the Interim Agreements and would not result in any change to the personnel managing the Fund. The Interim Agreements and the Proposed Agreement are substantially identical to the Prior Agreements except for their effective dates, the termination provisions of the Interim Agreements, and the elimination of a subadvisor in the Proposed Agreement. Under the Proposed Agreement, ACIM will provide the same services as provided by ACGIM and ACIM, be subject to the same duties, and receive the same compensation rate as under the Prior Agreements. 23 Basis for Board Approval of Interim Agreements In considering the approval of the Interim Agreements, Rule 15a-4 requires the Board to approve the contracts within ten business days of the termination of the prior agreements and to determine that the compensation to be received under each interim agreement is no greater than would have been received under the corresponding prior agreement. In connection with the approval, the Board noted that it oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor and the Subadvisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. In evaluating the Interim Agreements, the Board, assisted by the advice of its independent legal counsel, considered a number of factors in addition to those required by the rule with no one factor being determinative to its analysis. Among the factors considered by the Board were the circumstances and effect of the change of control, the fact that the Advisor and the Subadvisor will provide the same services and receive the same compensation rate as under the Prior Agreements, and that the change of control did not result in a change of the personnel managing the Fund. Upon completion of its analysis, the Board approved the Interim Agreements, determining that the continued management of the Fund by the Advisor and the Subadvisor was in the best interests of the Fund and Fund shareholders. Basis for Board Approval of Proposed Agreement At a meeting held on March 29, 2010, after considering all information presented, the Board approved, and determined to recommend that shareholders approve, the Proposed Agreement. In connection with that approval, the Board requested and reviewed extensive data and information compiled by the Advisor, the Subadvisor, and certain independent providers of evaluation data concerning the Fund and services provided to the Fund. The Board oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided to the Fund, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services provided to the Fund;  the wide range of programs and services provided to the Fund and their shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the Advisors; 24  data comparing the cost of owning the Fund to the cost of owning similar funds;  the fact that there will be no changes to the fees, services, or personnel who provide such services as compared to the Prior Agreements;  data comparing the Funds performance to appropriate benchmarks and/ or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Fund to the Advisors and the overall profitability of the Advisors;  data comparing services provided and charges to the Fund with those for other non-fund investment management clients of the Advisors; and  consideration of collateral or fall-out benefits derived by the Advisors from the management of the Fund and potential sharing of economies of scale in connection with the management of the Fund. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In particular, the Board recognized that shareholders may have invested in the Fund on the strength of the Advisors industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing services to the Fund. The Board considered all of the information provided by the Advisor, the Subadvisor, the independent data providers, and the Boards independent counsel, and evaluated such information for the Fund. The Board did not identify any single factor as being all-important or controlling, and each Board member may have attributed different levels of importance to different factors. In deciding to approve the Proposed Agreement under the terms ultimately determined by the Board to be appropriate, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services  Generally. Under the Proposed Agreement, ACIM is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the Proposed Agreement, ACIM provides or arranges at its own expense a wide variety of services including:  constructing and designing the Fund  portfolio research and security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets 25  daily valuation of the Funds portfolio  shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. Investment Management Services. The investment management services provided to the Fund are complex and provide Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes, and liquidity. As a part of its general oversight and in evaluating investment performance, the Board expects ACIM to manage the Fund in accordance with its investment objectives and approved strategies. In providing these services, ACIM utilizes teams of investment professionals who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the Fund receives special reviews until performance improves, during which time the Board discusses with ACIM the reasons for such underperformance and any efforts being undertaken to improve performance. Shareholder and Other Services. Under the Proposed Agreement, ACIM will also provide the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through the various committees of the Board, regularly reviews reports and evaluations of such services. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by ACIM. 26 Costs of Services Provided and Profitability. The Advisor provided detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Board reviewed with the Advisor the methodology used to prepare this financial information. The Board has also reviewed with the Advisor its methodology for compensating the investment professionals that provide services to the Fund as well as compensation to the five highest paid personnel of the Advisor. This financial information regarding the Advisor is considered in order to evaluate the Advisors financial condition, its ability to continue to provide services under the Proposed Agreement, and the reasonableness of the proposed management fees. The Board concluded that the Advisors profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers ACIMs commitment to providing quality services to shareholders and to conducting its business ethically. It noted that ACIMs practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by ACIM regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by ACIM and its reinvestment in its ability to provide and expand those services. Accordingly, the Board seeks to evaluate economies of scale by reviewing information, such as year-over-year profitability of its advisor generally, the profitability of its management of the Fund specifically, and the expenses incurred by the advisor in providing various functions to the Fund. The Board believes ACIM will appropriately share economies of scale through its competitive fee structure, offering competitive fees from fund inception, fee breakpoints as the Fund increases in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. Comparison to Fees of Funds not Managed by the Advisor. Both the Prior and Proposed Agreements provide that the Fund pays ACGIM or ACIM a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Funds Independent Directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, ACIM is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties that provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution 27 fees, the components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to ACIM the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Boards analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider comparing the Funds unified fee to the total expense ratios of similar funds not managed by ACIM. The Board concluded that the management fee to be paid by the Fund to ACIM under the Proposed Agreement is reasonable in light of the services to be provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from ACIM concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or Fall-Out Benefits Derived by the Advisor. The Board considered the existence of collateral benefits ACIM may receive as a result of its relationship with the Fund. The Board concluded that ACIMs primary business is managing mutual funds and it generally does not use Fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that ACIM receives proprietary research from broker-dealers that execute Fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that ACIM is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of fund clients to determine breakpoints in each funds fee schedule, provided they are managed using the same investment team and strategy. Conclusion of the Board. As a result of this process, the Board, in the absence of particular circumstances and assisted by the advice of its independent legal counsel, taking into account all of the factors discussed above and the information provided by ACIM and others, concluded that the Proposed Agreement be approved and recommended its approval to Fund shareholders. 28 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you dont want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you dont have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 29 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. Morgan Stanley Capital International (MSCI) has developed several indices that measure the performance of foreign stock markets. The MSCI EAFE (Europe, Australasia, Far East) Index is designed to measure developed market equity performance, excluding the U.S. and Canada. The MSCI EAFE Growth Index is a capitalization-weighted index that monitors the performance of growth stocks from Europe, Australasia, and the Far East. The MSCI EAFE Value Index is a capitalization-weighted index that monitors the performance of value stocks from Europe, Australasia, and the Far East. The MSCI EM (Emerging Markets) Index represents the performance of stocks in global emerging market countries. The MSCI EM Growth Index represents the performance of growth stocks in global emerging market countries. The MSCI Europe Index is designed to measure equity market performance in Europe. The MSCI Japan Index is designed to measure equity market performance in Japan. The MSCI World Free Index represents the performance of stocks in developed countries (including the United States) that are available for purchase by global investors. 30 Notes 31 Notes 32 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century World Mutual Funds, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-68668 ITEM 2. CODE OF ETHICS. Not applicable for semiannual report filings. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable for semiannual report filings. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable for semiannual report filings. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. ITEM 6. INVESTMENTS. (a) The schedule of investments is included as part of the report to stockholders filed under Item 1 of this Form. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. During the reporting period, there were no material changes to the procedures by which shareholders may recommend nominees to the registrants board. ITEM 11. CONTROLS AND PROCEDURES. (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a) (1 ) Not applicable for semiannual report filings. (a) (2 ) Separate certifications by the registrants principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as EX-99.CERT. (a) (3 ) Not applicable. (b) A certification by the registrants chief executive officer and chief financial officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, is furnished and attached hereto as EX- 99.906CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century World Mutual Funds, Inc. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: July 27, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: July 27, 2010 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: July 27, 2010
